EXHIBIT 10.1

AMENDMENT AND RESTATEMENT AND

RESIGNATION AND APPOINTMENT AGREEMENT

This AMENDMENT AND RESTATEMENT AND RESIGNATION AND APPOINTMENT AGREEMENT, dated
as of July 16, 2010 (this “Agreement”), is entered into by and among METROPCS
WIRELESS, INC., a Delaware corporation (the “Borrower”), the Guarantors, the
several banks and other financial institutions or entities listed on the
signature pages hereto as Lenders (collectively, the “Signing Lenders”), solely
with respect to Section 5 of this Agreement, BEAR STEARNS CORPORATE LENDING,
INC. (“BSCL”), as Administrative Agent (in such capacity, the “Existing Agent”),
and JPMORGAN CHASE BANK, N.A. (“JPMorgan Chase”), as successor Administrative
Agent (in such capacity, “Successor Agent”). Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Original
Credit Agreement referred to below.

RECITALS

WHEREAS, the Borrower, the Lenders party thereto, the Existing Agent and the
other agents and arrangers party thereto have entered into that certain Amended
and Restated Credit Agreement dated as of February 20, 2007 (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Original Credit Agreement”);

WHEREAS, the Borrower has requested that the Original Credit Agreement be
amended and restated in its entirety to, among other things:

(a) make certain amendments affecting the existing Term Loans (the “Existing
Term Loans”) as more specifically set forth in the Restated Credit Agreement (as
defined below) and convert certain Existing Terms Loans into the Tranche B-2
Term Loans (as defined below) to be made under the Restated Credit Agreement in
the manner set forth herein and in the Restated Credit Agreement (with the
portion of the Existing Term Loans that is not converted into Tranche B-2 Term
Loans being renamed the “Tranche B-1 Term Loans” from and after the Restatement
Date (as defined in Section 7 below)),

(b) establish a new tranche of Term Loans (the “Tranche B-2 Term Loan
Facility”), which Tranche B-2 Term Loan Facility shall consist of an aggregate
principal amount of Existing Term Loans that have been converted into Term Loans
under the Tranche B-2 Term Loan Facility (the “Tranche B-2 Term Loans”), and

(c) make certain amendments affecting the existing Revolving Commitments such
that some or all of the Revolving Lenders may agree to extend the Revolving
Termination Date with respect to their Revolving Commitments in the future, as
more specifically set forth in the Restated Credit Agreement;

WHEREAS, each existing Tranche B Term Lender with outstanding Term Loans
immediately prior to the Restatement Date (an “Existing Term Lender”) that
executes and delivers a signature page to this Agreement specifically consenting
to be an “Extending Term Lender” in accordance with the provisions of
Section 7(c) hereof (an “Extending Term Lender”) will be deemed upon the
Restatement Date to have agreed to the terms of this Agreement and be



--------------------------------------------------------------------------------

deemed to have made Tranche B-2 Term Loans in an aggregate principal amount
equal to a portion of the aggregate principal amount of such Existing Term
Lender’s outstanding Term Loans immediately prior to the Restatement Date
(“Existing Term Loans”) as separately agreed with the Lead Arrangers (as defined
in the Restated Credit Agreement, as defined below) and provided to the
Administrative Agent and the Borrower, with the remaining portion of such
Extending Term Lender’s Existing Term Loans remaining outstanding as Tranche B-1
Term Loans under the Restated Credit Agreement. Each Existing Term Lender that
executes and delivers this Agreement solely in the capacity as an Existing Term
Lender and not specifically as an Extending Term Lender (a “Non-Extending Term
Lender”) shall be deemed to have agreed to this Agreement, but will not be
deemed by virtue of such execution and delivery to have made any Tranche B-2
Term Loans. The Existing Term Loans of each such Non-Extending Term Lender and
the Existing Term Loans of each Existing Term Lender that is not a Signing
Lender shall remain outstanding as Tranche B-1 Term Loans under the Restated
Credit Agreement in an aggregate principal amount for each such Non-Extending
Term Lender and each such Existing Term Lender equal to the aggregate principal
amount of Existing Term Loans of such Non-Extending Term Lender and Existing
Term Lender;

WHEREAS, BSCL wishes to resign as Administrative Agent under the Original Credit
Agreement and the other Loan Documents;

WHEREAS, the Required Lenders desire to appoint JPMorgan Chase as successor
Administrative Agent under the Original Credit Agreement and the other Loan
Documents, and the Successor Agent wishes to accept such appointment; and

WHEREAS, the Required Lenders and 100% of the Revolving Lenders with a Revolving
Commitment set forth on Schedule A (constituting all of the Revolving Lenders
after the Restatement Date) are willing to effect the amendments set forth
herein, and the Extending Term Lenders are willing to convert their Existing
Term Loans into Tranche B-2 Term Loans as contemplated hereby, and the Revolving
Lenders signatory hereto are willing to continue their Revolving Commitments as
set forth on Schedule A, in each case, on the terms and subject to the
conditions of this Agreement.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

SECTION 1. Amendment and Restatement of Original Credit Agreement. The parties
hereto agree that the Original Credit Agreement (and any exhibits and schedules
thereto) shall be amended on the Restatement Date such that, on the Restatement
Date, the terms set forth in the Second Amended and Restated Credit Agreement
attached hereto as Exhibit A (the “Restated Credit Agreement”) shall replace the
terms of the Original Credit Agreement in its entirety and the exhibits and
schedules attached hereto as Exhibit B shall replace the exhibits and schedules
existing prior to the Restatement Date in their entirety.

SECTION 2. Tranche B-1 Term Loans. Each Non-Extending Term Lender (and each
Extending Term Lender, to the extent it does not elect to treat all of its
outstanding Existing Term Loans as Tranche B-2 Term Loans) acknowledges and
agrees that some or all of its

 

2



--------------------------------------------------------------------------------

Existing Term Loans shall, from and after the Restatement Date, (a) be referred
to as “Tranche B-1 Term Loans”, (b) have all of the rights and benefits of
Tranche B-1 Term Loans as set forth in the Restated Credit Agreement and the
other Loan Documents (as defined in the Restated Credit Agreement) and (c) such
Tranche B-1 Term Loans that are Eurodollar Loans (as defined in the Restated
Credit Agreement) will have initial Interest Periods (as defined in the Restated
Credit Agreement) ending on the same dates as the Interest Periods applicable at
such time to the Existing Term Loans that are being renamed as Tranche B-1 Term
Loans.

SECTION 3. Tranche B-2 Term Loans.

(a) Subject to the terms and conditions set forth herein, each Extending Term
Lender agrees that (i) the Existing Term Loans made by such Lender under the
Original Credit Agreement, in an aggregate principal amount separately agreed
with the Lead Arrangers and provided to the Administrative Agent and the
Borrower, shall remain outstanding on and after the Restatement Date as Tranche
B-2 Term Loans made pursuant to the Restated Credit Agreement, and shall be
converted into Tranche B-2 Term Loans in an equal principal amount deemed to be
made pursuant to the Restated Credit Agreement on the Restatement Date and
(ii) the remaining Existing Term Loans made by such Lender under the Original
Credit Agreement shall remain outstanding on and after the Restatement Date as
Tranche B-1 Term Loans made (or deemed to have been made) pursuant to the
Restated Credit Agreement.

(b) All Tranche B-2 Term Loans of Extending Term Lenders made on the Restatement
Date that are Eurodollar Loans (as defined in the Restated Credit Agreement)
will have initial Interest Periods (as defined in the Restated Credit Agreement)
ending on the same dates as the Interest Periods applicable at such time to the
Existing Term Loans of such Extending Term Lenders.

SECTION 4. Revolving Commitments.

(a) Subject to the terms and conditions set forth herein, each Revolving Lender
party hereto (i) agrees that the Revolving Commitments of such Lender
outstanding under the Original Credit Agreement in an aggregate principal amount
set opposite such Lender’s name on Schedule A hereto under the heading
“Revolving Commitments” shall remain outstanding on and after the Restatement
Date as Revolving Commitments under the Restated Credit Agreement, and
(ii) acknowledges that the aggregate amount of all Revolving Commitments under
the Restated Credit Agreement will be $67,500,000 upon the Restatement Date.

(b) The parties hereto confirm that as of the Restatement Date there are no
Revolving Loans, Letters of Credit, or Swingline Loans outstanding under the
Original Credit Agreement.

 

3



--------------------------------------------------------------------------------

SECTION 5. Agency Resignation, Waiver, Consent and Appointment.

(a) As of the Restatement Date: (i) the Existing Agent hereby resigns as the
Administrative Agent as provided under Section 10.9 (Successor Administrative
Agent and Issuing Lender) of the Original Credit Agreement and shall have no
further obligations under the Loan Documents in such capacity; (ii) the Existing
Agent hereby relinquishes its rights to receive any further agency fees for
acting as Administrative Agent under the Loan Documents; (iii) the Required
Lenders hereby appoint JPMorgan Chase as successor Administrative Agent under
the Original Credit Agreement, the Restated Credit Agreement and the other Loan
Documents; (iv) the Borrower and the Required Lenders hereby waive any notice
requirement provided for under the Loan Documents in respect of such resignation
or appointment; (v) the Borrower hereby consents to the appointment of the
Successor Agent; (vi) JPMorgan hereby accepts its appointment as Successor
Agent; (vii) all parties hereto agree that Schedule B contains a complete list
of all possessory Collateral previously delivered to the Existing Agent and
(viii) each of the Existing Agent and each Loan Party authorizes the Successor
Agent to file any Uniform Commercial Code assignments or amendments with respect
to the Uniform Commercial Code Financing Statements, and other filings in
respect of the Collateral as the Successor Agent deems reasonably necessary or
desirable to evidence the Successor Agent’s succession as Administrative Agent
under the Original Credit Agreement, the Restated Credit Agreement and the other
Loan Documents, and each party hereto agrees to execute any documentation
reasonably necessary to evidence such succession; provided that the Existing
Agent shall bear no responsibility for any actions taken or omitted to be taken
by the Successor Agent under this sub-clause (viii). The parties hereto
acknowledge and agree that the Successor Agent shall bear no responsibility for
any actions taken or omitted to be taken by the Existing Agent while it served
as Administrative Agent under the Original Credit Agreement and the other Loan
Documents.

(b) The parties hereto hereby confirm that the Successor Agent succeeds to the
rights and obligations of the Administrative Agent under the Original Credit
Agreement and the other Loan Documents and becomes vested with all of the
rights, powers, privileges and duties of the Administrative Agent under each of
the Loan Documents, and the Existing Agent is discharged from all of its duties
and obligations as Administrative Agent under the Original Credit Agreement and
the other Loan Documents, in each case, as of the Restatement Date.

(c) The parties hereto hereby confirm that, as of the Restatement Date, all of
the provisions of the Original Credit Agreement, including, without limitation,
Section 4.10 (Taxes), Section 10 (The Agents) and Section 11.5 (Payment of
Expenses and Taxes) to the extent they pertain to the Existing Agent, continue
in effect for the benefit of the Existing Agent, its sub-agents and their
respective Affiliates in respect of any actions taken or omitted to be taken by
any of them while the Existing Agent was acting as Administrative Agent and
inure to the benefit of the Existing Agent.

(d) As of the Restatement Date, the Existing Agent hereby assigns to the
Successor Agent each of the Liens and security interests granted to the Existing
Agent under the Loan Documents, and the Successor Agent hereby assumes all such
Liens and security interests, for its benefit and for the benefit of the Secured
Parties.

(e) The Existing Agent shall deliver all possessory collateral (or, to the
extent the Existing Agent is unable to deliver such possessory collateral after
using reasonable best

 

4



--------------------------------------------------------------------------------

efforts, loss certificates in replacement thereof) held by the Existing Agent
(including, without limitation, the items included on Schedule B) for the
benefit of the Secured Parties to the Successor Agent. On and after the
Restatement Date, all possessory collateral held by the Existing Agent for the
benefit of the Secured Parties shall be deemed to be held by the Existing Agent
as agent and bailee for the Successor Agent for the benefit of the Secured
Parties until such time as such possessory collateral has been delivered to the
Successor Agent. Notwithstanding anything herein to the contrary, each Loan
Party agrees that all of such Liens and security interests granted by any Loan
Party, shall in all respects be continuing and in effect and are hereby ratified
and reaffirmed by each Loan Party. Without limiting the generality of the
foregoing, any reference to the Existing Agent on any publicly filed document,
to the extent such filing relates to the Liens and security interests in the
Collateral assigned hereby and until such filing is modified to reflect the
interests of the Successor Agent, shall, with respect to such Liens and security
interests, constitute a reference to the Existing Agent as collateral
representative of the Successor Agent (provided that the parties hereto agree
that the Existing Agent’s role as such collateral representative shall impose no
duties, obligations, or liabilities on the Existing Agent, including, without
limitation, any duty to take any type of direction regarding any action to be
taken against such Collateral, whether such direction comes from the Successor
Agent, the Required Lenders, or otherwise and the Existing Agent shall have the
full benefit of the protective provisions of Section 10 (The Agents), including,
without limitation, Section 10.7 (Indemnification), while serving in such
capacity). The Successor Agent agrees to take possession of any possessory
collateral delivered to the Successor Agent on or following the Restatement Date
upon tender thereof by the Existing Agent.

(f) Notwithstanding any provision herein to the contrary, nothing in this
Section 5 shall alter, modify or amend the rights of the Existing Agent under
the Original Credit Agreement and the other Loan Documents (other than the
resignation and appointment effected hereby), including, without limitation, any
and all rights to compensation, reimbursement and indemnification and any and
all liens for payments of such amounts arising or accruing prior to the
Restatement Date. For the avoidance of doubt, and without limiting the previous
sentence, the Borrower, the Guarantors, the Signing Lenders and the Successor
Agent acknowledge that, as of the Restatement Date, the Successor Agent shall be
entitled to all rights of compensation, reimbursement and indemnification as the
Administrative Agent under the Original Credit Agreement and the other Loan
Documents.

(g) This Section 5 shall not constitute (i) a waiver by the Borrower, the
Guarantors, the Signing Lenders or the Successor Agent of any obligation or
liability which the Existing Agent may have incurred in connection with its
services as Administrative Agent under the Original Credit Agreement or the
other Loan Documents, nor (ii) an assumption by the Successor Agent of any
liability of the Existing Agent arising out of a breach by the Existing Agent
prior to the discharge of its duties under the Original Credit Agreement or the
other Loan Documents to which it is a party.

 

5



--------------------------------------------------------------------------------

SECTION 6. Representations and Warranties.

(a) Each Loan Party represents and warrants to each of the Lenders and the
Administrative Agent that, on and as of the Restatement Date:

(i) this Agreement has been duly authorized, executed and delivered by the
Borrower and each Guarantor and upon execution this Agreement and the Restated
Credit Agreement by duly authorized representatives will constitute each of the
Borrower’s and each Guarantor’s legal, valid and binding obligation, enforceable
against it in accordance with its terms except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
by general equitable principles (whether enforcement is sought by proceedings in
equity or at law);

(ii) the representations and warranties set forth in Section 5 of the Restated
Credit Agreement are, after giving effect to this Agreement, true and correct in
all material respects on and as of the Restatement Date, except where such
representations and warranties expressly relate to an earlier date (in which
case they were true and correct in all material respects as of such earlier
date);

(iii) both before and after giving effect to this Agreement, no Default or Event
of Default has occurred that is continuing; and

(iv) all Liens and security interests created under the Loan Documents (as
defined in the Restated Credit Agreement) are valid and enforceable Liens on
and/or security interests in the Collateral, as security for the Obligations (as
defined in the Restated Credit Agreement), except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
by general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

(b) The Existing Agent hereby represents and warrants on and as of the
Restatement Date that (i) it is legally authorized to enter into and has duly
executed and delivered this Agreement and (ii) all possessory collateral, or
loss certificates in replacement thereof, held by the Existing Agent for the
benefit of the Secured Parties has been delivered to the Successor Agent.

(c) The Successor Agent hereby represents and warrants on and as of the
Restatement Date that it is legally authorized to enter into and has duly
executed and delivered this Agreement.

SECTION 7. Effectiveness of Agreement. The effectiveness of this Agreement, the
obligations of each Extending Term Lender to convert its Existing Term Loans (or
any portion thereof) into Tranche B-2 Term Loans, the resignation of the
Existing Agent and the appointment of the Successor Agent and the amendment and
restatement of the Original Credit Agreement as the Restated Credit Agreement
are subject to the satisfaction of the following conditions (the date on which
such conditions are satisfied, the “Restatement Date”):

(a) the Successor Agent (or its counsel) shall have received duly executed
counterparts of this Agreement that, when taken together, bear the signatures of
(a) the Borrower and each Guarantor, (b) the Required Lenders, (c) each
Revolving Lender with a Revolving Commitment as set forth on Schedule A,
(d) each Extending Term Lender, and (e) solely with respect to Section 5 hereof,
JP Morgan Chase and BSCL;

 

6



--------------------------------------------------------------------------------

(b) all of the conditions precedent set forth in Section 6.1 of the Restated
Credit Agreement shall have been satisfied (or waived in accordance with
Section 11.1 of the Restated Credit Agreement);

(c) the Successor Agent shall have received, for the account of each Signing
Lender that has executed and delivered a signature page approving this Agreement
prior to the deadline for such execution and delivery set forth in the posting
memo accompanying this Agreement as posted to the Lenders, a fee in an amount
equal to 0.10% of the outstanding Existing Term Loans and/or Revolving
Commitments of such Lenders as of the Restatement Date (immediately prior to
giving effect to this Agreement);

(d) the Borrower shall have paid, free and clear of any recoupment or set-off,
in immediately available funds (i) all amounts payable to the Existing Agent as
Existing Agent pursuant to the Loan Documents (including reasonable and actual
out-of-pocket fees and expenses of outside counsel) and (ii) all amounts payable
to the Successor Agent as Successor Agent pursuant to the Loan Documents (as
defined in the Restated Credit Agreement) (including reasonable and actual
out-of-pocket fees and expenses of outside counsel); and

(e) each of the representations and warranties set forth in Section 6 above
shall be true and correct on and as of the Restatement Date.

SECTION 8. Further Assurances.

(a) Without limiting their obligations in any way under any of the Loan
Documents, each of the Borrower and each other Loan Party reaffirms and
acknowledges its obligations to the Successor Agent with respect to the Restated
Credit Agreement and the other Loan Documents.

(b) Each of the Borrower, each other Loan Party and the Existing Agent agrees
that, following the Restatement Date, it shall furnish promptly, at the
Borrower’s expense, additional releases, amendment or termination statements,
assignments and such other documents, instruments and agreements as are
customary and may be reasonably requested by the Successor Agent from time to
time in order to effect the matters covered hereby.

(c) The Borrower shall reimburse the Existing Agent for all reasonable and
actual out-of-pocket costs and expenses incurred by the Existing Agent in
connection with any actions taken pursuant to this Agreement.

SECTION 9. Lender Authorization. Each Signing Lender authorizes and instructs
the Successor Agent to enter into the Restated Credit Agreement and any and all
additional Loan Documents (as defined in the Restated Credit Agreement) (or
other agreements or documents) contemplated hereunder or in the Restated Credit
Agreement as Administrative Agent, as applicable, on such Lender’s behalf.

 

7



--------------------------------------------------------------------------------

SECTION 10. Effect of Amendment.

(a) Except as expressly set forth herein or in the Restated Credit Agreement,
this Agreement and the Restated Credit Agreement shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Administrative Agent under the Original
Credit Agreement or any other Loan Document. Nothing herein shall be deemed to
entitle the Borrower or any other person to a future consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Original Credit Agreement,
the Restated Credit Agreement or any other Loan Document in similar or different
circumstances. On and after the Restatement Date, each reference in any Loan
Document to the “Credit Agreement”, “thereunder”, “thereof”, “therein” or words
of like import referring to the Original Credit Agreement shall mean and be a
reference to the Restated Credit Agreement. Except as specifically amended by
this Agreement, the Loan Documents (including any exhibits, schedules and
annexes thereto) shall remain in full force and effect and are hereby ratified
and confirmed.

(b) On the Restatement Date, the Original Credit Agreement shall be amended and
restated in the form of the Restated Credit Agreement attached hereto as Exhibit
A. The parties hereto acknowledge and agree that (i) this Agreement, the
Restated Credit Agreement and any other Loan Documents (as defined in the
Restated Credit Agreement) executed and delivered in connection herewith do not
constitute a novation, or termination of the Obligations under the Original
Credit Agreement as in effect prior to the Restatement Date; (ii) such
Obligations are in all respects continuing (as amended and restated by the
Restated Credit Agreement) with the terms, conditions, covenants and agreements
contained in the Original Credit Agreement being modified only to the extent
provided in the Restated Credit Agreement; and (iii) the Liens and security
interests as granted under the Security Documents securing payment of such
Obligations are in all such respects continuing in full force and effect.

(c) Each Guarantor listed on the signature pages hereto hereby acknowledges and
agrees that any of the guaranty and Loan Documents to which it is a party or
otherwise bound shall continue in full force and effect and that all of its
obligations thereunder shall be valid and enforceable and shall not be impaired
or limited by the execution or effectiveness of this Agreement, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

(d) Each Signing Lender, by delivering its signature page to this Agreement
shall be deemed to have acknowledged receipt of, and consented to and approved,
this Agreement, the Restated Credit Agreement, each other Loan Document and each
other document required to be approved by any Agent, Requisite Lenders, Majority
Facility Lenders or Lenders, as applicable, on the Restatement Date.

(e) This Agreement shall constitute a Loan Document for all purposes of the
Restated Credit Agreement and shall be administered and construed pursuant to
the terms of the Restated Credit Agreement.

SECTION 11. Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent for its reasonable and actual out of pocket expenses in
connection with this Agreement, including the reasonable and actual out of
pocket fees, charges and disbursements of its outside counsel to the extent
provided for in Section 11.5 of the Restated Credit Agreement.

 

8



--------------------------------------------------------------------------------

SECTION 12. Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties
hereto, provided that such assignment is permitted by the Credit Agreement.

SECTION 13. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same agreement. Delivery
of any executed counterpart of a signature page of this Agreement by facsimile
or by email transmission (including a “.pdf” or “.tif” file) shall be as
effective as delivery of a manually executed counterpart hereof.

SECTION 14. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 15. Governing Law. This Agreement shall be governed by, and construed
and interpreted in accordance with, the laws of the State of New York.

SECTION 16. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[Remainder of page left intentionally blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

METROPCS WIRELESS, INC. By:  

/s/ Roger D. Linquist

Name:   Roger D. Linquist Title:   President and Chief Executive Officer
METROPCS COMMUNICATIONS, INC. METROPCS, INC. METROPCS GEORGIA, LLC METROPCS
CALIFORNIA, LLC METROPCS MICHIGAN, INC. METROPCS TEXAS, LLC METROPCS FLORIDA,
LLC METROPCS AWS, LLC METROPCS 700 MHZ, LLC METROPCS MASSACHUSETTS, LLC METROPCS
NEVADA, LLC METROPCS NEW YORK, LLC METROPCS PENNSYLVANIA, LLC By:  

/s/ Roger D. Linquist

Name:   Roger D. Linquist Title:   President and Chief Executive Officer

 

 

 

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Successor Agent By:  

/s/ Christophe Vohmann

Name:   Christophe Vohmann Title:   Executive Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

BEAR STEARNS CORPORATE LENDING INC., as Existing Agent By:  

/s/ Christophe Vohmann

Name:   Christophe Vohmann Title:   Executive Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: LCM I LIMITED PARTNERSHIP

By:

 

LCM Asset Management LLC

As Collateral Manager

By  

/s/ Sophie A. Venon

Name:   LCM Asset Management LLC Title:   Sophie A. Venon

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: LCM II LIMITED PARTNERSHIP

By:

 

LCM Asset Management LLC

As Collateral Manager

By  

/s/ Sophie A. Venon

Name:   LCM Asset Management LLC Title:   Sophie A. Venon

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: LCM III, Ltd.

By:

 

LCM Asset Management LLC

As Collateral Manager

By  

/s/ Sophie A. Venon

Name:   LCM Asset Management LLC Title:   Sophie A. Venon

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

LCM IV, Ltd.

By:  

LCM Asset Management LLC

As Collateral Manager

By  

/s/ Sophie A. Venon

Name:   LCM Asset Management LLC Title:   Sophie A. Venon

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

LCM V, Ltd.

By:  

LCM Asset Management LLC

As Collateral Manager

By  

/s/ Sophie A. Venon

Name:   LCM Asset Management LLC Title:   Sophie A. Venon

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

LCM VI, Ltd.

By:  

LCM Asset Management LLC

As Collateral Manager

By  

/s/ Sophie A. Venon

Name:   LCM Asset Management LLC Title:   Sophie A. Venon

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

SAN GABRIEL CLO I

By  

/s/ John M. Casparian

Name:   John M. Casparian Title:  

Co-President

Churchill Pacific Asset Management LLC

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

SHASTA CLO I

By  

/s/ John M. Casparian

Name:

Title:

 

John M. Casparian

Co-President

  Churchill Pacific Asset Management LLC

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

OLYMPIC CLO I

By  

/s/ John M. Casparian

Name:

Title:

 

John M. Casparian

Co-President

  Churchill Pacific Asset Management LLC

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Ballantyne Funding LLC

By  

/s/ Stacy Lai

Name:   STACY LAI Title:   ASSISTANT VICE PRESIDENT

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

[ILLEGIBLE]

By  

[ILLEGIBLE]

Name:   [ILLEGIBLE] Title:   Director

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Del Mar CLO I, Ltd.

By Caywood-Scholl Capital Management, LLC

As Collateral Manager

By  

/s/ Tom Suake

Name:   Tom Suake Title:   Managing Director

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

[ILLEGIBLE]

By  

[ILLEGIBLE]

Name:   [ILLEGIBLE] Title:   [ILLEGIBLE]

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Landmark IX CLO, Limited

By: Aladdin Capital Management, LLC

By  

/s/ Pallo Blum - Tucker

Name:   Pallo Blum - Tucker Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Landmark VIII CLO, Limited

By: Aladdin Capital Management, LLC

By  

/s/ Pallo Blum - Tucker

Name:   Pallo Blum - Tucker Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Nantucket CLO I Ltd.

By: Fartis Investment Management USA Inc.

as Attorney-in-Fact

By  

/s/ Vanessa Ritter

Name:   Vanessa Ritter Title:   Vice President

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Alliance Bernstein Institutional

Investments-High Yield Loan Portfolio (JPY)

AllianceBernstein L.P., as mgr

By  

/s/ MICHAEL E. SOHR

Name:   MICHAEL E. SOHR Title:   SENIOR VICE PRESIDENT

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

AllianceBernstein Institutional

Investments - Senior Loan Portfolio

AllianceBernstein L.P., as mgr

By  

/s/ MICHAEL E. SOHR

Name:   MICHAEL E. SOHR Title:   SENIOR VICE PRESIDENT

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

ABCLO 2007 - 1 Ltd.

AllianceBernstein L.P., as mgr

By  

/s/ MICHAEL E. SOHR

Name:   MICHAEL E. SOHR Title:   SENIOR VICE PRESIDENT

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

[ILLEGIBLE]

By  

[ILLEGIBLE]

Name:   [ILLEGIBLE] Title:   Director

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

USAA Mutual Funds Trust on behalf of USAA High-Yield Opportunities Fund

By  

/s/ R. Matthew Freund

Name:   R. Matthew Freund Title:   Vice President, USAA Mutual Funds Trust

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Harch CLO II Limited

By  

/s/ Michael E. Lewitt

Name:   Michael E. Lewitt Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Employers Insurance Company of Wausau By  

/s/ Robert Howard

Name:   Robert Howard Title:   Authorized Signatory

 

MetroPCS - Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Liberty Mutual Insurance Company

By  

/s/ Robert Howard

Name:   Robert Howard Title:   Authorized Signatory

 

MetroPCS - Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Liberty Mutual Fire Insurance Company

By  

/s/ Robert Howard

Name:   Robert Howard Title:   Authorized Signatory

 

MetroPCS - Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

NACM CLO I

By  

/s/ Joanna Willars

Name:   Joanna Willars Title:   VP, Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

NACM CLO II

By  

/s/ Joanna Willars

Name:   Joanna Willars Title:   VP, Authorized Signatory For any Lender
requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

ASF 1 LOAN FUNDING LLC

By  

/s/ LYNETTE SKREHOT

Name:   LYNETTE SKREHOT Title:   DIRECTOR

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Nob Hill CLO, Limited

By  

/s/ Bradley Kane

Name:   Bradley Kane Title:   Portfolio Manager

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Nob Hill CLO II, Limited

By  

/s/ Bradley Kane

Name:   Bradley Kane Title:   Portfolio Manager

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

MERRILL LYNCH CAPITAL SERVICES, INC.

By  

/s/ NEYDA DARIAS

Name:   NEYDA DARIAS Title:   VICE PRESIDENT

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

LINCOLN NATIONAL LIFE INSURANCE CO.

By  

[ILLEGIBLE]

Name:   [ILLEGIBLE] Title:   Vice President

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Harch CLO III Limited

By  

/s/ Michael E. Lewitt

Name:   Michael E. Lewitt Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Magnolia Funding

By  

/s/ Arlene Arellano

Name:   ARLENE ARELLANO Title:   AUTHORIZED SIGNATORY

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

The Foothill Group, LLC

By  

/s/ Scott P. Quigley

Name:   Scott P. Quigley Title:   Director

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Foothill CLO I, LTD.

By:  

The Foothill Group, Inc.,

as attorney-in-fact

 

/s/ Scott P. Quigley

Name:   Scott P. Quigley Title:   Director

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

TELOS CLO 2006-1, LTD

TELOS CLO 2007-2, LTD

By: Tricadia Loan Management LLC

By  

/s/ Jonathan Tepper

Name:   Jonathan Tepper Title:   Principal

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Golab Capital Senior Loan Opportunity Fund, Ltd

By  

/s/ Christina D. Jamieson

Name:   Christina D. Jamieson Title:   Designated Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Golab Capital Funding CLO-8, Ltd.

By  

/s/ Christina D. Jamieson

Name:   Christina D. Jamieson Title:   Designated Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Golab Capital Management CLO 2007-1 Ltd.

By  

/s/ Christina D. Jamieson

Name:   Christina D. Jamieson Title:   Designated Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Golab Capital Master Funding LLC

By  

/s/ Christina D. Jamieson

Name:   Christina D. Jamieson Title:   Designated Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

LightPoint CLO III, Ltd.

By Neuberger Berman Fixed Income LLC as collateral manager

By  

/s/ Colin Donlan

Name:   Colin Donlan Title:   Authorized Signatory For any Lender requiring a
second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

LightPoint CLO IV, Ltd.

By Neuberger Berman Fixed Income LLC as collateral manager

By  

/s/ Colin Donlan

Name:   Colin Donlan Title:   Authorized Signatory For any Lender requiring a
second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

LightPoint CLO V, Ltd.

By Neuberger Berman Fixed Income LLC as collateral manager

By  

/s/ Colin Donlan

Name:   Colin Donlan Title:   Authorized Signatory For any Lender requiring a
second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

LightPoint CLO VII, Ltd.

By Neuberger Berman Fixed Income LLC as collateral manager

By  

/s/ Colin Donlan

Name:   Colin Donlan Title:   Authorized Signatory For any Lender requiring a
second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

LightPoint CLO VIII, Ltd.

By Neuberger Berman Fixed Income LLC as collateral manager

By  

/s/ Colin Donlan

Name:   Colin Donlan Title:   Authorized Signatory For any Lender requiring a
second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Airlie CLO 2006-I, Ltd.

By Neuberger Berman Fixed Income LLC as collateral manager

By  

/s/ Colin Donlan

Name:   Colin Donlan Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

1888 Fund, Ltd.

By:   Guggenheim Investment Management, LLC as Collateral Manager By  

/s/ Kaitlin Trinh

Name:   Kaitlin Trinh Title:   Director

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

x  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Galaxy IV CLO, Ltd.

By: PineBridge Investments LLC

Its Collateral Manager

By  

/s/ Steven S. Oh

Name:   Steven S. Oh Title:   Managing Director

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

x  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Galaxy V CLO, Ltd.

By: PineBridge Investments LLC

Its Collateral Manager

By  

/s/ Steven S. Oh

Name:   Steven S. Oh Title:   Managing Director

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

x  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Galaxy VI CLO, Ltd.

By: PineBridge Investments LLC

Its Collateral Manager

By  

/s/ Steven S. Oh

Name:   Steven S. Oh Title:   Managing Director

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

American International Group, Inc.

By: PineBridge Investments LLC

Its Investment Manager

By  

/s/ Steven S. Oh

Name:   Steven S. Oh Title:   Managing Director

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

AIG Bank Loan Fund Ltd.

By: PineBridge Investments LLC

Its Investment Manager

By  

/s/ Steven S. Oh

Name:   Steven S. Oh Title:   Managing Director

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Galaxy X CLO, Ltd.

By: PineBridge Investments LLC

Its Collateral Manager

By  

/s/ Steven S. Oh

Name:   Steven S. Oh Title:   Managing Director

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Galaxy III CLO, Ltd.

By: PineBridge Investments LLC

Its Collateral Manager

By  

/s/ Steven S. Oh

Name:   Steven S. Oh Title:   Managing Director

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Galaxy VII CLO, Ltd.

By: PineBridge Investments LLC

Its Collateral Manager

By  

/s/ Steven S. Oh

Name:   Steven S. Oh Title:   Managing Director

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Galaxy VIII CLO, Ltd.

By: PineBridge Investments LLC

Its Collateral Manager

By  

/s/ Steven S. Oh

Name:   Steven S. Oh Title:   Managing Director

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Saturn CLO, Ltd.

By: PineBridge Investments LLC

Its Collateral Manager

By  

/s/ Steven S. Oh

Name:   Steven S. Oh Title:   Managing Director

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

CREDIT SUISSE LOAN FUNDING LLC

By  

/s/ Robert Franz

Name:   Robert Franz Title:   Managing Director

For any Lender requiring a second signature line: By  

/s/ Gil Golan

Name:   Gil Golan Title:   Vice President

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Bank of America, N.A.

By  

/s/ Prayes Majmudar

Name:   Prayes Majmudar Title:   Vice President

For any Lender requiring a second signature line: By  

[ILLEGIBLE]

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Wells Fargo Bank, NA

By  

/s/ JAY DENNY

Name:   JAY DENNY Title:   REGIONAL VICE PRESIDENT

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

CIFC Funding 2006-I, Ltd.

CIFC Funding 2006-II, Ltd.

CIFC Funding 2007-I, Ltd.

CIFC Funding 2007-II, Ltd.

CIFC Funding 2007-III, Ltd.

By  

/s/ Stephen [ILLEGIBLE]

Name:   Stephen [ILLEGIBLE] Title:   Co. Chief Investment Officer

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

ORIX Finance Corp.

By  

/s/ Christopher L. Smith

Name:   Christopher L. Smith Title:   Authorized Representative

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Aberdeen Loan Funding Ltd

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc., Its General Partner

By  

/s/ JASON POST

Name:   JASON POST Title:   OPERATIONS DIRECTOR

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Armstrong Loan Funding, LTD.

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc., Its General Partner

By  

/s/ JASON POST

Name:   JASON POST Title:   OPERATIONS DIRECTOR

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Brentwood CLO Ltd.

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc., Its General Partner

By  

/s/ JASON POST

Name:   JASON POST Title:   OPERATIONS DIRECTOR

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Loan Funding IV LLC

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc., Its General Partner

By  

/s/ JASON POST

Name:   JASON POST Title:   OPERATIONS DIRECTOR

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Eastland CLO, Ltd.

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc., Its General Partner

By  

/s/ JASON POST

Name:   JASON POST Title:   OPERATIONS DIRECTOR

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Gleneagles CLO, Ltd.

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc., Its General Partner

By  

/s/ JASON POST

Name:   JASON POST Title:   OPERATIONS DIRECTOR

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Grayson CLO, Ltd.

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc., Its General Partner

By  

/s/ JASON POST

Name:   JASON POST Title:   OPERATIONS DIRECTOR

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Greenbriar CLO, Ltd.

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc., Its General Partner

By  

/s/ JASON POST

Name:   JASON POST Title:   OPERATIONS DIRECTOR

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Highland Loan Funding V Ltd.

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc., Its General Partner

By  

/s/ JASON POST

Name:   JASON POST Title:   OPERATIONS DIRECTOR

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Jasper CLO, Ltd.

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc., Its General Partner

By  

/s/ JASON POST

Name:   JASON POST Title:   OPERATIONS DIRECTOR

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Liberty CLO, Ltd.

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc., Its General Partner

By  

/s/ JASON POST

Name:   JASON POST Title:   OPERATIONS DIRECTOR

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Loan Star State Trust

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc., Its Investment Advisor

By  

/s/ JASON POST

Name:   JASON POST Title:   OPERATIONS DIRECTOR

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Red River CLO Ltd.

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc., Its General Partner

By  

/s/ JASON POST

Name:   JASON POST Title:   OPERATIONS DIRECTOR

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Rockwall CDO LTD.

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc., Its General Partner

By  

/s/ JASON POST

Name:   JASON POST Title:   OPERATIONS DIRECTOR

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Rockwall CDO II Ltd.

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc., Its General Partner

By  

/s/ JASON POST

Name:   JASON POST Title:   OPERATIONS DIRECTOR

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Southfork CLO, Ltd.

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc., Its General Partner

By  

/s/ JASON POST

Name:   JASON POST Title:   OPERATIONS DIRECTOR

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Stratford CLO, Ltd.

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc., Its General Partner

By  

/s/ JASON POST

Name:   JASON POST Title:   OPERATIONS DIRECTOR

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Loan Funding VII LLC

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc., Its General Partner

By  

/s/ JASON POST

Name:   JASON POST Title:   OPERATIONS DIRECTOR

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Westchester CLO, Ltd

By: Highland Capital Management, L.P.,

As Collateral Servicer

By: Strand Advisors, Inc., Its General Partner

By  

/s/ JASON POST

Name:   JASON POST Title:   OPERATIONS DIRECTOR

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Morgan Stanley Senior Funding, Inc.

By  

/s/ Adam Savarese

Name:   Adam Savarese Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

NA

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Fortress Credit Investments I LTD

By  

/s/ Glenn P. Cummins

Name:   Glenn P. Cummins Title:   Director

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Fortress Credit Investments II LTD

By  

/s/ Glenn P. Cummins

Name:   Glenn P. Cummins Title:   Director

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

[ILLEGIBLE]

By  

/s/ Saul Rosenthal

Name:   Saul Rosenthal Title:   President

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

This consent is made by the following Lender, acting through the undersigned
investment sub-advisor: John Hancock Trust – Spectrum Income Trust By: T. Rowe
Price Associates, Inc., as investment sub-advisor: By  

/s/ Jonathan D. Siegel

Name:   Jonathan D. Siegel Title:   Vice President

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

This consent is made by the following Lender, acting through the undersigned
investment sub-advisor: U.A.I. (Luxembourg) Investment S.à.r.l. By: T. Rowe
Price Associates, Inc., as investment advisor: By  

/s/ Jonathan D. Siegel

Name:   Jonathan D. Siegel Title:   Vice President

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

JHF II - Multi Sector Bond Fund

By  

/s/ Beth Semmel

Name:   Beth Semmel Title:   Portfolio Manager

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

San Joaquin County Employees’ Retirement Association

By  

/s/ Beth Semmel

Name:   Beth Semmel Title:   Portfolio Manager

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

UBS UK Pension and Life Assurance Scheme

By  

/s/ Beth Semmel

Name:   Beth Semmel Title:   Portfolio Manager

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Libra Global Limited

By  

/s/ Beth Semmel

Name:   Beth Semmel Title:   Portfolio Manager

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Stone Harbor Sterling Core Plus Bond Fund

By  

/s/ Beth Semmel

Name:   Beth Semmel Title:   Portfolio Manager

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Stone Harbor Global Funds PLC –

Stone Harbor Leveraged Loan Portfolio

By  

/s/ Beth Semmel

Name:   Beth Semmel Title:   Portfolio Manager

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

$            

 

Name of Institution:

Blue Shield of California

By  

/s/ David Ardini

Name:   David Ardini Title:   Vice President

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

$            

 

Name of Institution:

Franklin CLO V, Limited

By  

/s/ David Ardini

Name:  

David Ardini, Franklin Advisers, Inc.

as Collateral Manager

Title:   Vice President

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

$            

 

Name of Institution:

Franklin CLO VI, Limited

By  

/s/ David Ardini

Name:  

David Ardini, Franklin Advisers, Inc.

as Collateral Manager

Title:   Vice President

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Trimaran CLO IV Ltd.

By Trimaran Advisors, L.L.C.

By  

/s/ Dominick J. Mazzitelli

Name:   Dominick J. Mazzitelli Title:   Managing Director

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Trimaran CLO V Ltd.

By Trimaran Advisors, L.L.C.

By  

/s/ Dominick J. Mazzitelli

Name:   Dominick J. Mazzitelli Title:   Managing Director

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Trimaran CLO VI Ltd

By Trimaran Advisors, L.L.C.

By  

/s/ Dominick J. Mazzitelli

Name:   Dominick J. Mazzitelli Title:   Managing Director

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Trimaran CLO VII Ltd

By Trimaran Advisors, L.L.C.

By  

/s/ Dominick J. Mazzitelli

Name:   Dominick J. Mazzitelli Title:   Managing Director

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

Name of Institution:

ILLINOIS STATE BOARD OF INVESTMENT

By: McDonnell Investment Management, LLC, as Manager

By  

/s/ Kathleen A. Zarn

Name:   Kathleen A. Zarn Title:   Vice President

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

Name of Institution:

GANNETT PEAK CLO I, LTD.

By: McDonnell Investment Management, LLC, as Investment Manager

By  

/s/ Kathleen A. Zarn

Name:   Kathleen A. Zarn Title:   Vice President

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

Name of Institution:

WIND RIVER CLO II - TATE INVESTORS, LTD.

By: McDonnell Investment Management, LLC, as Manager

By  

/s/ Kathleen A. Zarn

Name:   Kathleen A. Zarn Title:   Vice President

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

TRALEE CDO I LTD

By  

/s/ Joseph Matteo

Name:   Joseph Matteo Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

KINGSLAND I, LTD.,

By: Kingsland Capital Management, LLC, as Manager

By  

/s/ Vincent Siino

Name:   Vincent Siino Title:   Authorized Officer

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

KINGSLAND II, LTD.,

By: Kingsland Capital Management, LLC, as Manager

By  

/s/ Vincent Siino

Name:   Vincent Siino Title:   Authorized Officer

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

KINGSLAND III, LTD.,

By: Kingsland Capital Management, LLC, as Manager

By  

/s/ Vincent Siino

Name:   Vincent Siino Title:   Authorized Officer

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Cent CDO 10 Limited

By: Columbia Management Investment

Advisers, LLC, fka RiverSource

Investments, LLC

As Collateral Manager

By  

/s/ Donna D. Emmett

Name:   Donna D. Emmett Title:   Lead Business Analyst

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Cent CDO XI Limited

By: Columbia Management Investment

Advisers, LLC, fka RiverSource

Investments, LLC

As Collateral Manager

By  

/s/ Donna D. Emmett

Name:   Donna D. Emmett Title:   Lead Business Analyst

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Cent CDO 12 Limited

By: Columbia Management Investment

Advisers, LLC, fka RiverSource

Investments, LLC

As Collateral Manager

By  

/s/ Donna D. Emmett

Name:   Donna D. Emmett Title:   Lead Business Analyst

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Cent CDO 14 Limited

By: Columbia Management Investment

Advisers, LLC, fka RiverSource

Investments, LLC

As Collateral Manager

By  

/s/ Donna D. Emmett

Name:   Donna D. Emmett Title:   Lead Business Analyst

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Cent CDO 15 Limited

By: Columbia Management Investment

Advisers, LLC, fka RiverSource

Investments, LLC

As Collateral Manager

By  

/s/ Donna D. Emmett

Name:   Donna D. Emmett Title:   Assistant Vice President

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Centurion CDO VII Limited

By: Columbia Management Investment

Advisers, LLC, fka RiverSource

Investments, LLC

As Collateral Manager

By  

/s/ Donna D. Emmett

Name:   Donna D. Emmett Title:   Lead Business Analyst

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Centurion CDO 8 Limited

By: Columbia Management Investment

Advisers, LLC, fka RiverSource

Investments, LLC

As Collateral Manager

By  

/s/ Donna D. Emmett

Name:   Donna D. Emmett Title:   Lead Business Analyst

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Centurion CDO 9 Limited

By: Columbia Management Investment

Advisers, LLC, fka RiverSource

Investments, LLC

As Collateral Manager

By  

/s/ Donna D. Emmett

Name:   Donna D. Emmett Title:   Lead Business Analyst

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

RiverSource Bond Series, Inc.

RiverSource Floating Rate Fund

By  

/s/ Donna D. Emmett

Name:   Donna D. Emmett Title:   Assistant Vice President

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

RiverSource Institutional

Leveraged Loan Fund II, L.P.

By: Columbia Management Investment

Advisers, LLC fka RiverSource

Investments, LLC

As Investment Manager

By  

/s/ Donna D. Emmett

Name:   Donna D. Emmett Title:   Assistant Seretary

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

RiverSource Life Insurance Company

By  

/s/ Donna D. Emmett

Name:   Donna D. Emmett Title:   Assistant Vice President

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

RiverSource Strategic Allocation Series, Inc. - RiverSource Strategic Income
Allocation Fund

By  

/s/ Donna D. Emmett

Name:   Donna D. Emmett Title:   Assistant Vice President

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

Fire and Police Employees’ Retirement

System of the City of Baltimore

 

By: MacKay Shields LLC

as Investment Adviser and not individually

By:  

/s/ Dan Roberts

  Dan Roberts   Sr. Managing Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

San Bernardino County Employees’ Retirement Association

 

By: MacKay Shields LLC

as Investment Adviser and not individually

By:  

/s/ Dan Roberts

  Dan Roberts   Sr. Managing Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

MacKay Short Duration Alpha Fund

 

By: MacKay Shields LLC

as Investment Adviser and not individually

By:  

/s/ Dan Roberts

  Dan Roberts   Sr. Managing Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure:             

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

New York Life Insurance Company

(Guaranteed Products)

 

By: MacKay Shields LLC

as Investment Adviser and not individually

By:  

/s/ Dan Roberts

  Dan Roberts   Sr. Managing Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure:             

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

UBS PACE Select Advisors Trust - UBS

PACE High Yield Investments

 

By: MacKay Shields LLC

as Investment Adviser and not individually

By:  

/s/ Dan Roberts

  Dan Roberts   Sr. Managing Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure:             

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

New York Life Insurance Company, GP - Portable Alpha

 

By: MacKay Shields LLC

as Investment Adviser and not individually

By:  

/s/ Dan Roberts

  Dan Roberts   Sr. Managing Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

Mainstay High Yield Opportunities Fund, a
series of Eclipse Funds Inc.

 

By: MacKay Shields LLC


as Investment Adviser and not individually

By:  

/s/ Dan Roberts

  Dan Roberts   Sr. Managing Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

Northrop Grumman Pension Master Trust

 

By: MacKay Shields LLC

as Investment Adviser and not individually

By:  

/s/ Dan Roberts

  Dan Roberts   Sr. Managing Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Stedman Loan Fund II Subsidiary Holding

Company II, LLC

By  

/s/ Matthew Garvis

Name:   Matthew Garvis Title:   Vice President

For any Lender requiring a second signature line: By      

 

Name:       Title:      

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Victoria Court CBNA Loan Funding LLC

By  

/s/ Adam Jacobs

Name:   Adam Jacobs Title:   Attorney-In-Fact

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Flagship CLO III

By: Deutsche Investment Management
Americas, Inc.

(as successor in interest to Deutsche Asset Management, Inc.)
As Sub-Adviser

By:  

/s/ Eric S. Meyer

  Eric S. Meyer, Managing Director

For any Lender requiring a second signature line: By:  

/s/ Antonio V. Versaci

Name:   Antonio V. Versaci Title:   Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Flagship CLO IV

By: Deutsche Investment Management
Americas, Inc.

(as successor in interest to Deutsche Asset Management, Inc.)

As Collateral Manager

By:  

/s/ Eric S. Meyer

  Eric S. Meyer, Managing Director

For any Lender requiring a second signature line: By:  

/s/ Antonio V. Versaci

Name:   Antonio V. Versaci Title:   Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Flagship CLO V

By: Deutsche Investment Management
Americas, Inc.

(as successor in interest to Deutsche Asset Management, Inc.)
As Collateral Manager

By:  

/s/ Eric S. Meyer

  Eric S. Meyer, Managing Director

For any Lender requiring a second signature line: By:  

/s/ Antonio V. Versaci

Name:   Antonio V. Versaci Title:   Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Flagship CLO VI By:  

Deutsche Investment Management
Americas, Inc.

As Collateral Manager

By:  

/s/ Eric S. Meyer

  Eric S. Meyer, Managing Director

For any Lender requiring a second signature line: By:  

/s/ Antonio V. Versaci

Name:   Antonio V. Versaci Title:   Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Aurum CLO 2002-1 Ltd.

By: Deutsche Investment Management Americas, Inc.

(as successor in interest to Deutsche Asset Management, Inc.)

As Sub-Adviser

By:  

/s/ Eric S. Meyer

  Eric S. Meyer, Managing Director

For any Lender requiring a second signature line: By:  

/s/ Antonio V. Versaci

Name:   Antonio V. Versaci Title:   Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

DWS Floating Rate Plus Fund By:  

Deutsche Investment Management Americas, Inc.

Investment Advisor

By:  

/s/ Eric S. Meyer

  Eric S. Meyer, Managing Director

For any Lender requiring a second signature line: By:  

/s/ Antonio V. Versaci

Name:   Antonio V. Versaci Title:   Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

DWS Short Duration Plus Fund By:  

Deutsche Investment Management Americas, Inc.

Investment Advisor

By:  

/s/ Eric S. Meyer

  Eric S. Meyer, Managing Director

For any Lender requiring a second signature line: By:  

/s/ Antonio V. Versaci

Name:   Antonio V. Versaci Title:   Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

MT. WHITNEY SECURITIES INC., as Assignee By:  

Deutsche Investment Management Americas Inc.

As Manager

By:  

/s/ Eric S. Meyer

  Eric S. Meyer, Managing Director

For any Lender requiring a second signature line: By:  

/s/ Antonio V. Versaci

Name:   Antonio V. Versaci Title:   Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Nuveen Floating Rate Income Fund

By: Symphony Asset Management LLC

By  

/s/ James Kim

Name:   James Kim Title:   Portfolio Manager

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Nuveen Floating Rate Income Opportunity Fund

By: Symphony Asset Management LLC

By  

/s/ James Kim

Name:   James Kim Title:   Portfolio Manager

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Symphony Credit Partners I, LTD.

By: Symphony Asset Management LLC

By  

/s/ James Kim

Name:   James Kim Title:   Portfolio Manager

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Symphony Credit Partners II, LTD.

By: Symphony Asset Management LLC

By  

/s/ James Kim

Name:   James Kim Title:   Portfolio Manager

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Symphony Credit Partners III, LTD.

By: Symphony Asset Management LLC

By  

/s/ James Kim

Name:   James Kim Title:   Portfolio Manager

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amounting extending: $            

Name of Institution:

ROSEDALE CLO LTD.

By: Princeton Advisory Group, Inc.

the Collateral Manager

By  

/s/ Troy Isaksen

Name:   Troy Isaksen Title:   Sr. Credit Analyst

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

ROSEDALE CLO II LTD.

By: Princeton Advisory Group, Inc.

the Collateral Manager

By  

/s/ Troy Isaksen

Name:   Troy Isaksen Title:   Sr. Credit Analyst

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

Name of Institution:

CIT CLO I LTD.

By  

/s/ JOEL P. HARVILL

Name:   ASST. VICE PRESIDENT Title:   CIT ASSET MANAGEMENT

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: TRS HY FNDS LLC By:   Deutsche Bank AG Cayman Islands
Branch   its sole member By:   DB Services New Jersey, Inc. By  

/s/ Alice L. Wagner

Name:   Alice L. Wagner Title:   Vice President

For any Lender requiring a second signature line: By  

/s/ Deirdre D. Cesario

Name:   Deirdre D. Cesario Title:   Assistant Vice President

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

The Sumitomo Trust and Banking Co., Ltd.

New York Branch

By  

/s/ ALBERT C. TEW II

Name:   ALBERT C. TEW II Title:   VICE PRESIDENT

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

MONTPELIER INVESTMENTS HOLDINGS LTD. By:  

Pioneer Institutional Asset Management, Inc.

Its advisor

By:  

/s/ Kurt W. Florian, Jr.

  Kurt W. Florian, Jr.   Vice President - Counsel

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

PIONEER FLOATING RATE FUND

PIONEER FLOATING RATE TRUST

By:  

Pioneer Investment Management, Inc.

Its advisor

By:  

/s/ Kurt W. Florian, Jr.

  Kurt W. Florian, Jr.   Vice President - Counsel

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amounting extending: $            

 

Name of Institution:

KATONAH IX CLO LTD

By  

/s/ DANIEL GILLIGAN

Name:   DANIEL GILLIGAN Title:  

Authorized Officer

Katonah Debt Advisors, L.L.C.

As Manager

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

KATONAH X CLO LTD

By  

/s/ DANIEL GILLIGAN

Name:   DANIEL GILLIGAN Title:   Katonah Debt Advisors, L.L.C.   As Manager

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

RAYMOND JAMES BANK, FSB

By  

/s/ KATHY BENNETT

Name:   KATHY BENNETT Title:   VP

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

Name of Institution: Commonwealth of Pennsylvania Treasury Department

by: Credit Suisse Alternative Capital, Inc.

as its investment advisor

By  

/s/ THOMAS FLANNERY

Name:   THOMAS FLANNERY Title:   AUTHORIZED SIGNATORY

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: KINGSLAND IV, LTD.,

By: Kingsland Capital Management, LLC,

as Manager

By:  

/s/ Vincent Siino

Name:   Vincent Siino Title:   Authorized Officer

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: KINGSLAND V, LTD.,

By: Kingsland Capital Management, LLC,

as Manager

By:  

/s/ Vincent Siino

Name:   Vincent Siino Title:   Authorized Officer

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

JPMorgan Chase Bank, N.A

By  

/s/ THOMAS SAWYER

Name:   THOMAS SAWYER Title:   VP

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

BABSON CLO LTD. 2004-I

By: Babson Capital Management LLC

as Collateral Manager

By:  

/s/ GEOFFREY TAKACS

Name:   GEOFFREY TAKACS Title:   Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

BABSON CLO LTD. 2004-II

By: Babson Capital Management LLC

as Collateral Manager

By:  

/s/ GEOFFREY TAKACS

Name:   GEOFFREY TAKACS Title:   Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

BABSON CLO LTD. 2005-I

By: Babson Capital Management LLC

as Collateral Manager

By:  

/s/ GEOFFREY TAKACS

Name:   GEOFFREY TAKACS Title:   Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

BABSON CLO LTD. 2005-III

By: Babson Capital Management LLC

as Collateral Manager

By:  

/s/ GEOFFREY TAKACS

Name:   GEOFFREY TAKACS Title:   Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

BABSON CLO LTD. 2006-I

By: Babson Capital Management LLC

as Collateral Manager

By:  

/s/ GEOFFREY TAKACS

Name:   GEOFFREY TAKACS Title:   Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

BABSON CLO LTD. 2006-II

By: Babson Capital Management LLC

as Collateral Manager

By:  

/s/ GEOFFREY TAKACS

Name:   GEOFFREY TAKACS Title:   Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

BABSON CLO LTD. 2007-I

By: Babson Capital Management LLC

as Collateral Manager

By:  

/s/ GEOFFREY TAKACS

Name:   GEOFFREY TAKACS Title:   Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

BABSON CLO LTD. 2008-I

By: Babson Capital Management LLC

as Collateral Manager

By:  

/s/ GEOFFREY TAKACS

Name:   GEOFFREY TAKACS Title:   Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

BABSON CLO LTD. 2008-II

By: Babson Capital Management LLC

as Collateral Manager

By:  

/s/ GEOFFREY TAKACS

Name:   GEOFFREY TAKACS Title:   Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

AMBITION TRUST 2009

By: Babson Capital Management LLC

as Investment Manager

By:  

/s/ GEOFFREY TAKACS

Name:   GEOFFREY TAKACS Title:   Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

ARTUS LOAN FUND 2007-I, LTD.

By: Babson Capital Management LLC

as Collateral Manager

By:  

/s/ GEOFFREY TAKACS

Name:   GEOFFREY TAKACS Title:   Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

BABSON CAPITAL LOAN PARTNERS I, L.P.

By: Babson Capital Management LLC as Investment Manager

By:  

/s/ GEOFFREY TAKACS

Name:   GEOFFREY TAKACS Title:   Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

BABSON LOAN OPPORTUNITY CLO, LTD.

By: Babson Capital Management LLC as Collateral Manager

By:  

/s/ GEOFFREY TAKACS

Name:   GEOFFREY TAKACS Title:   Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

CASCADE INVESTMENT L.L.C.

By: Babson Capital Management LLC as Investment Manager

By:  

/s/ GEOFFREY TAKACS

Name:   GEOFFREY TAKACS Title:   Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

HOLLY INVESTMENT CORPORATION

By: Babson Capital Management LLC as Investment Manager

By:  

/s/ GEOFFREY TAKACS

Name:   GEOFFREY TAKACS Title:   Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

OLYMPIC PARK LTD.

By: Babson Capital Management LLC as Investment Manager

By:  

/s/ GEOFFREY TAKACS

Name:   GEOFFREY TAKACS Title:   Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

BILL & MELINDA GATES FOUNDATION TRUST

By: Babson Capital Management LLC as Investment Adviser

By:  

/s/ GEOFFREY TAKACS

Name:   GEOFFREY TAKACS Title:   Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

SWISS CAPITAL PRO LOAN LIMITED

By: Babson Capital Management LLC as Investment Manager

By:  

/s/ GEOFFREY TAKACS

Name:   GEOFFREY TAKACS Title:   Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

VINACASA CLO, LTD.

By: Babson Capital Management LLC as Collateral Servicer

By:  

/s/ GEOFFREY TAKACS

Name:   GEOFFREY TAKACS Title:   Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

XELO VII LIMITED

By: Babson Capital Management LLC

as Sub-Advisor

By:  

/s/ GEOFFREY TAKACS

Name:   GEOFFREY TAKACS Title:   Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

HALCYON STRUCTURED ASSET MANAGEMENT CLO 2008 - 11 B.V.

By  

/s/ JASON DILLOW

Name:   JASON DILLOW Title:   PORTFOLIO MANAGER

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

HALCYON STRUCTURED ASSET MANAGEMENT LONG SECURED / SHORT UNSECURED 2007 - 3 LTD.

By  

/s/ JASON DILLOW

Name:   JASON DILLOW Title:   PORTFOLIO MANAGER

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

HALCYON STRUCTURED ASSET MANAGEMENT LONG SECURED/SHORT UNSECURED 2007 - 1 LTD.

By  

/s/ JASON DILLOW

Name:   JASON DILLOW Title:   PORTFOLIO MANAGER

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

One Wall Street CLO II LTD

By  

/s/ WILLIAM LEMBERG

Name:   WILLIAM LEMBERG Title:   SENIOR VICE PRESIDENT

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

Prospero CLO I BV

By  

/s/ WILLIAM LEMBERG

Name:   WILLIAM LEMBERG Title:   SENIOR VICE PRESIDENT

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

Prospero CLO II BV

By  

/s/ WILLIAM LEMBERG

Name:   WILLIAM LEMBERG Title:   SENIOR VICE PRESIDENT

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

Veritas CLO I LTD

By  

/s/ WILLIAM LEMBERG

Name:   WILLIAM LEMBERG Title:   SENIOR VICE PRESIDENT

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

Veritas CLO II LTD

By  

/s/ WILLIAM LEMBERG

Name:   WILLIAM LEMBERG Title:   SENIOR VICE PRESIDENT

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement $            

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Loan Funding III (Delaware) LLC By:  

Pacific Investment Management Company LLC,

as its Investment Advisor

By:  

/s/ Arthur Y.D. Ong

  Arthur Y.D. Ong   Executive Vice President

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement $            

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Southport CLO, Limited By:  

Pacific Investment Management Company LLC,

as its Investment Advisor

By:  

/s/ Arthur Y.D. Ong

  Arthur Y.D. Ong   Executive Vice President

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender
$            

¨   Mark this box to discuss extending LESS THAN ALL Existing Term Loans with
the Lead Arrangers

 

Name of Institution: Virginia Retirement System By:  

Pacific Investment Management Company LLC,

as its Investment Advisor

By:  

/s/ Arthur Y.D. Ong

  Arthur Y.D. Ong   Executive Vice President

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender
$            

¨   Mark this box to discuss extending LESS THAN ALL Existing Term Loans with
the Lead Arrangers

 

Name of Institution: PIMCO Loan Opportunities Fund I L.P. By:  

Pacific Investment Management Company LLC,

as its Investment Advisor

By:  

/s/ Arthur Y.D. Ong

  Arthur Y.D. Ong   Executive Vice President

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender
$            

¨   Mark this box to discuss extending LESS THAN ALL Existing Term Loans with
the Lead Arrangers

 

Name of Institution: Portola CLO, Ltd. By:  

Pacific Investment Management Company LLC,

as its Investment Advisor

By:  

/s/ Arthur Y.D. Ong

  Arthur Y.D. Ong   Executive Vice President

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender
$            

¨   Mark this box to discuss extending LESS THAN ALL Existing Term Loans with
the Lead Arrangers

 

Name of Institution: Fairway Loan Funding Company By:  

Pacific Investment Management Company LLC,

as its Investment Advisor

By:  

/s/ Arthur Y.D. Ong

  Arthur Y.D. Ong   Executive Vice President

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender
$            

¨   Mark this box to discuss extending LESS THAN ALL Existing Term Loans with
the Lead Arrangers

 

Name of Institution: Mayport CLO Ltd. By:  

Pacific Investment Management Company LLC,

as its Investment Advisor

By:  

/s/ Arthur Y.D. Ong

  Arthur Y.D. Ong   Executive Vice President

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender
$            

¨   Mark this box to discuss extending LESS THAN ALL Existing Term Loans with
the Lead Arrangers

 

Name of Institution: Mars Associates Retirement Plan By:  

Pacific Investment Management Company LLC,

as its Investment Advisor

By:  

/s/ Arthur Y.D. Ong

  Arthur Y.D. Ong   Executive Vice President

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender
$            

¨   Mark this box to discuss extending LESS THAN ALL Existing Term Loans with
the Lead Arrangers

 

Name of Institution: Stichting Mars Pensioenfonds By:  

Pacific Investment Management Company LLC,

as its Investment Advisor

By:  

/s/ Arthur Y.D. Ong

  Arthur Y.D. Ong   Executive Vice President

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Ameriprise Certificate Company

By  

/s/ Donna D. Emmett

Name:   Donna D. Emmett Title:   Assistant Vice President

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: California Public Employees’ Retirement System

By: Columbia Management Investment Advisers, LLC, fka RiverSource Investments,
LLC,

Its agent

By  

/s/ Donna D. Emmett

Name:   Donna D. Emmett Title:   Assistant Vice President

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: Madison Park Funding VI, Ltd.

By: Credit Suisse Alternative Capital, Inc.,

as collateral manager

By  

/s/ LINDA R. KARN

Name:   LINDA R. KARN Title:   AUTHORIZED SIGNATORY

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: Madison Park Funding II, Ltd.

By Credit Suisse Alternative Capital, Inc.,

as collateral manager

By  

/s/ LINDA R. KARN

Name:   LINDA R. KARN Title:   AUTHORIZED SIGNATORY

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

Madison Park Funding I, Ltd,

By  

/s/ LINDA R. KARN

Name:   LINDA R. KARN Title:   AUTHORIZED SIGNATORY

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

CSAM Funding IV

By  

/s/ LINDA R. KARN

Name:   LINDA R. KARN Title:   AUTHORIZED SIGNATORY

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

Castle Garden Funding

By  

/s/ LINDA R. KARN

Name:   LINDA R. KARN Title:   AUTHORIZED SIGNATORY

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

Atrium IV

By  

/s/ LINDA R. KARN

Name:   LINDA R. KARN Title:   AUTHORIZED SIGNATORY

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: Atrium V

By: Credit Suisse Alternative Capital, Inc., as collateral manager

By  

/s/ LINDA R. KARN

Name:   LINDA R. KARN Title:   AUTHORIZED SIGNATORY

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

Atrium CDO

By  

/s/ LINDA R. KARN

Name:   LINDA R. KARN Title:   AUTHORIZED SIGNATORY

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

New York Life Insurance Company

By:  

/s/ MARK A. CAMPELLONE

Name:   MARK A. CAMPELLONE Title:   VICE PRESIDENT

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: New York Life Insurance and Annuity Corporation By:   New
York Life Investment Management LLC, Its Investment Manager

By:  

[ILLEGIBLE]

Name:   Title:  

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: NYLIM Flatiron CLO 2005-1 Ltd. By:   New York Life
Investment Management LLC, as Collateral Manager and Attorney-In-Fact

By:  

[ILLEGIBLE]

Name:   Title:  

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: NYLIM Flatiron CLO 2006-1 Ltd. By:   New York Life
Investment Management LLC, as Collateral Manager and Attorney-in-Fact

By:  

[ILLEGIBLE]

Name:   Title:  

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: SILVERADO CLO 2006-II LIMITED By:   New York Life
Investment Management LLC, as Portfolio Manager and Attorney-in-Fact

By:  

[ILLEGIBLE]

Name:   Title:  

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: Flatiron CLO 2007-1 Ltd. By:   New York Life Investment
Management LLC, as Collateral Manager and Attorney-in-Fact

By:  

[ILLEGIBLE]

Name:   Title:  

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: [ILLEGIBLE] By:   New York Life Investment Management LLC,
Its Investment Manager

By:  

[ILLEGIBLE]

Name:   Title:  

For any Lender requiring a second signature line: By  

 

Name:   Title:    

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: [ILLEGIBLE] By:  

New York Life Investment Management LLC,

Its Investment Manager

By:  

[ILLEGIBLE]

Name:   Title:  

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: Wind River Reinsurance Company, Ltd. By:  

New York Life Investment Management LLC,

Its Investment Manager

By:  

[ILLEGIBLE]

Name:   Title:  

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Each of the persons listed on Annex A

severally but not jointly, as Lender

By:  

Wellington Management Company, LLP,

as investment adviser

By:  

/s/ Roger J. Toner

  Roger J. Toner   Vice President & Counsel

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

THE ROYAL BANK OF SCOTLAND PLC

By  

/s/ Stewart Hall

Name:   Stewart Hall Title:  

Authorised Signatory

The Royal Bank of Scotland plc

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

280 FUNDING I

By: GSO Capital Partners LP, as Portfolio Manager

By:  

/s/ Marisa J. Beeney

Name:   Marisa J. Beeney Title:   Authorized Signatory

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

BLACKSTONE / GSO SECURED TRUST LTD

By: GSO / Blackstone Debt Funds Management LLC as Investment Manager

By:  

/s/ Daniel H. Smith

Name:   Daniel H. Smith Title:   Authorized Signatory

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

CALLIDUS DEBT PARTNERS CLO FUND II, LTD.

By: GSO / Blackstone Debt Funds Management LLC as Collateral Manager

By:  

/s/ Daniel H. Smith

Name:   Daniel H. Smith Title:   Authorized Signatory

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

CALLIDUS DEBT PARTNERS CLO FUND III, LTD.

By: GSO / Blackstone Debt Funds Management LLC as Collateral Manager

By:  

/s/ Daniel H. Smith

Name:   Daniel H. Smith Title:   Authorized Signatory

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

CALLIDUS DEBT PARTNERS CLO FUND IV, LTD.

By: GSO / Blackstone Debt Funds Management LLC as Collateral Manager

By:  

/s/ Daniel H. Smith

Name:   Daniel H. Smith Title:   Authorized Signatory

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

CALLIDUS DEBT PARTNERS CLO FUND V, LTD.

By: GSO / Blackstone Debt Funds Management LLC as Collateral Manager

By:  

/s/ Daniel H. Smith

Name:   Daniel H. Smith Title:   Authorized Signatory

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

CALLIDUS DEBT PARTNERS CLO FUND VI, LTD.

By: GSO / Blackstone Debt Funds Management LLC as Collateral Manager

By:  

/s/ Daniel H. Smith

Name:   Daniel H. Smith Title:   Authorized Signatory

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

CALLIDUS DEBT PARTNERS CLO FUND VII, LTD.

By: GSO / Blackstone Debt Funds Management LLC as Collateral Manager

By:  

/s/ Daniel H. Smith

Name:   Daniel H. Smith Title:   Authorized Signatory

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: MAPS CLO FUND I, LLC

By: GSO / Blackstone Debt Funds Management LLC as

Collateral Manager

By:  

/s/ Daniel H. Smith

Name:   Daniel H. Smith Title:   Authorized Signatory

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: MAPS CLO FUND II, LTD.

By: GSO / Blackstone Debt Funds Management LLC as

Collateral Manager

By:  

/s/ Daniel H. Smith

Name:   Daniel H. Smith Title:   Authorized Signatory

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: CHELSEA PARK CLO LTD.

By: GSO/BLACKSTONE Debt Funds Management LLC

as Collateral Manager

By:  

/s/ Daniel H. Smith

Name:   Daniel H. Smith Title:   Authorized Signatory

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: CIM VI, L.L.C.

By: GSO Capital Partners LP as Manager

By:  

/s/ Daniel H. Smith

Name:   Daniel H. Smith Title:   Authorized Signatory

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: CITRON INVESTMENT CORPORATION

By: GSO Capital Partners LP as Manager

By:  

/s/ Daniel H. Smith

Name:   Daniel H. Smith Title:   Authorized Signatory

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: GSO CO-INVESTMENT PARTNERS, LLC

By: GSO Capital Partners LP as Manager

By:  

/s/ Daniel H. Smith

Name:   Daniel H. Smith Title:   Authorized Signatory

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: GSO DOMESTIC CAPITAL FUNDING LLC

By: GSO Capital Partners LP as Collateral Manager

By:  

/s/ Marisa J. Beeney

Name:   Marisa J. Beeney Title:   Authorized Signatory

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: GSO LOAN TRUST 2010

By: GSO Capital Advisors LLC, As its Investment Advisor

By:  

/s/ Daniel H. Smith

Name:   Daniel H. Smith Title:   Authorized Signatory

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: ESSEX PARK CDO LTD.

By: Blackstone Debt Advisors L.P.

as Collateral Manager

By:  

/s/ Daniel H. Smith

Name:   Daniel H. Smith Title:   Authorized Signatory

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: FM LEVERAGED CAPITAL FUND I

By: GSO/BLACKSTONE Debt Funds Management LLC

as Subadviser to FriedbergMilstein LLC

By:  

/s/ Daniel H. Smith

Name:   Daniel H. Smith Title:   Authorized Signatory

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: FRIEDBERGMILSTEIN PRIVATE CAPITAL FUND I

By: GSO/BLACKSTONE Debt Funds Management LLC as Subadviser to FriedbergMilstein
LLC

By:  

/s/ Daniel H. Smith

Name:   Daniel H. Smith Title:   Authorized Signatory

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: GALE FORCE 1 CLO, LTD.

By: GSO/BLACKSTONE Debt Funds Management LLC

as Collateral Manager

By:  

/s/ Daniel H. Smith

Name:   Daniel H. Smith Title:   Authorized Signatory

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: GALE FORCE 2 CLO, LTD.

By: GSO/BLACKSTONE Debt Funds Management LLC as Collateral Manager

By:  

/s/ Daniel H. Smith

Name:   Daniel H. Smith Title:   Authorized Signatory

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: GALE FORCE 3 CLO, LTD.

By: GSO/BLACKSTONE Debt Funds Management LLC as Collateral Manager

By:  

/s/ Daniel H. Smith

Name:   Daniel H. Smith Title:   Authorized Signatory

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: GALE FORCE 4 CLO, LTD.

By: GSO/BLACKSTONE Debt Funds Management LLC as Collateral Manager

By:  

/s/ Daniel H. Smith

Name:   Daniel H. Smith Title:   Authorized Signatory

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: HUDSON STRAITS CLO 2004, LTD.

By: GSO/BLACKSTONE Debt Funds Management LLC as Collateral Manager

By:  

/s/ Daniel H. Smith

Name:   Daniel H. Smith Title:   Authorized Signatory

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: INWOOD PARK CDO LTD.

By: Blackstone Debt Advisors L.P. as Collateral Manager

By:  

/s/ Daniel H. Smith

Name:   Daniel H. Smith Title:   Authorized Signatory

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

HillMark Funding

Hillmark Capital Management L.P. as collateral Manager.

By  

/s/ Hillel Weinberger

Name:   Hillel Weinberger Title:   Chairman.

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

STONEY LANE I

Hillmark Capital Management L.P. as collateral Manager

By  

/s/ Hillel Weinberger

Name:   Hillel Weinberger Title:   Chairman.

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: Canyon Capital CLO 2006-I, Ltd. By:   Canyon Capital
Advisors LLC, a Delaware limited liability company, its collateral Manager

By  

/s/ Michael M. Leyland

Name:   Michael M. Leyland Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: Canyon Capital CLO 2004-I, Ltd. By:   Canyon Capital
Advisors LLC, a Delaware limited liability company, its collateral Manager

By  

/s/ Michael M. Leyland

Name:   Michael M. Leyland Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $             FULL AMOUNT

 

Name of Institution: BAKER STREET FUNDING CLO 2005-I, LTD.

By: Seix Investment Advisors LLC, as Collateral Manager

By  

/s/ George Goudelias

Name:   George Goudelias Title:   Managing director

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $             FULL AMOUNT

 

Name of Institution: BAKER STREET CLO II LTD

By: Seix Investment Advisors LLC, as Collateral Manager

By  

/s/ George Goudelias

Name:   George Goudelias Title:   Managing director

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $             FULL AMOUNT

 

Name of Institution: Grand Horn CLO LTD

By: Seix Investment Advisors LLC, as Collateral Manager

By  

/s/ George Goudelias

Name:   George Goudelias Title:   Managing director

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $             FULL AMOUNT

 

Name of Institution: MOUNTAIN VIEW FUNDING CLO 2006-I, LTD.

By: Seix Investment Advisors LLC, as Collateral Manager

By  

/s/ George Goudelias

Name:   George Goudelias Title:   Managing director

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $             FULL AMOUNT

 

Name of Institution: MOUNTAIN VIEW CLO II LTD

By: Seix Investment Advisors LLC, as Collateral Manager

By  

/s/ George Goudelias

Name:   George Goudelias Title:   Managing director

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $             FULL AMOUNT

 

Name of Institution: MOUNTAIN VIEW CLO III LTD

By: Seix Investment Advisors LLC, as Collateral Manager

By  

/s/ George Goudelias

Name:   George Goudelias Title:   Managing director

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $    0    

 

Name of Institution: ROCHDALE FIXED OPPORTUNITIES PORTFOLIO

By: Seix Investment Advisors LLC, as Subadvisor

By  

/s/ George Goudelias

Name:   George Goudelias Title:   Managing director

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $    0    

 

Name of Institution: Federated City Employees’ Retirement System

By: Seix Investment Advisors LLC, as Advisor

By  

/s/ George Goudelias

Name:   George Goudelias Title:   Managing director

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $    0    

 

Name of Institution: SanJose Police & Fire Department Retirement Plan

By: Seix Investment Advisors LLC, as Advisor

By  

/s/ George Goudelias

Name:   George Goudelias Title:   Managing director

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $    0    

 

Name of Institution:

Ridgeworth Funds - Seix Floating Rate High

Income Fund

By: Seix Investment Advisors LLC, as Subadvisor

By  

/s/ George Goudelias

Name:   George Goudelias Title:   Managing director

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Ariel Reinsurance Company Ltd.

BlackRock Senior High Income Fund, Inc.

BlackRock Floating Rate Income Trust

BlackRock Defined Opportunity Credit Trust

BlackRock Senior Income Series

BlackRock Senior Income Series II

BlackRock Senior Income Series IV

BlackRock Senior Income Series V Limited

BlackRock Debt Strategies Fund, Inc.

BlackRock Diversified Income Strategies Fund, Inc.

BlackRock Floating Rate Income Strategies Fund, Inc.

BlackRock Floating Rate Income Strategies Fund II, Inc.

Magnetite V CLO, Limited

Master Senior Floating Rate LLC

Missouri State Employees’ Retirement System

BlackRock Senior Floating Rate Portfolio

By  

/s/ Adrian Marshall

Name:   Adrian Marshall Title:   Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: LMP Corporate Loan Fund, Inc.

By: Citi Alternative Investments LLC

By  

/s/ Melanie Hanlon

Name:   Melanie Hanlon Title:   Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: REGATTA FUNDING LTD.

By: Citi Alternative Investments LLC,

attorney-in-fact

By  

/s/ Melanie Hanlon

Name:   Melanie Hanlon Title:   Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: CCA EAGLE LOAN MASTER FUND LTD.

By: Citigroup Alternative Investments LLC, as Investment manager for and on
behalf of CCA EAGLE LOAN MASTER FUND LTD.

By  

/s/ Melanie Hanlon

Name:   Melanie Hanlon Title:   Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender
$            

¨   Mark this box to discuss extending LESS THAN ALL Existing Term Loans with
the Lead Arrangers

 

ALZETTE EUROPEAN CLO S.A. By:  

INVESCO Senior Secured Management, Inc.

As Collateral Manager

By  

/s/ Thomas Ewald

Name:   Thomas Ewald Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

ATLANTIS FUNDING LTD. By:  

INVESCO Senior Secured Management, Inc.

As Collateral Manager

By  

/s/ Thomas Ewald

Name:   Thomas Ewald Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender
$            

¨   Mark this box to discuss extending LESS THAN ALL Existing Term Loans with
the Lead Arrangers

 

AVALON CAPITAL LTD. 3 By:  

INVESCO Senior Secured Management, Inc.

As Asset Manager

By  

/s/ Thomas Ewald

Name:   Thomas Ewald Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender
$            

¨   Mark this box to discuss extending LESS THAN ALL Existing Term Loans with
the Lead Arrangers

 

BELHURST CLO LTD. By:  

INVESCO Senior Secured Management, Inc.

As Collateral Manager

By  

[ILLEGIBLE]

  [ILLEGIBLE]   Authorized Signatory For any Lender requiring a second signature
line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender
$            

¨   Mark this box to discuss extending LESS THAN ALL Existing Term Loans with
the Lead Arrangers

 

BELHURST CLO LTD. By:  

INVESCO Senior Secured Management, Inc.

As Collateral Manager

By  

/s/ Thomas Ewald

Name:   Thomas Ewald Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender
$            

¨   Mark this box to discuss extending LESS THAN ALL Existing Term Loans with
the Lead Arrangers

 

BLT 2009 - 1 LTD. By:  

INVESCO Senior Secured Management, Inc.

As Collateral Manager

By  

/s/ Thomas Ewald

Name:   Thomas Ewald Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender
$            

¨   Mark this box to discuss extending LESS THAN ALL Existing Term Loans with
the Lead Arrangers

 

CELTS CLO 2007 -1 LTD By:  

INVESCO Senior Secured Management, Inc.

As Portfolio Manager

By  

/s/ Thomas Ewald

Name:   Thomas Ewald Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

CHAMPLAIN CLO, LTD. By:  

INVESCO Senior Secured Management, Inc.

As Collateral Manager

By  

/s/ Thomas Ewald

Name:   Thomas Ewald Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender
$            

¨   Mark this box to discuss extending LESS THAN ALL Existing Term Loans with
the Lead Arrangers

 

CHARTER VIEW PORTFOLIO By:  

INVESCO Senior Secured Management, Inc.

As Investment Advisor

By  

/s/ Thomas Ewald

Name:   Thomas Ewald Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender
$            

¨   Mark this box to discuss extending LESS THAN ALL Existing Term Loans with
the Lead Arrangers

 

DIVERSIFIED CREDIT PORTFOLIO LTD. By:  

INVESCO Senior Secured Management, Inc.

as Investment Adviser

 

By  

/s/ Thomas Ewald

Name:   Thomas Ewald Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender
$            

¨   Mark this box to discuss extending LESS THAN ALL Existing Term Loans with
the Lead Arrangers

 

Invesco Floating Rate Fund By:  

INVESCO Senior Secured Management, Inc.

As Sub-Adviser

 

By  

/s/ Thomas Ewald

Name:   Thomas Ewald Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender
$            

¨   Mark this box to discuss extending LESS THAN ALL Existing Term Loans with
the Lead Arrangers

 

HUDSON CANYON FUNDING II, LTD By:  

INVESCO Senior Secured Management, Inc.

As Collateral Manager & Attorney InFact

 

By  

/s/ Thomas Ewald

Name:   Thomas Ewald Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender
$            

¨   Mark this box to discuss extending LESS THAN ALL Existing Term Loans with
the Lead Arrangers

 

HUDSON CANYON FUNDING II SUBSIDARY HOLDING COMPANY II LLC By:  

INVESCO Senior Secured Management, Inc.

As Collateral Manager & Attorney InFact

 

By  

/s/ Thomas Ewald

Name:   Thomas Ewald Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender
$            

¨   Mark this box to discuss extending LESS THAN ALL Existing Term Loans with
the Lead Arrangers

 

LIMEROCK CLO I By:  

INVESCO Senior Secured Management, Inc.

As Investment Manager

 

By  

/s/ Thomas Ewald

Name:   Thomas Ewald Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender
$            

¨   Mark this box to discuss extending LESS THAN ALL Existing Term Loans with
the Lead Arrangers

 

MOSELLE CLO S.A. By:  

INVESCO Senior Secured Management, Inc.

As Collateral Manager

 

By  

/s/ Thomas Ewald

Name:   Thomas Ewald Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender
            

¨   Mark this box to discuss extending LESS THAN ALL Existing Term Loans with
the Lead Arrangers

 

NAUTIQUE FUNDING LTD. By:  

INVESCO Senior Secured Management, Inc.

As Collateral Manager

 

By  

/s/ Thomas Ewald

Name:   Thomas Ewald Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

PETRUSSE EUROPEAN CLO S.A. By:  

INVESCO Senior Secured Management, Inc.

As Collateral Manager

 

By  

/s/ Thomas Ewald

Name:   Thomas Ewald Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

SAGAMORE CLO LTD. By:  

INVESCO Senior Secured Management, Inc.

As Collateral Manager

 

By  

/s/ Thomas Ewald

Name:   Thomas Ewald Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender
            

¨   Mark this box to discuss extending LESS THAN ALL Existing Term Loans with
the Lead Arrangers

 

SARATOGA CLO I, LIMITED By:  

INVESCO Senior Secured Management, Inc.

As the Asset Manager

 

By  

/s/ Thomas Ewald

Name:   Thomas Ewald Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender
$            

¨   Mark this box to discuss extending LESS THAN ALL Existing Term Loans with
the Lead Arrangers

 

WASATCH CLO LTD By:  

INVESCO Senior Secured Management, Inc.

As Portfolio Manager

 

By  

/s/ Thomas Ewald

Name:   Thomas Ewald Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender
            

¨   Mark this box to discuss extending LESS THAN ALL Existing Term Loans with
the Lead Arrangers

 

Qualcomm Global Trading, Inc.

By: Invesco Senior Secured Management, Inc. As Investment Manager

By  

/s/ Kevin Egan

Name:   Kevin Egan Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender
            

¨   Mark this box to discuss extending LESS THAN ALL Existing Term Loans with
the Lead Arrangers

 

Invesco Van Kampen Senior Income Trust

By: Invesco Senior Secured Management, Inc. as Sub-Adviser

By  

/s/ Kevin Egan

Name:   Kevin Egan Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

x  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Among extending: $            

 

Name of Institution:

PACIFIC COAST BANKERS’ BANK

By  

/s/ ALLEN SZTUKOWSKI

Name:   ALLEN SZTUKOWSKI Title:   CHIEF COMPLIANCE OFFICER, BIG SENIOR VICE
PRESIDENT, PCBB

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: PACIFIC SELECT FUND FLOATING RATE LOAN PORTFOLIO BY:  

EATON VANCE MANAGEMENT

AS INVESTMENT SUB-ADVISOR

 

By  

[ILLEGIBLE]

Name:   [ILLEGIBLE] Title:   Vice President

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Ballyrock CLO II Limited

By: BALLYROCK Investment Advisors LLC, as Collateral Manager

By  

/s/ Lisa Rymut

Name:   Lisa Rymut Title:   Assistant Treasurer

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

x  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

The below lender only wants to extend $             of its loan position
currently held.

 

Name of Institution:

Fidelity Advisor Series I: Fidelity Advisor Floating Rate High Income Fund

By  

/s/ Gary Ryan

Name:   Gary Ryan Title:   Assistant Treasurer

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: MONUMENT PARK CDO LTD.

By: Blackstone Debt Advisors L.P.

as Collateral Manager

By  

/s/ Daniel H. Smith

Name:   Daniel H. Smith Title:   Authorized Signatory

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: RIVERSIDE PARK CLO LTD.

By: GSO/BLACKSTONE Debt Funds Management LLC

as Collateral Manager

By  

/s/ Daniel H. Smith

Name:   Daniel H. Smith Title:   Authorized Signatory

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution: TRIBECA PARK CLO LTD.

By: GSO/BLACKSTONE Debt Funds Management LLC

as Collateral Manager

By  

/s/ Daniel H. Smith

Name:   Daniel H. Smith Title:   Authorized Signatory

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Nash Point CLO

By: Sankaty Advisors LLC, as Collateral Manager

By  

/s/ Andrew S. Viens

Name:   Andrew S. Viens Title:   Sr. Vice President of Operations

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Race Point III CLO

By: Sankaty Advisors LLC, as Collateral Manager

By  

/s/ Andrew S. Viens

Name:   Andrew S. Viens Title:   Sr. Vice President of Operations

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Race Point IV CLO, Ltd

By: Sankaty Advisors LLC, as Collateral Manager

By  

/s/ Andrew S. Viens

Name:   Andrew S. Viens Title:   Sr. Vice President of Operations

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: SSS Funding II, LLC

By: Sankaty Advisors LLC, as Collateral Manager

By  

/s/ Andrew S. Viens

Name:   Andrew S. Viens Title:   Sr. Vice President of Operations

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Chatham Light II CLO, Limited

By: Sankaty Advisors LLC, as Collateral Manager

By  

/s/ Andrew S. Viens

Name:   Andrew S. Viens Title:   Sr. Vice President of Operations

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Race Point CLO, Limited

By: Sankaty Advisors LLC, as Collateral Manager

By  

/s/ Andrew S. Viens

Name:   Andrew S. Viens Title:   Sr. Vice President of Operations

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Castle Hill III CLO, Limited

By: Sankaty Advisors LLC, as Collateral Manager

By  

/s/ Andrew S. Viens

Name:   Andrew S. Viens Title:   Sr. Vice President of Operations

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Race Point II CLO, Limited

By: Sankaty Advisors LLC, as Collateral Manager

By  

/s/ Andrew S. Viens

Name:   Andrew S. Viens Title:   Sr. Vice President of Operations

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Avery Point CLO, Limited

By: Sankaty Advisors LLC, as Collateral Manager

By  

/s/ Andrew S. Viens

Name:   Andrew S. Viens Title:   Sr. Vice President of Operations

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Katonah III, Ltd. by Sankaty

Advisors LLC as Sub-Advisors

By  

/s/ Andrew S. Viens

Name:   Andrew S. Viens Title:   Sr. Vice President of Operations

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

Cole Brook CBNA Loan Funding LLC

By  

/s/ Adam Kaiser

Name:   Adam Kaiser Title:   ATTORNEY-IN-FACT

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement (as a Revolver Lender)

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

RAYMOND JAMES BANK, FSB

By  

/s/ KATHY BENNETT

Name:   KATHY BENNETT Title:   VP

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Oak Hill Credit Partners II, Limited By:  

Oak Hill CLO, Management II, LLC

as Investment Manager

 

By  

/s/ SCOTT D. KRASE

Name:   SCOTT D. KRASE Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Oak Hill Credit Partners III, Limited By:  

Oak Hill CLO, Management III, LLC

as Investment Manager

 

By  

/s/ SCOTT D. KRASE

Name:   SCOTT D. KRASE Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Oak Hill Credit Partners IV, Limited By:  

Oak Hill CLO Management IV, LLC

as Investment Manager

 

By  

/s/ SCOTT D. KRASE

Name:   SCOTT D. KRASE Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Oak Hill Credit Partners V, Limited By:   Oak Hill
Advisors, LP.   as Portfolio Manager

 

By  

/s/ SCOTT D. KRASE

Name:   SCOTT D. KRASE Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

OHA Finlandia Credit Fund

By  

/s/ SCOTT D. KRASE

Name:   SCOTT D. KRASE Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: OHA Park Avenue CLO I, Ltd. By  

Oak Hill Advisors, LP.

as Investment Manager

 

By  

/s/ SCOTT D. KRASE

Name:   SCOTT D. KRASE Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Oregon Public Employees Retirement Fund By:  

Oak Hill Advisors, LP,

as Investment Manager

 

By  

/s/ Scott D. Krase

Name:   SCOTT D. KRASE Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: GMAM Group Pension Trust I By:  

State Street Bank & Trust Company,

Survey as Trustee

 

By  

/s/ Timothy Norton

Name:   Timothy Norton Title:   Officer

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: General Electric Pension Trust, as a Lender By:   GE
Capital Debt Advisors, LLC, as Investment Adviser

 

By  

/s/ John C. Campos

Name:   John C. Campos Title:   Duly Authorized Signatory

For any Lender requiring a second signature line: By  

 

  Name:   Title:

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Navigator CDO 2003, Ltd., as a Lender By:   GE Asset
Management Inc., as Collateral Manager

 

By  

/s/ John C. Campos

Name:   John C. Campos Title:   Duly Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Navigator CDO 2004, Ltd., as a Lender By:   GE Asset
Management Inc., as Collateral Manager

 

By  

/s/ John C. Campos

Name:   John C. Campos Title:   Duly Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Navigator CDO 2005, Ltd., as a Lender By:   GE Asset
Management Inc., as Collateral Manager

 

By  

/s/ John C. Campos

Name:   John C. Campos Title:   Duly Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Navigator CDO 2006, Ltd., as a Lender By:   GE Asset
Management Inc., as Collateral Manager

 

By  

/s/ John C. Campos

Name:   John C. Campos Title:   Duly Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

 

WESTERN ASSET MANAGEMENT COMPANY AS INVESTMENT MANAGER AND AGENT ON BEHALF OF
THE FOLLOWING LENDERS:

BILL AND MELINDA GATES FOUNDATION VRS BANK LOAN PORTFOLIO JOHN HANCOCK FUNDS II
FLOATING RATE INCOME FUND WESTERN ASSET/CLAYMORE INFLATION- LINKED OPPORTUNITIES
AND INCOME FUND MT WILSON CLO, LTD.

MT. WILSON CLO II, LTD.

By  

/s/ ZENA KRANFLI

Name:   ZENA KRANFLI Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

SHINNECOCK CLO 2006-1 LTD.

By  

/s/ FRANCIS RUCHALSKI

Name:   FRANCIS RUCHALSKI Title:   CFO

For any Lender requiring a second signature line: By  

N/A

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: DEUTSCHE BANK AG NEW YORK BRANCH

By: DB Services New Jersey, Inc.

By  

/s/ Alice L. Wagner

Name:   Alice L. Wagner Title:   Vice President

For any Lender requiring a second signature line: By  

/s/ Deirdre D. Cesario

Name:   Deirdre D. Cesario Title:   Assistant Vice President

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

x  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

BANC INVESTMENT GROUP, LLC

By  

/s/ ALLEN SZTUKOWSKI

Name:   ALLEN SZTUKOWSKI Title:   CHIEF COMPLIANCE OFFICER

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Sandelman Finance 2006-1, Ltd. By:   Mercor Park, LP

as Collateral Manager Lender

By  

/s/ Peter A. Bio

Name:   Peter A. Bio Title:   Head of Credit

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Sandelman Finance 2006-2, Ltd. By:   Mercor Park, LP

as Collateral Manager Lender

By  

/s/ Peter A. Bio

Name:   Peter A. Bio Title:   Head of Credit

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

AIRLIE CLO 2006-II LTD

By  

/s/ SETH CAMERON

Name:   SETH CAMERON Title:   PORTFOLIO MANAGER

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

Name of Institution:

Primus CLO I Ltd., as a Lender

By: Primus Asset Management, Inc.

as Collateral Manager

By  

/s/ Martha Hadeler

Name:   Martha Hadeler Title:   Sr. Portfolio Manager

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

Greywolf CLO I, Ltd

By: Greywolf Capital Management LP, its Investment Manager

By  

/s/ William Troy

Name:   William Troy Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:

Leverage Source III S.a.r.l.

By  

/s/ Stephen Gloria

Name:   Stephen Gloria Title:   Authorized Signatory

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

UNION BANK, N.A.

By  

/s/ David Hill

Name:   DAVID HILL Title:   VICE PRESIDENT

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

ColumbusNova CLO, LTD. 2006-I

By: ColumbusNova Credit Investment

Management LLC as Collateral Manager

By  

/s/ Matt Stouffer

Name:   Matt Stouffer Title:   Managing Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

ColumbusNova CLO, LTD. 2006-II

By: ColumbusNova Credit Investment

Management LLC as Collateral Manager

By  

/s/ Matt Stouffer

Name:   Matt Stouffer Title:   Managing Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

ColumbusNova CLO, LTD. 2007-I

By: ColumbusNova Credit Investment

Management LLC as Collateral Manager

By  

/s/ Matt Stouffer

Name:   Matt Stouffer Title:   Managing Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

Current exposure: $            

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

Amount extending: $            

 

Name of Institution:

ColumbusNova CLO IV, LTD. 2007-II

By: ColumbusNova Credit Investment

Management LLC as Collateral Manager

By  

/s/ Matt Stouffer

Name:   Matt Stouffer Title:   Managing Director

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

x  Indicates written consent to this Agreement

¨  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution:   ARES VII CLO LTD.   BY:   ARES CLO MANAGEMENT VII, L.P.,
ITS INVESTMENT MANAGER   BY:   ARES CLO GP VII, LLC, ITS GENERAL PARTNER   BY:  
ARES MANAGEMENT LLC, ITS MANAGER    

By  

/s/ SETH J. BRUFSKY

Name:   SETH J. BRUFSKY Title:   AUTHORIZED SIGNATORY

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Navigare Funding I CLO, Ltd. By:   Ares NF CLO XIII
Management, L.P., its collateral manager By:   Ares NF CLO XIII Management LLC,
its general partner By:   Ares Management LLC, its managing member

By  

/s/ SETH J. BRUFSKY

Name:   SETH J. BRUFSKY Title:   AUTHORIZED SIGNATORY

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Navigare Funding II CLO, Ltd. By:   Ares NF CLO XIV
Management, L.P., its collateral manager By:   Ares NF CLO XIV Management LLC,
its general partner By:   Ares Management LLC, its managing member

By  

/s/ SETH J. BRUFSKY

Name:   SETH J. BRUFSKY Title:   AUTHORIZED SIGNATORY

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

(please check all that apply)

¨  Indicates written consent to this Agreement

x  Mark this box to consent to this Agreement and to be an Extending Term Lender

¨  Mark this box to discuss extending LESS THAN ALL Existing Term Loans with the
Lead Arrangers

 

Name of Institution: Navigare Funding III CLO, Ltd. By:   Ares NF CLO XV
Management, L.P., its collateral manager By:   Ares NF CLO XV Management, LLC,
its general partner By:   Ares Management LLC, its managing member

By  

/s/ SETH J. BRUFSKY

Name:   SETH J. BRUFSKY Title:   AUTHORIZED SIGNATORY

For any Lender requiring a second signature line: By  

 

Name:   Title:  

 

Amendment and Restatement and Resignation and Appointment Agreement



--------------------------------------------------------------------------------

Exhibit A

Restated Credit Agreement

See attached.



--------------------------------------------------------------------------------

$1,607,500

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of July 16, 2010

among

METROPCS WIRELESS, INC.,

as Borrower,

The Several Lenders

from Time to Time Parties Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

WELLS FARGO BANK, N.A.,

as Syndication Agent

and

J.P. MORGAN SECURITIES INC. and WELLS FARGO SECURITIES, LLC.

as Joint Lead Arrangers and Joint Book-running Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          

Page

SECTION 1 . DEFINITIONS    2

1.1.

 

    Defined Terms

   2

1.2.

 

    Other Definitional Provisions

   41

1.3.

 

    Letter of Credit Amounts

   42

1.4.

 

    Relationship with Original Credit Agreement.

   42 SECTION 2. AMOUNT AND TERMS OF TERM LOANS AND TERM COMMITMENTS;
INCREMENTAL FACILITIES    43

2.1.

 

    Term Loans and Term Commitments

   43

2.2.

 

    Procedure for Tranche B Term Loan Borrowing

   43

2.3.

 

    Repayment of Term Loans

   44

2.4.

 

    Increase in Commitments

   44 SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS    46

3.1.

 

    Revolving Commitments

   46

3.2.

 

    Procedure for Revolving Loan Borrowing

   47

3.3.

 

    Swingline Commitment

   47

3.4.

 

    Procedure for Swingline Borrowing; Refunding of Swingline Loans

   48

3.5.

 

    Commitment Fees, etc.

   49

3.6.

 

    Termination or Reduction of Revolving Commitments

   50

3.7.

 

    L/C Commitment

   50

3.8.

 

    Procedure for Issuance of Letter of Credit

   51

3.9.

 

    Fees and Other Charges

   51

3.10.

 

    L/C Participations

   52

3.11.

 

    Reimbursement Obligation of the Borrower

   53

3.12.

 

    Obligations Absolute

   53

3.13.

 

    Letter of Credit Payments

   54

3.14.

 

    Applications

   54 SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT   
54

4.1.

 

    Optional Prepayments

   54

4.2.

 

    Mandatory Offers to Prepay

   54

4.3.

 

    Conversion and Continuation Options

   55

4.4.

 

    Limitations on Eurodollar Tranches

   56

4.5.

 

    Interest Rates and Payment Dates

   56

4.6.

 

    Computation of Interest and Fees

   57

4.7.

 

    Inability to Determine Interest Rate

   57

4.8.

 

    Pro Rata Treatment and Payments

   58

4.9.

 

    Requirements of Law

   60

4.10.

 

    Taxes

   61

 

i



--------------------------------------------------------------------------------

4.11.

 

    Indemnity

   63

4.12.

 

    Change of Lending Office

   64

4.13.

 

    Replacement of Lenders

   64

4.14.

 

    Evidence of Debt

   64

4.15.

 

    Illegality

   65

4.16.

 

    Defaulting Lenders.

   65

SECTION 5. REPRESENTATIONS AND WARRANTIES

   67

5.1.

 

    Financial Condition

   67

5.2.

 

    No Change

   68

5.3.

 

    Corporate Existence; Compliance with Law

   68

5.4.

 

    Power; Authorization; Enforceable Obligations

   68

5.5.

 

    No Legal Bar

   69

5.6.

 

    Litigation

   69

5.7.

 

    No Default

   69

5.8.

 

    Ownership of Property; Liens, Etc.

   69

5.9.

 

    Intellectual Property

   70

5.10.

 

    Taxes

   70

5.11.

 

    Federal Regulations

   70

5.12.

 

    Labor Matters

   70

5.13.

 

    ERISA

   71

5.14.

 

    Investment Company Act

   72

5.15.

 

    Subsidiaries

   72

5.16.

 

    Use of Proceeds

   72

5.17.

 

    Environmental Matters

   72

5.18.

 

    Accuracy of Information, etc.

   73

5.19.

 

    Security Documents

   73

5.20.

 

    Solvency

   74

5.21.

 

    Maintenance of Properties

   74

5.22.

 

    [Reserved]

   74

5.23.

 

    Certain Fees

   74

5.24.

 

    Certain Documents

   74

5.25.

 

    Regulation H

   74

SECTION 6. CONDITIONS PRECEDENT

   75

6.1.

 

    Conditions to the Restatement Date

   75

6.2.

 

    Conditions to Each Extension of Credit

   76

SECTION 7. AFFIRMATIVE COVENANTS

   76

7.1.

 

    Financial Statements

   76

7.2.

 

    Certificates; Other Information

   77

7.3.

 

    Payment of Obligations

   80

7.4.

 

    Maintenance of Existence; Compliance

   80

7.5.

 

    Maintenance of Property; Insurance

   80

7.6.

 

    Inspection of Property; Books and Records; Discussions

   81

7.7.

 

    Notices

   81

7.8.

 

    Environmental Laws

   82

 

ii



--------------------------------------------------------------------------------

7.9.

 

    Interest Rate Protection

   83

7.10.

 

    Additional Collateral, etc.

   83

7.11.

 

    Further Assurances

   84

7.12.

 

    ERISA Compliance

   84

7.13.

 

    Lender Meetings

   84

7.14.

 

    Royal Street Loan Documents

   85

SECTION 8. NEGATIVE COVENANTS

   85

8.1.

 

    Acquisitions

   85

8.2.

 

    Indebtedness

   85

8.3.

 

    Liens

   88

8.4.

 

    Fundamental Changes

   88

8.5.

 

    Disposition of Property

   89

8.6.

 

    Restricted Payments

   89

8.7.

 

    Modifications of Certain Debt Instruments

   91

8.8.

 

    Transactions with Affiliates

   92

8.9.

 

    Sales and Leasebacks

   93

8.10.

 

    Hedge Agreements.

   93

8.11.

 

    Changes in Fiscal Year

   93

8.12.

 

    Negative Pledge Clauses; Subsidiary Distributions

   94

8.13.

 

    International Operations; Foreign Subsidiaries

   94

8.14.

 

    [Reserved]

   94

8.15.

 

    ERISA Compliance

   95

8.16.

 

    Environmental Matters

   96

8.17.

 

    Subsidiaries

   96

8.18.

 

    Financial Condition Covenants

   96

8.19.

 

    Lines of Business

   97

SECTION 9. EVENTS OF DEFAULT

   97

SECTION 10. THE AGENTS

   100

10.1.

 

    Appointment

   100

10.2.

 

    Delegation of Duties

   101

10.3.

 

    Exculpatory Provisions

   101

10.4.

 

    Reliance by Agents

   101

10.5.

 

    Notice of Default

   101

10.6.

 

    Non-Reliance on Agents and Other Lenders

   102

10.7.

 

    Indemnification

   102

10.8.

 

    Agent in Its Individual Capacity

   103

10.9.

 

    Successor Administrative Agent and Issuing Lender

   103

10.10.

 

    Agents Generally

   104

10.11.

 

    The Lead Arrangers

   104

SECTION 11. MISCELLANEOUS

   104

11.1.

 

    Amendments and Waivers

   104

11.2.

 

    Notices

   109

11.3.

 

    No Waiver; Cumulative Remedies

   110

 

iii



--------------------------------------------------------------------------------

11.4.

 

    Survival of Representations and Warranties

   110

11.5.

 

    Payment of Expenses and Taxes

   110

11.6.

 

    Successors and Assigns; Participations and Assignments

   111

11.7.

 

    Adjustments; Set-off

   115

11.8.

 

    Counterparts

   115

11.9.

 

    Severability

   115

11.10.

 

    Integration

   116

11.11.

 

    GOVERNING LAW

   116

11.12.

 

    Submission To Jurisdiction; Waivers

   116

11.13.

 

    Acknowledgments

   116

11.14.

 

    Releases of Guarantees and Liens

   117

11.15.

 

    Confidentiality

   117

11.16.

 

    WAIVERS OF JURY TRIAL

   118

11.17.

 

    Delivery of Addenda, Joinder Agreements and Amendment Agreement

   118

11.18.

 

    USA PATRIOT Act

   119

11.19.

 

    Certain Regulatory Requirements

   119

11.20.

 

    Preservation of Priority

   119

 

iv



--------------------------------------------------------------------------------

ANNEXES:     

A

   Pricing Grid

SCHEDULES:

  

1.1A

   Existing Liens

3.7

   Existing Letters of Credit

5.3

   Governmental Requirements

5.4

   Consents, Authorizations, Filings and Notices

5.6

   Litigation

5.8

   Title; Liens

5.9

   Intellectual Property

5.15

   Subsidiaries

5.19(a)

   UCC Filing Jurisdictions

5.19(b)

   Mortgage Filing Jurisdictions

8.2(f)

   Existing Indebtedness

EXHIBITS:

  

A

   Form of Reaffirmation Agreement

B

   Form of Compliance Certificate

C

   Form of Restatement Date Certificate

D

   Form of Mortgage

E

   Form of Assignment and Assumption

F

   Form of Legal Opinion of Baker Botts L.L.P.

G-1

   Form of Tranche B-1 Term Note

G-2

   Form of Tranche B-2 Term Note

G-3

   Form of Revolving Note

G-4

   Form of Swingline Note

H

   Form of Exemption Certificate

I

   Form of Addendum

J

   [Reserved]

K

   Form of Secretary’s Certificate

 

v



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 16, 2010, by and
among METROPCS WIRELESS, INC., a Delaware corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (or the Original Credit Agreement, as the same has
been amended and restated on the Restatement Date pursuant to the terms of the
Amendment Agreement (as defined below) (the “Lenders”), JPMORGAN SECURITIES INC.
(“JPMSI”) and WELLS FARGO SECURITIES, LLC (“Wells”), as joint lead arrangers and
joint book-running managers(in such capacity, the “Lead Arrangers”), JPMORGAN
CHASE BANK, N.A., as administrative agent (in such capacity and together with
its successors in such capacity, the “Administrative Agent”) , WELLS FARGO BANK,
N.A., as syndication agent (in such capacity and together with its successors in
such capacity, the “Syndication Agent”) and Bank of America, N.A., as issuing
lender (in such capacity and together with its successors in such capacity, the
“Issuing Lender”).

WHEREAS, the Borrower, certain banks and other parties thereto as lenders (the
“Existing Lenders”), the agents and arrangers party thereto and Bear Stearns
Corporate Lending Inc., as administrative agent (the “Existing Agent”), are
parties to that certain Amended and Restated Credit Agreement, dated as of the
Original Restatement Date (as amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Original Credit Agreement”), pursuant to
which the Existing Lenders extended certain senior credit facilities to the
Borrower;

WHEREAS, the Borrower desires that certain of the Existing Lenders and other
parties hereto agree to amend and restate the Original Credit Agreement in its
entirety to: (i) establish Tranche B-2 Term Loans to be made hereunder;
(ii) make certain amendments affecting the Existing Term Loans and convert
certain Existing Term Loans into the Tranche B-2 Term Loans made hereunder in
the manner set forth herein and in the Amendment Agreement (with the portion of
the Existing Term Loans that is not converted into Tranche B-2 Term Loans being
renamed hereafter the “Tranche B-1 Term Loans”); and (iii) make certain other
changes as more fully set forth herein, which amendment and restatement shall
become effective upon the Restatement Date;

WHEREAS, on or prior to the Restatement Date, the Required Lenders have approved
this Agreement on behalf of all Existing Lenders by executing the Amendment
Agreement;

WHEREAS, each Revolving Lender has executed the Amendment Agreement;

WHEREAS, each Tranche B-2 Term Lender has executed the Amendment Agreement;

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Original Credit Agreement and that this Agreement amend and restate in its
entirety the Original Credit Agreement; and

WHEREAS, it is the intent of the Loan Parties to confirm that all Obligations of
the Loan Parties under the Loan Documents, as amended hereby, shall continue in
full force and effect and that, from and after the Restatement Date, all
references to the “Credit Agreement” contained therein shall be deemed to refer
to this Agreement.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing, and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree to amend and restate the Original Credit Agreement as follows:

SECTION 1. DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“Accepting Term Lenders”: as defined in Section 11.1(g)(i).

“Acquisition”: a transaction or multiple transactions in which any entity
acquires or proposes to acquire by purchase or otherwise all of the capital
stock of any Person, more than 50% of the total voting power of shares of stock
to vote in elections of Persons or any Person having the power to direct or
cause the direction of management and policies thereof, all or substantially all
of the assets of any Person, or any division of any Person, or any “business” as
defined for purposes of Regulation S-X under the Securities Act.

“Addendum”: an instrument, substantially in the form of Exhibit I, by which a
Revolving Lender became a party to this Agreement on the Closing Date, or by
which a Tranche B Term Lender became a party to this Agreement as of the
Original Restatement Date.

“Adjustment Date”: as defined in the Pricing Grid.

“Administrative Agent”: as defined in the preamble to this Agreement.

“Affiliate”: as applied to any Person, any other Person directly or indirectly
controlling, controlled by, or under common control with, that Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling”, “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power (i) to vote 20% or more of the Capital Stock having ordinary voting power
for the election of directors of such Person or (ii) to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise; provided that
J.P.Morgan Securities Inc. and its Affiliates shall not be deemed (by reason of
ownership of any Capital Stock) to be an Affiliate of the Borrower and its
Subsidiaries.

“Agents”: the collective reference to the Syndication Agent, the Lead Arrangers
and the Administrative Agent, which term shall include, for the purposes of
Section 10 only, the Issuing Lender and Swingline Lender.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loans and (b) the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.

 

2



--------------------------------------------------------------------------------

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: this Second Amended and Restated Credit Agreement, as amended,
supplemented or otherwise modified from time to time.

“Amendment Agreement”: that certain Amendment Agreement, dated as of the date
hereof, to which this Second Amended and Restated Credit Agreement is attached
as an Exhibit.

“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

     Eurodollar Loans     Base Rate Loans  

Revolving Loans

   2.500 %    1.500 % 

Swingline Loans

   N/A      1.500 % 

Tranche B-1 Term Loans (other than Other Term Loans)

   2.250 %    1.250 % 

Tranche B-2 Term Loans (other than Other Term Loans)

   3.500 %    2.500 % 

; provided, that when no Event of Default has occurred and is then continuing,
the Applicable Margin with respect to Revolving Loans and Swingline Loans will
be determined pursuant to the Pricing Grid.

“Applicable Reserve Requirement”: at any time for any Eurodollar Loan, the
maximum rate, expressed as a decimal, at which reserves (including, without
limitation, any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board or other applicable banking
regulator. Without limiting the effect of the foregoing, the Applicable Reserve
Requirement shall reflect any other reserves required to be maintained by member
banks with respect to (i) any category of liabilities which includes deposits by
reference to which the applicable Eurodollar Rate or any other interest rate of
a Eurodollar Loan is to be determined, or (ii) any category of extensions of
credit or other assets which include Eurodollar Loans. A Eurodollar Loan shall
be deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurodollar Loans shall be adjusted automatically
on and as of the effective date of any change in the Applicable Reserve
Requirement.

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

“Approved Fund”: (a) a CLO and (b) with respect to any Lender that is a fund
that invests in commercial loans, any other fund that invests in commercial
loans and is managed or advised by the same investment advisor as such Lender or
by an Affiliate of such investment advisor.

 

3



--------------------------------------------------------------------------------

“Asset Acquisition” means: (a) an Investment by the Borrower or any of its
Consolidated Subsidiaries in any other Person pursuant to which such Person
shall become a Consolidated Subsidiary of the Borrower or shall be merged into
or consolidated with the Borrower or any of its Consolidated Subsidiaries but
only if (x) such Person’s primary business would be permitted under this
Agreement if it were a business of the Borrower or any of its Consolidated
Subsidiaries and (y) the financial condition and results of operations of such
Person are not already consolidated with those of the Borrower and its
Consolidated Subsidiaries immediately prior to such Investment, or (b) an
acquisition by the Borrower or any of its Consolidated Subsidiaries of the
property and assets of any Person other than the Borrower or any of its
Consolidated Subsidiaries that constitute all or substantially all of a
division, operating unit or line of business of such Person but only (x) if the
property and assets so acquired constitute a business that would be permitted
under this Agreement if it were a business of the Borrower or any of its
Consolidated Subsidiaries and (y) the financial condition and results of
operations of such Person are not already consolidated with those of the
Borrower and its Consolidated Subsidiaries immediately prior to such
acquisition.

“Asset Disposition” means the sale or other disposition by the Borrower or any
of its Consolidated Subsidiaries other than to the Borrower or another
Consolidated Subsidiary of the Borrower of (a) all or substantially all of the
Capital Stock owned by the Borrower or any of its Consolidated Subsidiaries of
any Consolidated Subsidiary or any Person that is a Permitted Joint Venture
Investment or (b) all or substantially all of the assets that constitute a
division, operating unit or line of business of the Borrower or any of its
Consolidated Subsidiaries.

“Asset Sale”: a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person (other than the Borrower or any of its
Subsidiaries), in one transaction or a series of transactions, of all or any
part of the Borrower’s or any of its Subsidiaries’ businesses or Property
(including any equity interests in any Person held by the Borrower or any such
Subsidiary, or any issuance of equity by any Subsidiary of the Borrower),
whether now owned or hereafter acquired, other than (i) inventory or other
assets sold, leased, sub-leased (as lessor or sublessor), sold and leased back,
assigned, conveyed, transferred or otherwise disposed of in the ordinary course
of business (excluding any such sales by operations or divisions discontinued or
to be discontinued), including the disposition of obsolete or worn-out assets in
the ordinary course, (ii) arms-length sales, leases or sub leases (as lessor or
sublessor), sale and leasebacks, assignments, conveyances, transfers or other
dispositions of Property entered into with (A) Royal Street in accordance with
the Royal Street Agreements or (B) any Person in which a Permitted Joint Venture
Investment has been made or another Investment pursuant to clause (xiv) of the
definition of Permitted Investment has been made and which Person shall have
granted a Group Member a sole first priority Lien on substantially all of the
assets of such Person (except (x) as may be limited by a Requirement of Law or
(y) for Other Approved Liens), (iii) a surrender or waiver of contract rights or
settlement, release or surrender of contract, tort or other claims in the
ordinary course of business or a grant of a Lien not prohibited by this
Agreement, (iv) a Restricted Payment that does not violate this Agreement,
(v) licenses and sales of intellectual property in the ordinary course of
business, (vi) a Permitted Investment, and (vii) in addition to

 

4



--------------------------------------------------------------------------------

the foregoing, sales, leases, sub-leases, sale and leasebacks, assignments,
conveyances, transfers or other dispositions of other assets for aggregate
consideration of less than $20,000,000 in the aggregate during any Fiscal Year.

“Assignee”: as defined in Section 11.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E or such other form acceptable to the Administrative Agent.

“Auction 58”: a public auction for wireless telecommunication licenses held by
the FCC, which auction closed on February 15, 2005.

“Auction 58 Acquisition”: the acquisition of wireless telecommunication licenses
by Royal Street in Auction 58.

“Auction 66”: a public auction for wireless telecommunications licenses held by
the FCC, which auction closed on September 18, 2006.

“Auction 66 Acquisition”: the acquisition of wireless telecommunication licenses
by MetroPCS AWS, LLC in Auction 66.

“Authorized Officer”: any individual holding the position of chairman of the
board (if an officer), chief executive officer, president or one of its vice
presidents (or the equivalent thereof), chief financial officer or treasurer of
any Group Member. Unless otherwise specified, all references herein to an
Authorized Officer mean an Authorized Officer of the Borrower.

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided that, in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 3.5, the aggregate principal amount of Swingline
Loans then outstanding shall be deemed to be zero.

“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy,” as
now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

5



--------------------------------------------------------------------------------

“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus
0.50%. For purposes hereof: “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by the Reference Bank as its prime
rate in effect at its principal office in New York City (the Prime Rate not
being intended to be the lowest rate of interest charged by the Reference Bank
in connection with extensions of credit to debtors). Any change in the Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively.

“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.

“Benefited Lender”: as defined in Section 11.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrower”: as defined in the preamble to this Agreement.

“Borrower Credit Agreement Obligations”: as defined in the Guarantee and
Collateral Agreement.

“Borrower Hedge Agreement Obligations”: as defined in the Guarantee and
Collateral Agreement.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business Day”: (i) any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Eurodollar Rate or
any Eurodollar Loans, the term “Business Day” shall mean any day which is a
Business Day described in clause (i) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a Capital Lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

 

6



--------------------------------------------------------------------------------

“Capital Lease”: as applied to any Person, any lease of any property (whether
real, personal or mixed) by that Person as lessee that, in conformity with GAAP,
is or should be accounted for as a capital lease on the balance sheet of that
Person.

“Capital Lease Obligations”: as to any Person, the capitalized amount of all
obligations of such Person under Capital Leases, as determined in accordance
with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

“Cash”: liquid marketable securities, certificates of deposit, money, currency
or a credit balance in any Deposit Account.

“Cash Equivalents” means: (a) United States dollars; (b) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality of the United States government (provided that the
full faith and credit of the United States is pledged in support of those
securities) having maturities of not more than one year from the date of
acquisition; (c) demand deposits, certificates of deposit and eurodollar time
deposits with maturities of six months or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case, with any Lender or with any domestic commercial bank
having capital and surplus in excess of $500,000,000 and a Thomson Bank Watch
Rating of “B” or better; (d) repurchase obligations with a term of not more than
seven days for underlying securities of the types described in clauses (b) and
(c) above entered into with any financial institution meeting the qualifications
specified in clause (c) above; (e) commercial paper having one of the two
highest ratings obtainable from Moody’s or S&P and, in each case, maturing
within one year after the date of acquisition; (f) securities issued and fully
guaranteed by any state, commonwealth or territory of the United States, or by
any political subdivision or agency or instrumentality thereof, rated at least
“A” by Moody’s or S&P and having maturities of not more than one year after the
date of acquisition; (g) auction rate securities rated “AAA” by S&P or Moody’s
and with reset dates of one year or less from the time of purchase; and
(h) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (g) of this
definition.

“Change of Control”: the occurrence of any of the following: (a) the direct or
indirect sale, transfer, conveyance or other disposition (other than by way of
merger or consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets of the Borrower and its direct and
indirect domestic Subsidiaries taken as a whole to any “person” (as that term is
used in Section 13(d) of the Securities Exchange Act of 1934, as amended) other
than a Permitted Holder; (b) the adoption of a plan relating to the liquidation
or dissolution of the Borrower; (c) the consummation of any transaction
(including, without limitation, any merger or consolidation) the result of which
is that any “person” (as defined above) other than a Permitted Holder becomes
the beneficial owner, directly or indirectly, of more than 50% of the voting
stock of Holdings, measured by voting power rather

 

7



--------------------------------------------------------------------------------

than number of shares; (d) after a Qualified IPO, the first day more than 90
days after such Qualified IPO on which a majority of the members of the board of
directors of Superholdings are not Continuing Directors; (e) if Holdings ceases
to own 100% of the voting stock of the Borrower; or (f) any “change of control”
as defined in the Senior Note Indenture. For purposes of this Agreement
“Permitted Holder” means: (i) any direct or indirect beneficial owner of any
Loan Party’s equity interests on the Closing Date; (ii) any controlling
stockholder, 80% (or more) owned subsidiary, or immediate family member (in the
case of an individual) of any person referred to in clause (i) of this
definition; or (iii) any trust, corporation, partnership or other entity, the
beneficiaries, stockholders, partners, owners or persons beneficially owning an
80% or more controlling interest of which consist of any one or more persons
referred to in clause (i) or (ii) of this definition. For purposes of this
Agreement “Continuing Directors” means: any member of the board of directors of
Superholdings who (1) was a member of such board of directors on the date 90
days after a Qualified IPO, or (2) was nominated for election or elected to such
board of directors with the approval of a majority of the Continuing Directors
who were members of such board of directors at the time of such nomination or
election.

“CLO”: any entity (whether a corporation, partnership, trust or otherwise) that
is engaged in making, purchasing, holding or otherwise investing in bank loans
and similar extensions of credit in the ordinary course and is administered or
managed by a Lender or an Affiliate of such Lender.

“Closing Date”: November 3, 2006.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Group Members, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document,
and the Capital Stock of the Borrower owned by Holdings.

“Commitment”: as to any Lender, the sum of the Tranche B-2 Term Commitment and
the Revolving Commitment of such Lender.

“Commitment Fee Rate”: a rate per annum determined pursuant to the Pricing Grid.

“Compliance Certificate”: a certificate duly executed by a Financial Officer
substantially in the form of Exhibit B or such other form acceptable to the
Administrative Agent.

“Conduit Lender”: any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld); provided, that the designation by any Lender of a
Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan under this Agreement if, for any reason, its Conduit
Lender fails to fund any such Loan, and the designating Lender (and not the
Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender; and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 4.9, 4.10, 4.11 or
11.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.

 

8



--------------------------------------------------------------------------------

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated October 2006 and made available to the Lenders.

“Consolidated EBITDA”: for any period, the Consolidated Net Income for such
period plus, without duplication, (i) an amount equal to any extraordinary loss
plus any net loss (without duplication) realized by the Borrower or any of its
Consolidated Subsidiaries in connection with an Asset Sale, to the extent such
losses were deducted in computing such Consolidated Net Income; plus
(ii) provision for taxes based on income or profits of the Borrower and its
Consolidated Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus (iii) the
Consolidated Interest Expense for such period, to the extent that such
Consolidated Interest Expense was deducted in computing such Consolidated Net
Income; plus (iv) depreciation, amortization (including amortization of
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period) and other non-cash expenses or charges (excluding any
non-cash expenses to the extent that such expenses represent an accrual of or
reserve for cash expenses in any future period or amortization of a prepaid cash
expense that was paid in a prior period) of the Borrower and its Consolidated
Subsidiaries for such period to the extent that such depreciation, amortization
and other non-cash expenses were deducted in computing such Consolidated Net
Income; plus (v) any after-tax extraordinary, nonrecurring (to include customary
fees and expenses related to the incurrence of Indebtedness or the issuance of
any Capital Stock) or unusual losses, expenses or charges, provided that with
respect to each item of loss, expense or charge the Borrower shall have
delivered to the Administrative Agent an officer’s certificate from a Financial
Officer of the Borrower specifying and quantifying such loss, expense or charge
and stating that such item of loss, expense or charge is after-tax
extraordinary, nonrecurring or unusual; minus (vi) interest income to the extent
included in Consolidated Net Income for such period; minus (vii) any after-tax
extraordinary, nonrecurring or unusual gains or income (including in connection
with an Asset Sale); and minus (viii) non-cash items increasing such
Consolidated Net Income for such period, other than the accrual of revenue in
the ordinary course of business, in each case, on a consolidated basis and
determined in accordance with GAAP.

“Consolidated Fixed Charge Coverage Ratio”: as of any date of determination, the
ratio of (a) Consolidated EBITDA on a Pro Forma Basis for the four most recent
full Fiscal Quarters for which internal financial statements are available prior
to such date of determination, minus the aggregate amount actually paid by the
Borrower and its Subsidiaries during such period on account of Capital
Expenditures other than New Market Capital Expenditures (excluding (i) the
principal amount of Indebtedness incurred during such period to finance Capital
Expenditures other than New Market Capital Expenditures, but including (ii) any
repayments of any Indebtedness incurred during such period or any prior period
to finance Capital Expenditures other than New Market Capital Expenditures) to
(b) Consolidated Fixed Charges for the four most recent full Fiscal Quarters for
which internal financial statements are available prior to such date of
determination.

 

9



--------------------------------------------------------------------------------

“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period; (b) Consolidated Lease
Expense for such period; (c) scheduled payments made during such period on
account of principal of Indebtedness of the Borrower or any of its Subsidiaries
(including scheduled principal payments in respect of the Term Loans); and
(d) income taxes paid in cash during such period.

“Consolidated Interest Expense”: for any period, the sum, without duplication,
of (i) the consolidated interest expense of the Borrower and its Consolidated
Subsidiaries for such period, whether paid or accrued, including, without
limitation, amortization of debt issuance costs and original issue discount,
non-cash interest payments, legal fees and expenses that would be included as an
interest expense of the Borrower in accordance with GAAP, the interest component
of all payments associated with Capital Lease Obligations, commissions,
discounts and other fees and charges incurred in respect of letter of credit or
bankers’ acceptance financings, and net of payments (if any) pursuant to Hedge
Agreements in respect of interest rates; plus (ii) the consolidated interest
expense of the Borrower and its Consolidated Subsidiaries that was capitalized
during such period; plus (iii) any interest expense on that portion of
Indebtedness of another Person that is guaranteed by the Borrower or one of its
Consolidated Subsidiaries or secured by a Lien on assets of the Borrower or one
of its Consolidated Subsidiaries, regardless of whether such guarantee or Lien
is called upon; plus (iv) the product of (a) all dividend payments on any series
of preferred stock of the Borrower or any of its Consolidated Subsidiaries,
times (b) a fraction, the numerator of which is one and the denominator of which
is one minus the then current combined federal, state and local statutory tax
rate of such Person, expressed as a decimal, in each case, on a consolidated
basis and in accordance with GAAP.

“Consolidated Lease Expense”: for any period, the aggregate amount of rentals
payable by the Borrower and its Consolidated Subsidiaries for such period with
respect to leases of real and personal property, determined on a consolidated
basis in accordance with GAAP, provided that payments in respect of Capital
Lease Obligations shall not constitute Consolidated Lease Expense.

“Consolidated Net Income”: for any period, the Net Income of Superholdings and
its Consolidated Subsidiaries for such period, on a consolidated basis,
determined in accordance with GAAP; provided that (i) beginning with the Fiscal
Quarter ending December 31, 2006, the Net Income (or loss) of Superholdings and
its Consolidated Subsidiaries (other than Borrower and its Consolidated
Subsidiaries) during such period will be excluded, (ii) the Net Income (or loss)
of any Person (other than the Borrower or any of its Consolidated Subsidiaries)
in which any other Person (other than the Borrower or any of its Consolidated
Subsidiaries) has a joint interest will be excluded, except to the extent of the
amount of dividends or other distributions actually paid to the Borrower or any
of its Consolidated Subsidiaries by such Person during such period and (iii) the
cumulative effect of a change in accounting principles will be excluded.

 

10



--------------------------------------------------------------------------------

“Consolidated Senior Secured Indebtedness”: with respect to any specified Person
as of any date of determination, the sum, without duplication, of:

(a) the total amount of Secured Indebtedness of such Person and its
Subsidiaries; plus

(b) the total amount of Secured Indebtedness of any other Person, to the extent
that such Indebtedness has been guaranteed by the referenced Person or one or
more of its Subsidiaries;

in each case, on a consolidated basis and determined in accordance with GAAP.

“Consolidated Senior Secured Leverage Ratio”: as of any date of determination,
the ratio of (a) Consolidated Senior Secured Indebtedness of the Borrower as of
such date to (b) Consolidated EBITDA determined on a Pro Forma Basis for the
four most recent full Fiscal Quarters for which internal financial statements
are available prior to such date of determination.

“Consolidated Subsidiaries”: with respect to any Person, each other Person
(whether now existing or hereafter created or acquired) the financial statements
of which shall be (or should have been) consolidated with the financial
statements of such first Person in accordance with GAAP.

“Consolidated Total Assets”: with respect to any Person, at any date of
determination, the total assets of such Person as set forth on the most recent
balance sheet of such Person prepared in accordance with GAAP.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness (other than Indebtedness consisting of surety, construction,
performance and other similar bonds or letters of credit that would not appear
as indebtedness on a consolidated balance sheet prepared in accordance with
GAAP) of the Borrower and its Consolidated Subsidiaries at such date, determined
on a consolidated basis in accordance with GAAP.

“Consolidated Total Leverage Ratio”: at any date of determination, the ratio of
(a) Consolidated Total Debt of the Borrower as of such date to (b) the
Consolidated EBITDA for the four most recent full Fiscal Quarters for which
internal financial statements are available prior to such date of determination,
determined on a Pro Forma Basis.

“Credit Party” means the Administrative Agent, the Issuing Lender, the Swingline
Lender or any other Lender.

“Default”: any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender” means, subject to Section 4.16(e), any Revolving Lender that
(a) has failed, within two Business Days of the date required to be funded or
paid, to (i) fund any portion of its Revolving Loans, (ii) fund any portion of
its participations in Letters of Credit or Swingline Loans or (iii) pay over to
any Credit Party any other amount required to be paid by it hereunder, unless,
in the case of clause (i) above, such Revolving Lender notifies the
Administrative Agent in writing that such failure is the result of such
Revolving Lender’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (b) has notified the Borrower or any Credit

 

11



--------------------------------------------------------------------------------

Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Revolving Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Revolving
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Revolving Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Revolving Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon such Credit Party’s receipt of such certification in form
and substance satisfactory to it and the Administrative Agent, or (d) has become
the subject of a Bankruptcy Event.

“Deposit Account”: a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Disqualified Stock”: any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable) or
upon the happening of any event, matures or is mandatorily redeemable for any
consideration other than other Capital Stock (which would not constitute
Disqualified Stock), pursuant to a sinking fund obligation or otherwise, or is
convertible or exchangeable for Indebtedness or redeemable for any consideration
other than other Capital Stock (which would not constitute Disqualified Stock)
at the option of the holder thereof, in whole or in part, on or prior to the
date that is one year after the Tranche B-2 Term Loan Maturity Date.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Eligible Assignee”: (i) any Lender, any Affiliate of any Lender and any
Approved Fund, and (ii) any commercial bank, insurance company, investment or
mutual fund or other entity, that is an “accredited investor” (as defined in
Regulation D under the Securities Act) and which extends credit or buys loans.

“environment”: ambient air, surface water and groundwater (including potable
water, navigable water and wetlands), the land surface or subsurface strata, the
workplace or as otherwise defined in any Environmental Law.

“Environmental Laws”: any and all applicable Governmental Requirements
pertaining in any way to health, safety, the environment or the preservation or
reclamation of natural resources, in effect at any time, including without
limitation, the Clean Air Act, as amended, the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the
Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976 (“RCRA”), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Act, as amended,
and other environmental conservation or protection Governmental Requirements.

 

12



--------------------------------------------------------------------------------

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended, and
any successor statutes, and all regulations and guidance promulgated thereunder.

“ERISA Affiliate”: each trade or business (whether or not incorporated) which
together with Borrower or any of its Subsidiaries would (at any relevant time)
be deemed to be a “single employer” within the meaning of section 4001(b)(1) of
ERISA or subsections (b), (c), (m) or (o) of section 414 of the Code.

“ERISA Event”: (a) a Reportable Event, (b) the withdrawal of the Borrower, a
Subsidiary or any ERISA Affiliate from a Plan during a plan year in which it was
a “substantial employer” as defined in Section 4001(a)(2) of ERISA, (c) the
filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under section 4041 of ERISA, (d) the institution of
proceedings to terminate a Plan by the PBGC, (e) receipt of a notice of
withdrawal liability pursuant to Section 4202 of ERISA or (f) any other event or
condition which might reasonably be expected to constitute grounds under section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during an Interest Period for a
Eurodollar Loan, the rate per annum obtained by dividing (and rounding up to the
next whole multiple of one sixteenth of one percent) (i) the rate per annum
determined on the basis of the rate for deposits in Dollars for a period equal
to such Interest Period commencing on the first day of such Interest Period
appearing on Page 3750 of the Telerate screen as of 11:00 A.M., London time, two
Business Days prior to the beginning of such Interest Period; provided that in
the event that such rate does not appear on Page 3750 of the Telerate screen (or
otherwise on such screen), the “Eurodollar Rate” shall be determined by
reference to such other comparable publicly available service for displaying
eurodollar rates as may be reasonably selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which the
Reference Bank is offered Dollar deposits at or about 11:00 A.M., New York City
time, two Business Days prior to the beginning of such Interest Period in the
interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein by (ii) an amount
equal to (a) one minus (b) the Applicable Reserve Requirement.

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”: each of the conditions or events set forth in Section 9.

“Excepted Liens”: (a) Liens for Taxes, assessments or other governmental
charges, claims or levies which are not delinquent or which are being contested
in good faith by appropriate action and for which adequate reserves have been
maintained in accordance with

 

13



--------------------------------------------------------------------------------

GAAP; (b) Liens in connection with workers’ compensation, unemployment insurance
or other social security, old age pension or public liability obligations which
are not delinquent or which are being contested in good faith by appropriate
action and for which adequate reserves have been maintained in accordance with
GAAP; (c) landlord’s liens, operators’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’, suppliers’, workers’, materialmen’s, construction or
other similar Liens arising by operation of law or otherwise in the ordinary
course of business; (d) (i) banker’s liens, rights of set-off or similar rights
and remedies burdening only deposit accounts or other funds maintained with a
creditor depository institution, provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Board and no such deposit account is intended by the Borrower or any of its
Subsidiaries to provide collateral to the depository institution, and
(ii) Liens, deposits (including upfront payments, down payments and other
deposits with the FCC) or pledges to secure the performance of bids, tenders,
trade or governmental contracts, leases, licenses, statutory obligations, surety
or appeal bonds, performance bonds or other obligations of a like nature
incurred in the ordinary course of business; (e) judgment and attachment Liens
not giving rise to an Event of Default, provided that any appropriate legal
proceedings which may have been duly initiated for the review of such judgment
shall not have been finally terminated or the period within which such
proceeding may be initiated shall not have expired and no action to enforce such
Lien has been commenced and any Liens that are required to protect or enforce
any rights in any administrative, arbitration or other court proceedings in the
ordinary course of business; (f) easements, restrictions, servitudes, permits,
conditions, covenants, exceptions and reservations that could not in the
aggregate reasonably be expected to result in a Material Adverse Effect;
(g) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business covering only the Property under
lease (plus improvements and accessions to such Property and proceeds or
distributions of such Property and improvements and accessions thereto);
(h) Liens to secure Indebtedness (including Capital Lease Obligations) permitted
by Section 8.2(m), covering only the assets (including the proceeds thereof,
accessions thereto and upgrades thereof) acquired with or financed by such
Indebtedness; (i) Liens on Property (including Capital Stock) existing at the
time of acquisition of the Property by the Borrower or any Subsidiary of the
Borrower, covering only the assets (including the proceeds thereof, accessions
thereto and upgrades thereof) so acquired; provided that such Liens were in
existence prior to such acquisition and not incurred in contemplation of such
acquisition; (j) Liens on Property of a Person existing at the time such Person
becomes a Subsidiary or is merged with or into or consolidated with the Borrower
or any Subsidiary of the Borrower; provided that such Liens were in existence
prior to such acquisition, merger or consolidation and not incurred in
contemplation of such merger or consolidation and do not extend to any assets
(other than proceeds of such Property, accessions thereto and upgrades thereof)
other than those of the Person that becomes a Subsidiary or is merged into or
consolidated with the Borrower or such Subsidiary; (k) Liens contained in
purchase and sale agreements limiting the transfer of assets pending the closing
of transactions (not prohibited by this Agreement) contemplated by such purchase
and sale agreements; (l) Liens existing on the Restatement Date and set forth on
Schedule 1.1A; (m) (i) Liens securing Indebtedness permitted to be incurred
pursuant to Section 8.2(p) that are pari passu or junior to those securing the
Obligations and (ii) second priority Liens securing Indebtedness permitted to be
incurred pursuant to Section 8.2(n), in each case subject to the intercreditor
agreement required thereby;

 

14



--------------------------------------------------------------------------------

(n) Liens to secure any Permitted Refinancing Indebtedness permitted to be
incurred under this Agreement; provided, however, that: (i) the new Lien shall
be limited to all or part of the same Property and assets that secured or, under
the written agreements pursuant to which the original Lien arose, could secure
the original Lien that secured the Indebtedness being refinanced (plus
improvements and accessions to such property and assets and proceeds or
distributions of such property and assets and improvements and accessions
thereto); and (ii) the Indebtedness secured by the new Lien is not increased to
any amount greater than the sum of (x) the outstanding principal amount of
Indebtedness being refinanced, or, if greater, committed amount of the
Indebtedness being refinanced (so long as such greater principal amount is
permitted by the Agreement) and (y) an amount necessary to pay any fees and
expenses, including premiums, related to such renewal, refunding, refinancing,
replacement, defeasance or discharge; (o) Liens that may be deemed to exist by
virtue of contractual provisions that restrict the ability of the Borrower or
any of its Subsidiaries from granting or permitting to exist Liens on their
respective assets to the extent such restrictions are permitted by Section 8.12;
(p) Liens in favor of the trustee under any indenture (as provided for therein)
on money or property held or collected by the trustee thereunder in its capacity
as trustee, so long as the payment of such money or property to such trustee
would be permitted by this Agreement; (q) Liens on Cash or Cash Equivalents
securing (i) workers’ compensation claims, self-insurance obligations,
unemployment insurance or other social security, old age pension, bankers’
acceptances, performance bonds, completion bonds, bid bonds, appeal bonds,
surety bonds, public liability obligations, or other similar bonds or
obligations, or securing any guarantees or letters of credit functioning as or
supporting any of the foregoing, in each case incurred in the ordinary course of
business or (ii) letters of credit permitted pursuant to Sections 8.2(b) or (h);
(r) Liens with respect to obligations that do not exceed $25,000,000 at any one
time outstanding; (s) Liens in favor of the Borrower or any Subsidiary
Guarantor; (t) Liens securing Indebtedness in connection with any Hedge
Agreement entered into by the Borrower or any of its Subsidiaries as permitted
by this Agreement; (u) Liens on Cash relating to escrows established for an
adjustment in purchase price or liabilities or indemnities relating to Asset
Sales; and (v) any interest or title of a lessor, licensor or sublicensor in the
property subject to any lease, license or sublicense entered into in the
ordinary course of business.

“Excluded Indebtedness”: all Indebtedness incurred pursuant to Section 8.2.

“Existing Agent”: as defined in the recitals to this Agreement.

“Existing Lenders”: as defined in the recitals to this Agreement.

“Existing Letters of Credit”: means each letter of credit issued under the
Original Credit Agreement that is outstanding on the Restatement Date. The
Existing Letters of Credit are listed in Schedule 3.7.

“Existing Term Loans”: the Term Loans made under the Original Credit Agreement
outstanding immediately prior to the Restatement Date.

“Extended Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make or otherwise fund any Extended Revolving Loans and
participate in Swingline Loans and Letters of Credit under an Extended Revolving
Subfacility in an aggregate

 

15



--------------------------------------------------------------------------------

principal and/or face amount not to exceed the amount set forth as the “Extended
Revolving Commitment” in the applicable Revolving Extension Agreement or in the
applicable Assignment Agreement, subject to adjustment or reduction pursuant to
the terms and conditions hereof, as the same may be changed from time to time
pursuant to the terms hereof, including through any Incremental Revolving Loan
Commitments pursuant to Section 2.4. The amount of the Extended Revolving
Commitments is $0 as of the Restatement Date, and “Extended Revolving
Commitments” means such commitments of all Revolving Lenders in the aggregate.

“Extended Revolving Commitment Period”: with respect to an Extended Revolving
Subfacility, the period from and including the day after the Closing Date to the
Extended Revolving Termination Date for the Extended Revolving Subfacility.

“Extended Revolving Loans” shall mean the Loans made pursuant to an Extended
Revolving Commitment.

“Extended Revolving Subfacility”: any tranche of Extended Revolving Commitments
and the Extended Revolving Loans made thereunder.

“Extended Revolving Termination Date”: with respect to an Extended Revolving
Subfacility, the date specified as such in the applicable Revolving Extension
Agreement; provided that if the Tranche B-1 Term Loans have not, prior to the
date that is ninety-one (91) days prior to the Tranche B-1 Term Loan Maturity
Date, been (i) prepaid or otherwise refinanced in full with Indebtedness
incurred under Section 2.4(a) or permitted by Section 8.2 or (ii) modified in
accordance with Section 11.1(g), in each case, with the effect of extending the
maturity date of such tranche to a date that is after the Extended Revolving
Termination Date, the Extended Revolving Termination Date shall be the date that
is ninety-one (91) days prior to the Tranche B-1 Term Loan Maturity Date.

“Extending Revolving Lenders” as defined in Section 11.1(f).

“Extending Term Lender”: as defined in the Amendment Agreement.

“Facility”: each of (a) the Tranche B-1 Term Loans outstanding hereunder, the
Tranche B-2 Term Commitments and the Tranche B-2 Term Loans made in respect
thereof (collectively, the “Term Loan Facility”), (b) the Revolving Commitments
and the extensions of credit made in respect thereof and any Extended Revolving
Commitments and the extensions of credit made in respect thereof (collectively,
the “Revolving Facility”), and (c) any series of Incremental Term Loans made
pursuant to Section 2.4, if any.

“Fair Market Value”: the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the board of directors of the
Borrower (unless otherwise provided herein).

“FCC”: the United States Federal Communications Commission and any successor
agency which is responsible for regulating the United States telecommunications
industry.

 

16



--------------------------------------------------------------------------------

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Reference Bank from three federal
funds brokers of recognized standing selected by it.

“Final Order”: any action or decision of a Governmental Authority (including,
without limitation, the FCC) as to which (i) no request for a stay or similar
request is pending, no stay is in effect, the action or decision has not been
vacated, reversed, set aside, annulled or suspended and any deadline for filing
such request that may be designated by statute or regulation has passed without
the filing of any such request, (ii) no petition for rehearing or
reconsideration or application for review is pending and the time for the filing
of any such petition or application has passed, (iii) such Governmental
Authority does not have the action or decision under reconsideration on its own
motion and the time within which it may effect such reconsideration has passed
and (iv) no appeal is pending including other administrative or judicial review,
or in effect and any deadline for filing any such appeal that may be designated
by statute or rule has passed.

“Financial Officer”: for any Person, the chief financial officer, principal
accounting officer, treasurer or controller of such Person. Unless otherwise
specified, all references herein to a Financial Officer means a Financial
Officer of the Borrower.

“Fiscal Quarter”: a fiscal quarter of any Fiscal Year.

“Fiscal Year”: the fiscal year of Superholdings and its Subsidiaries ending on
December 31 of each calendar year.

“Funding Office”: the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: subject to the limitations on the application thereof set forth in
Section 1.2(f), United States generally accepted accounting principles in effect
as of the date of determination thereof.

“Governmental Authority”: any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof, including, but not limited to,
the FCC, or any entity or officer exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with a state of the United States, the
United States, or a foreign entity or government.

“Governmental Authorization”: any permit, license, authorization, plan,
directive, consent, permission, consent order or consent decree of or from any
Governmental Authority.

 

17



--------------------------------------------------------------------------------

“Governmental Requirement”: any applicable law, statute, code, ordinance, order,
determination, rule, regulation, common law, judgment, decree, injunction,
franchise, Governmental Authorization, certificate, or other directive or
requirement, whether now or hereinafter in effect, including, without
limitation, Environmental Laws, energy regulations and occupational, safety and
health standards or controls, of any Governmental Authority.

“Group Members”: the collective reference to the Borrower and the Subsidiary
Guarantors.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
executed and delivered by each Loan Party dated as of the Closing Date.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Guarantors”: the collective reference to Superholdings, Holdings, the
Subsidiary Guarantors, any other Person required to become a Guarantor pursuant
to Section 8.17, and any other Subsidiary of Superholdings that Superholdings,
in its sole discretion, causes to execute the Guarantee and Collateral Agreement
as a guarantor thereunder.

“Hazardous Materials”: any chemical, material waste or substance, exposure to
which is, or which is otherwise, prohibited, limited or regulated by any
Governmental Authority or Environmental Law, or which may or could pose a hazard
to the health and safety of the owners, occupants or any Persons in the vicinity
of any Property or to the indoor or outdoor environment.

 

18



--------------------------------------------------------------------------------

“Hazardous Materials Activity”: any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Agreement”: any agreement or arrangement with respect to any swap, cap,
collar, forward, future or derivative transaction or option or similar
agreement, whether exchange traded, “over-the-counter” or otherwise, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions.

“Holdings”: MetroPCS V, Inc., a Delaware corporation that was renamed “MetroPCS,
Inc.” on the Closing Date.

“Incremental Commitment”: a new or additional commitment permitted by
Section 2.4.

“Incremental Commitment Agreement”: an agreement delivered by an Incremental
Lender, in form and substance reasonably satisfactory to the Administrative
Agent and accepted by the Loan Parties, by which an Incremental Lender (approved
by the Administrative Agent if such Incremental Lender is not already a
Revolving Lender and is to be a Revolving Lender after the effective date of
such Incremental Commitment Agreement) confirms its Incremental Commitment.

“Incremental Lender”: a Lender, Approved Fund or other Person that delivers an
Incremental Commitment.

“Incremental Revolving Loan Commitments”: the Revolving Loan Commitments made
pursuant to Section 2.4.

“Incremental Revolving Loans”: the Revolving Loans made pursuant to the
Incremental Revolving Loan Commitments.

“Incremental Term Loan”: the Term Loans made by one or more Incremental Lenders
pursuant to Section 2.4, including, without limitation, Other Term Loans.

“Incremental Term Percentage”: as to any Lender at any time, the percentage
which such Lender’s Incremental Commitment then constitutes of the aggregate
Incremental Commitments (or, at any time after the funding of the Incremental
Term Loans, the percentage which the aggregate principal amount of such Lender’s
Incremental Term Loans then outstanding constitutes of the aggregate principal
amount of the Incremental Term Loans then outstanding).

“Indebtedness”: with respect to any specified Person, without duplication, any
indebtedness of such Person, regardless of whether contingent: (a) in respect of
borrowed

 

19



--------------------------------------------------------------------------------

money; (b) evidenced by bonds, notes, debentures or similar instruments or
letters of credit (or reimbursement agreements in respect thereof); (c) in
respect of banker’s acceptances; (d) representing Capital Lease Obligations;
(e) representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed, except any such balance that constitutes an accrued
expense or a trade payable; or (f) in respect of Hedge Agreements permitted
under this Agreement; in each case, if and to the extent any of the preceding
items (other than letters of credit and indebtedness in respect of Hedge
Agreements permitted under this Agreement) would appear as a liability upon a
balance sheet of the specified Person prepared in accordance with GAAP. In
addition, the term “Indebtedness” includes (x) all indebtedness of any other
Person, of the types described above in clauses (a) through (f), secured by a
Lien on any asset of the specified Person (even if such indebtedness is not
assumed by the specified Person) but limited to the lesser of (i) the Fair
Market Value of such assets at the date of determination and (ii) the amount of
Indebtedness of the other Person so secured) and (b) to the extent not otherwise
included, the guarantee by the specified Person of any indebtedness of any other
Person, of the types described above in clauses (a) through (f). Indebtedness
shall also include any Disqualified Stock of the Borrower and any preferred
stock of any Subsidiary Guarantor; provided that the principal amount of any
such Indebtedness will be deemed to be equal to the liquidation preference of
such Disqualified Stock or preferred stock, and the maturity of any such
Indebtedness will be deemed to be any mandatory redemption date (including any
such mandatory redemption at the option of the holder) of such Disqualified
Stock or preferred stock. Notwithstanding the foregoing, the following shall not
constitute Indebtedness: (1) accrued expenses and trade accounts payable arising
in the ordinary course of business; (2) any indebtedness that has been defeased
in accordance with GAAP or defeased pursuant to the deposit of Cash (in an
amount sufficient to satisfy all obligations relating thereto at maturity or
redemption, as applicable, including all payments of interest and premium, if
any) in a trust or account created or pledged for the sole benefit of the
holders of such indebtedness, and subject to no other Liens, and in accordance
with the other applicable terms of the instrument governing such indebtedness;
(3) any obligation arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
obligation is extinguished within five Business Days of its incurrence; and
(4) any obligation arising from any agreement providing for indemnities,
guarantees, purchase price adjustments, holdbacks, contingency payment
obligations based on the performance of the acquired or disposed assets or
similar obligations (other than guarantees of Indebtedness) incurred by any
Person in connection with the acquisition or disposition of assets. For purposes
of clause (f) above and clause (n) of Section 9.1, the principal amount of
Indebtedness in respect of Hedge Agreements shall equal the amount that would be
payable (giving effect to netting) at such time if such Hedge Agreement were
terminated.

“Indemnitee”: as defined in Section 11.5.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

20



--------------------------------------------------------------------------------

“Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period,
(d) as to any Loan (other than any Swingline Loan), the date of any repayment or
prepayment made in respect thereof and (e) as to any Swingline Loan, the day
that such Loan is required to be repaid.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent no
later than 11:00 A.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period (A) for Revolving Loans that
would extend beyond the Revolving Termination Date, or (B) for Tranche B Term
Loans or any Incremental Term Loans, that would extend beyond the date final
payment is due on the Tranche B Term Loans or any Incremental Term Loans, as the
case may be;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such
Eurodollar Loan.

“Investment”: with respect to any Person, all direct or indirect investments by
such Person in other Persons (including Affiliates) in the forms of loans
(including guarantees or other obligations), advances or capital contributions
(excluding commission, entertainment,

 

21



--------------------------------------------------------------------------------

travel, drawing accounts and similar advances to officers and employees made in
the ordinary course of business and excluding the purchase of Property or
accounts receivables created or acquired in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Capital Stock
or other securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. If the Borrower
or any of its Subsidiaries sells or otherwise disposes of any Capital Stock of
any Subsidiary of the Borrower such that, after giving effect to any such sale
or disposition, such Person is no longer a Subsidiary of the Borrower, the
Borrower will be deemed to have made an Investment on the date of any such sale
or disposition equal to the Fair Market Value of the Borrower’s Investments in
such Subsidiary that were not sold or disposed of in an amount determined as
provided in the final paragraph of Section 8.6(b) hereof. The acquisition by the
Borrower or any of its Subsidiaries of a Person that holds an Investment in a
third Person will be deemed to be an Investment by the Borrower or such
Subsidiary in such third Person in an amount equal to the Fair Market Value of
the Investments held by the acquired Person in such third Person in an amount
determined as provided in the final paragraph of Section 8.6(b) hereof. The
amount of any Investment shall be determined at the time such Investment is
made, without giving effect to subsequent changes in value.

“ISP”: the International Standby Practices (ISP98), a publication by the
International Chamber of Commerce.

“Issuing Lender”: as defined in the preamble of this Agreement.

“Joint Venture”: a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any Subsidiary of any Person be considered to be a Joint Venture to which
such Person is a party.

“L/C Commitment”: $30,000,000.

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the Revolving Termination Date.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.11. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.3. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

“Lead Arrangers”: as defined in the preamble to this Agreement.

 

22



--------------------------------------------------------------------------------

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a majority owned or controlled subsidiary.

“Lenders”: as defined in the preamble to this Agreement; provided, that unless
the context otherwise requires, each reference herein to the Lenders shall be
deemed to include any Conduit Lender.

“Letters of Credit”: as defined in Section 3.7(a).

“Lien”: any interest in Property securing an obligation owed to, or a claim by,
a Person other than the owner of the Property, whether such interest is based on
the common law, statute or contract, and whether such obligation or claim is
fixed or contingent, and including but not limited to the lien or security
interest arising from a mortgage, encumbrance, pledge, security agreement,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes. For the purposes of this Agreement, the Borrower and its
Subsidiaries shall be deemed to be the owner of any Property which it has
acquired or holds subject to a conditional sale agreement, or leases under a
financing lease or other arrangement pursuant to which title to the Property has
been retained by or vested in some other Person in a transaction intended to
create a financing.

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Notes, each
Incremental Commitment Agreement, the Reaffirmation Agreement and any fee
letters entered into with any Agent, each as amended, supplemented or modified
from time to time.

“Loan Parties”: the collective reference to Superholdings, Holdings and the
Group Members.

“Majority Facility Lenders”: with respect to any Facility or Subfacility, the
holders of more than 50% of the aggregate unpaid principal amount of the Term
Loans or the Total Revolving Extensions of Credit, as the case may be,
outstanding under such Facility (or, in the case of the Revolving Facility,
prior to any termination of the Revolving Commitments, the holders of more than
50% of the Total Revolving Commitments) or Subfacility (or, in the case of the
Extended Revolving Subfacility, prior to any termination of the Extended
Revolving Commitments, the holders of more than 50% of the Extended Revolving
Commitments).

“Material Adverse Effect”: a material adverse effect on and/or material adverse
developments with respect to (i) the business, assets, property, financial
condition, or results of operations of Borrower and its Subsidiaries taken as a
whole, (ii) the validity or enforceability of this Agreement or any of the other
Loan Documents or the rights or remedies of the Agents or the Lenders hereunder
or thereunder, or (iii) the validity, perfection or priority of the
Administrative Agent’s Liens on the Collateral.

“Material Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound, and, in any event with respect to any Group Member, the Royal
Street Agreements.

 

23



--------------------------------------------------------------------------------

“Moody’s”: Moody’s Investor Services, Inc.

“Mortgaged Properties”: the fee interest in any real property acquired by any of
the Group Members after the Closing Date, as to which the Administrative Agent
for the benefit of the Secured Parties shall, pursuant to Section 7.10(b), be
granted a Lien pursuant to the Mortgages.

“Mortgages”: each of the mortgages and deeds of trust made by any Group Member
in favor of, or for the benefit of, the Administrative Agent for the benefit of
the Secured Parties, substantially in the form of Exhibit D (with such changes
thereto as shall be advisable under the law of the jurisdiction in which such
mortgage or deed of trust is to be recorded).

“Multiemployer Plan”: any employee pension benefit plan, as described in
Section 3(2) of ERISA which is a “multiemployer plan,” as defined in
Section 4001(a)(3) of ERISA to which the Borrower, a Subsidiary of the Borrower
or an ERISA Affiliate maintains, administers, makes or is obligated to make
contributions or at any time during the six consecutive year period ending on
the date hereof maintained, administered, made or was obligated to make
contributions.

“NAIC”: The National Association of Insurance Commissioners, and any successor
thereto.

“Net Cash Proceeds”: (a) with respect to any Asset Sale or Recovery Event, an
amount equal to: (i) Cash payments (including any Cash received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) received by the Borrower or any of
its Subsidiaries from such Asset Sale or Recovery Event, minus (ii) any bona
fide direct costs incurred in connection with such Asset Sale or Recovery Event,
including (A) income, sales, gains, transfer or other Taxes payable by the
seller as a result of any gain recognized in connection with such Asset Sale or
Recovery Event, (B) payment of the outstanding principal amount of, premium or
penalty, if any, and interest on any Indebtedness (other than the Term Loans)
that is secured by a Lien on the stock or assets in question and that is
required to be repaid under the terms thereof as a result of such Asset Sale or
Recovery Event, (C) any amounts to be set aside in any reserve established in
accordance with GAAP or any amount placed in escrow, in either case for
adjustment in respect of the sale price of such properties or assets or for
liabilities associated with such Asset Sale or Recovery Event and retained by
the Borrower or any of its Subsidiaries until such time as such reserve is
reversed or such escrow arrangement is terminated, in which case Net Cash
Proceeds shall include the amount of the reserve so reversed or the amount
returned to the Borrower or its Subsidiaries from such escrow arrangement, as
the case may be, and (D) all legal, accounting and investment banking fees,
sales commissions, employee severance costs, and any relocation expenses
incurred as a result of the Asset Sale or Recovery Event, and (b) with respect
to any issuance or sale of Capital Stock or issuance or incurrence of
Indebtedness, the cash proceeds received from such issuance or incurrence, net
of attorneys’ fees, investment banking fees, accountants’ fees, other
professional fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.

 

24



--------------------------------------------------------------------------------

“Net Income”: with respect to any specified Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock accretion or dividends, excluding, however, (i) any
gain or loss, together with any related provision for taxes on such gain or
loss, realized in connection with (a) any Asset Sale or (b) the disposition of
any securities by such Person or any of its Consolidated Subsidiaries or the
extinguishment of any Indebtedness of such Person or any of its Consolidated
Subsidiaries; and (ii) any extraordinary gain or loss, together with any related
provision for taxes on such extraordinary gain or loss.

“New Market Capital Expenditures”: any Capital Expenditures made by the Borrower
or any of its Subsidiaries in connection with construction, launch and
operations in any New Markets.

“New Market Losses”: for any period, to the extent such losses were deducted in
computing such Consolidated Net Income during the applicable period, an amount
equal to any extraordinary loss plus any net loss (without duplication) realized
by the Borrower or any of its Consolidated Subsidiaries incurred in connection
with construction, launch and operations in any New Market for such period, so
long as such net losses are incurred on or prior to the date that is twelve full
calendar months after the initial commencement of commercial operations in the
applicable New Market.

“New Market Losses Cap”: $100,000,000, or, if a Qualified IPO has occurred,
$125,000,000.

“New Markets”: the collective reference to any wireless telephone markets other
than the metropolitan areas of Atlanta, Georgia; Miami, Florida; Sacramento,
California; and San Francisco, California.

“Non-Excluded Taxes”: as defined in Section 4.10(a).

“Nonrecourse Lien”: any Lien (other than Liens created in connection with or in
contemplation of acquiring such Property) which limits the holder of such Lien
to recourse only against the specific Property securing such Lien and bars the
holder of such Lien from action against the other assets of the grantor or its
successors or assigns.

“Non-U.S. Lender”: as defined in Section 4.10(d).

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: the collective reference to the unpaid principal of and interest
on the Loans and Reimbursement Obligations and all other obligations and
liabilities of the Borrower (including, without limitation, interest accruing at
the then applicable rate provided hereunder after the maturity of the Loans and
Reimbursement Obligations and interest accruing at the then applicable rate
provided herein after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) to any Agent or any Lender (or former Agent or
Lender), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under,

 

25



--------------------------------------------------------------------------------

out of, or in connection with, this Agreement, or the other Loan Documents or
any Letter of Credit, or any other document made, delivered or given in
connection therewith, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Agents or to the Lenders that are required to be paid by the Borrower pursuant
to the terms of any of the foregoing agreements).

“OID”: as defined in Section 2.4(a).

“Original Credit Agreement”: as defined in the recitals hereto.

“Original Restatement Date”: February 20, 2007.

“Other Approved Liens”: (a) Liens which would be Excepted Liens if incurred by
the Borrower or any of its Subsidiaries, (b) purchase money Liens which secure
indebtedness related to the assets to which such purchase money Lien attaches,
(c) Liens, deposits or pledges made to secure statutory obligations, surety or
appeal bonds, or bonds for the release of attachments or for stay of execution,
or to secure the performance of bids, tenders, contracts (other than for the
payment of borrowed money), leases or for purposes of like general nature in the
ordinary course of business, (d) Liens existing on any specific fixed asset
prior to the acquisition thereof and not created in contemplation of such
acquisition, and (e) such other Liens which would not materially adversely
affect the first priority Liens granted to a Loan Party or as the Administrative
Agent shall consent to in writing.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Other Term Loans”: as defined in Section 2.4(a).

“Parent”: any corporation that directly or indirectly is the beneficial owner of
at least 50% of the voting stock of the Borrower, measured by voting power
rather than number of shares.

“Participant”: as defined in Section 11.6(c).

“PBGC”: the Pension Benefit Guaranty Corporation or any successor.

“Permitted Acquisition”: (a) the acquisition by the Borrower or any of its
Wholly Owned Subsidiaries of all of the Capital Stock of Royal Street, (b) the
Auction 66 Acquisition, (c) the acquisition by the Borrower or any of its Wholly
Owned Subsidiaries of all of the Capital Stock of any Person in which a
Permitted Joint Venture Investment has been made, so long as such acquisition is
permitted under clause (x) of the definition of Permitted Investment, or
complies with the provisions of clause (f) below, (d) the acquisition by the
Borrower or any of its Wholly Owned Subsidiaries of all of the Capital Stock of
any Person acquired in an Investment permitted under clause (xiv) of the
definition of Permitted Investments, so long as such acquisition is permitted
under clause (xiv) of the definition of Permitted Investments, or

 

26



--------------------------------------------------------------------------------

complies with the provisions of clause (f) below, (e) swap of wireless spectrum
by the Borrower or any of its Subsidiaries with a Person in which the Cash
portion of the consideration for such swap is less than 50% of the Fair Market
Value of the wireless spectrum being swapped by the Borrower or any of its
Subsidiaries, and (f) any acquisition by the Borrower or any of its
Subsidiaries, whether by purchase, merger or otherwise, of wireless spectrum or
all or substantially all of the assets of, all of the Capital Stock of, or more
than 50% of the Capital Stock of and the ability to direct, directly or
indirectly, the management and/or policies of, or a business line or unit or a
division of, any Person if, in the case of this clause (f):

(i) both before and after giving effect thereto, no Default or Event of Default
has occurred and is continuing, and the Administrative Agent shall have received
a certificate to such effect given on behalf of the Borrower by an Authorized
Officer;

(ii) such acquisition is made in accordance with all applicable Requirements of
Law and Material Contractual Obligations; and all material consents and
approvals required by applicable Requirement of Law and Material Contractual
Obligations have been obtained;

(iii) in case of an acquisition of Capital Stock of any Person, such Person
becomes a Subsidiary of the Borrower as part of the acquisition, and becomes a
Subsidiary Guarantor hereunder;

(iv) the board of directors or equivalent authority of the Person whose assets
or Capital Stock are being acquired has approved the transaction;

(v) with respect to any Permitted Acquisition or series of related Permitted
Acquisitions involving aggregate consideration in excess of $10,000,000, the
Borrower delivers to the Administrative Agent a resolution of the Borrower’s or
the applicable Subsidiary Guarantor’s board of directors (or similar governing
body) set forth in an officers’ certificate certifying that such Permitted
Acquisition has been approved by the Borrower’s or the applicable Subsidiary
Guarantor’s board of directors (or similar governing body); and

(vi) with respect to any Permitted Acquisition or series of related Permitted
Acquisitions involving aggregate consideration in excess of $50,000,000, the
approval of the board of directors (or similar governing body) required by
clause (v) above must be based on an opinion or appraisal from a financial point
of view issued by an accounting, appraisal or investment banking firm of
recognized standing.

“Permitted Amendments” as defined in Section 11.1(f) and 11.1(g) as the context
requires.

“Permitted Investments” means:

(i) any Investment in the Borrower or any Subsidiary Guarantor;

(ii) any Investment in Cash or Cash Equivalents;

 

27



--------------------------------------------------------------------------------

(iii) any Investment by the Borrower or any Subsidiary Guarantor in a Person, if
as a result of such Investment: (a) such Person becomes a Subsidiary Guarantor;
or (b) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
a Subsidiary Guarantor;

(iv) any Investment consisting of assets useful in the business of the Borrower
and its Subsidiaries as a result of the receipt of non-cash consideration from
an Asset Sale that was made pursuant to and in compliance with Section 8.5;

(v) any Investments received in compromise or resolution of (A) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of any Group Member, including pursuant to any plan of reorganization
or similar arrangement upon the bankruptcy or insolvency of any trade creditor
or customer or upon enforcement of any Lien in favor of the Borrower or any
Subsidiary; or (B) litigation, arbitration or other disputes with Persons who
are not Affiliates;

(vi) Investments related to Hedge Agreements permitted by Section 8.10;

(vii) loans or advances to employees or directors made in the ordinary course of
business of any Group Member in an aggregate principal amount not to exceed
$5,000,000 at any one time outstanding;

(viii) advances and prepayments for asset purchases in the ordinary course of
business in a line of business permitted by Section 8.19 of any Group Member;

(ix) Investments existing on the Closing Date;

(x) Permitted Joint Venture Investments in an aggregate amount that, when taken
together with (A) all other Permitted Joint Venture Investments made pursuant to
this clause (x) and (B) all Permitted Acquisitions made pursuant to clause
(c) of the definition of Permitted Acquisition, do not exceed 10% of the
Consolidated Total Assets of the Borrower and its Consolidated Subsidiaries on
the date each such Investment is made;

(xi) accounts receivable arising in the ordinary course of business;

(xii) Investments in Royal Street represented by the Royal Street Loan or
Investments required or contemplated by the Royal Street Agreements in the
geographic markets covered by the FCC licenses acquired pursuant to the Auction
58 Acquisition;

(xiii) Investments consisting of Permitted Acquisitions;

(xiv) other Investments in any Person having an aggregate Fair Market Value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value) that, when taken together with (A) all other
Investments

 

28



--------------------------------------------------------------------------------

made pursuant to this clause (xiv) and (B) all Permitted Acquisitions made
pursuant to clause (d) of the definition of Permitted Acquisition at the time
outstanding, do not exceed $25,000,000; and

(xv) deposits, upfront payments, down payments or other payments required to be
made with the FCC in connection with the auction or licensing of Governmental
Authorizations.

Notwithstanding any other provision to the contrary, no Permitted Investment
shall be deemed to be a Restricted Payment.

“Permitted Joint Venture Investment” means, with respect to any specified
Person, Investments in any other Person engaged in a business permitted by
Section 8.19 (a) (i) over which the specified Person has or controls 40% or more
of the votes on the management committee or board of directors of such other
Person, (ii) with which such specified Person is party to an FCC approved
services agreement pursuant to which such specified Person actively participates
in the day-to-day management of such other Person, or (iii) over which the
specified Person otherwise has operational and managerial control of such other
Person, and (b) of which at least 40% of the outstanding Capital Stock of such
other Person is at the time owned directly or indirectly by the specified
Person.

“Permitted Payments to any Parent” means, without duplication as to amounts:
(a) payments to any Parent (directly or through Holdings) to permit any Parent
to pay reasonable accounting, legal, investment banking fees and administrative
expenses of such Parent when due; and (b) for so long as the Borrower is a
member of a group filing a consolidated or combined tax return with any Parent,
payments to such Parent in respect of an allocable portion of the tax
liabilities of such group that is attributable to the Borrower and its
Subsidiaries (“Tax Payments”). The Tax Payments shall not exceed the lesser of
(i) the amount of the relevant tax (including any penalties and interest) that
the Borrower would owe if the Borrower were filing a separate tax return (or a
separate consolidated or combined return with its Subsidiaries that are members
of the consolidated or combined group), taking into account any carryovers and
carrybacks of tax attributes (such as net operating losses) of the Borrower and
such Subsidiaries from other taxable years and (ii) the net amount of the
relevant tax that such Parent actually owes to the appropriate taxing authority.
Any Tax Payments received from the Borrower shall be paid over to the
appropriate taxing authority within 30 days of such Parent’s receipt of such Tax
Payments or refunded to the Borrower.

“Permitted Refinancing Indebtedness”: any Indebtedness of the Borrower or any
Subsidiary Guarantor (a) issued in exchange for, or the net proceeds of which
are used to extend, renew, refund, refinance, replace, defease, discharge or
otherwise retire for value, in whole or in part, or (b) constituting an
amendment, modification or supplement to or a deferral or renewal of ((a) and
(b) above, collectively, a “Permitted Refinancing”), any other Indebtedness of
the Borrower or any Subsidiary Guarantor (other than intercompany Indebtedness)
in a principal amount not to exceed (after deduction of reasonable and customary
fees and expenses incurred in connection with the Permitted Refinancing) the
lesser of:

 

29



--------------------------------------------------------------------------------

(1) the principal amount of the Indebtedness so refinanced (plus the amount of
premium, if any, fees and expenses paid in connection therewith), and

(2) if the Indebtedness being refinanced was issued with any original issue
discount, the accreted value of such Indebtedness (as determined in accordance
with GAAP) at the time of such Permitted Refinancing.

Notwithstanding the preceding, no Indebtedness will be deemed to be Permitted
Refinancing Indebtedness, unless:

(1) such Indebtedness has a final maturity date later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being refinanced;

(2) if the Indebtedness being refinanced is Subordinated Indebtedness, such
Indebtedness has a final maturity date later than the final maturity date of,
and constitutes Subordinated Indebtedness, contractually subordinated or
otherwise junior in right of payment to, the Obligations, on terms at least as
favorable to the holders of the Obligations as those contained in the
documentation governing the Indebtedness being refinanced at the time of the
Permitted Refinancing;

(3) if the Indebtedness being refinanced is Secured Indebtedness, such Permitted
Refinancing Indebtedness is either unsecured or is only secured by those assets
securing the Indebtedness being Refinanced, and, in the case of Indebtedness
other than Indebtedness incurred pursuant to Section 8.2(m) the Liens securing
such Permitted Refinancing Indebtedness are governed by an intercreditor
agreement satisfactory to the Administrative Agent;

(4) if the Indebtedness being refinanced is unsecured, such Permitted
Refinancing Indebtedness is unsecured; and

(5) such Indebtedness is incurred by the Borrower or the Subsidiary Guarantor
who is the obligor on the Indebtedness being refinanced.

“Person”: natural persons, corporations, limited partnerships, general
partnerships, limited liability companies, limited liability partnerships, joint
stock companies, Joint Ventures, associations, companies, trusts, banks, trust
companies, land trusts, business trusts or other organizations, whether or not
legal entities, and Governmental Authorities.

“Plan”: any employee pension benefit plan, as defined in section 3(2) of ERISA
that is not a Multiemployer Plan, that is subject to Title IV of ERISA,
Section 302 of ERISA or Section 412 of the Code and that (a) is currently or
hereafter sponsored, maintained or contributed to by the Borrower, a Subsidiary
or an ERISA Affiliate or (b) was at any time during the six consecutive year
period ending on the date hereof, sponsored, maintained or contributed to by the
Borrower or a Subsidiary or an ERISA Affiliate.

“Pricing Grid”: the pricing grid attached hereto as Annex A.

 

30



--------------------------------------------------------------------------------

“Pro Forma Basis”: with respect to any calculation for any period, a
determination of such calculation on a pro forma basis after giving effect to
all Asset Acquisitions and Asset Dispositions made by the Borrower and its
Consolidated Subsidiaries from the beginning of such period through and
including such date of determination (the “Calculation Date”) (including any
related financing transactions and the application of proceeds of any Asset
Disposition) as if such Asset Acquisitions and Asset Dispositions (and related
financing transactions and the application of proceeds of any Asset Disposition)
had occurred at the beginning of such period, plus, if any New Market Losses are
incurred for such period, the amount of such New Market Losses up to the New
Market Losses Cap. In addition, (i) the Consolidated EBITDA attributable to
discontinued operations, as determined in accordance with GAAP, and operations
or businesses (and ownership interests therein) disposed of prior to the
Calculation Date, will be excluded; (ii) any Person that is a Consolidated
Subsidiary of the Borrower on the Calculation Date will be deemed to have been a
Consolidated Subsidiary of the Borrower at all times during such period;
(iii) any Person that is not a Consolidated Subsidiary of the Borrower on the
Calculation Date will be deemed not to have been a Consolidated Subsidiary of
the Borrower at any time during such period; (iv) pro forma effect shall be
given to asset dispositions and asset acquisitions (including giving pro forma
effect to any related financing transactions and the application of proceeds of
any asset disposition) that have been made by any Person that has become a
Consolidated Subsidiary of the Borrower or has been merged with or into the
Borrower or any Consolidated Subsidiary of the Borrower during such period that
would have constituted an Asset Disposition or Asset Acquisition had such
transactions occurred when such Person was a Consolidated Subsidiary of the
Borrower, as if such asset dispositions or asset acquisitions were Asset
Dispositions or Asset Acquisitions that occurred on the first day of such
period; and (v) such pro forma effect shall be determined in good faith on a
reasonable basis by a responsible financial or accounting officer of the
Borrower.

“Projections”: as defined in Section 7.2(b).

“Property”: any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Qualified Counterparty”: with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender, an Affiliate of a Lender, an Agent or an Affiliate
of an Agent.

“Qualified IPO”: one or more issuances and sales of common stock of
Superholdings in offerings registered with the SEC (other than any such
offerings registered on Form S-4 or S-8) generating aggregate net proceeds that
have been contributed to the Borrower of at least $400,000,000.

“Reaffirmation Agreement”: the Reaffirmation Agreement to be executed by the
Borrower and the other Loan Parties, substantially in the form of Exhibit A.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any Subsidiary in excess of $5,000,000.

 

31



--------------------------------------------------------------------------------

“Reference Bank”: JPMorgan Chase Bank, N.A.

“Refinancing”: the permanent repayment in full or deemed repayment in full of
outstanding debt with the proceeds of the Existing Term Loans on the Original
Restatement Date.

“Refunded Swingline Loans”: as defined in Section 3.4.

“Refunding Date”: as defined in Section 3.4.

“Register”: as defined in Section 11.6(b)(iv).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.11 for amounts drawn under Letters of
Credit.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any Subsidiary in
connection therewith that are not applied to prepay the Loans pursuant to
Section 4.2(b) as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by an Authorized Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets useful in the business of the
Borrower or any Subsidiary Guarantor or to make Permitted Acquisitions.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the business of the Borrower or any Subsidiary Guarantor.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring one year after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, acquire or repair assets useful in the business of the
Borrower or any Subsidiary Guarantor with all or any portion of the relevant
Reinvestment Deferred Amount.

“Release”: any release, spill, emission, leaking, pumping, pouring, injection,
escaping, deposit, disposal, discharge, dispersal, dumping, leaching or
migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

32



--------------------------------------------------------------------------------

“Remedial Work”: as defined in Section 7.8(a)(iv).

“Reportable Event”: any of the events set forth in Section 4043 of ERISA, other
than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, the holders of more than 50% of the sum of
(a) the aggregate unpaid principal amount of the Term Loans then outstanding and
(b) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

“Required Prepayment Date”: as defined in Section 4.2(d).

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Restatement Date”: the date on which the conditions precedent set forth in
Section 6.1 shall have been satisfied or waived (in accordance with
Section 11.1).

“Restricted Investment”: any Investment other than a Permitted Investment.

“Restricted Payment”: (a) the declaration or payment of any dividend or the
making of any other payment or distribution on account of the Borrower or any of
its Subsidiaries’ Capital Stock (including, without limitation, any payment in
connection with any merger or consolidation involving the Borrower or any of its
Subsidiaries) or to the direct or indirect holders of the Borrower’s or any of
its Subsidiaries’ Capital Stock in their capacity as such (other than dividends
or distributions payable in Capital Stock (other than Disqualified Stock) of the
Borrower and other than dividends or distributions payable to the Borrower or a
Subsidiary Guarantor); (b) the purchase, redemption or other acquisition or
retirement for value (including, without limitation, in connection with any
merger or consolidation involving the Borrower) of, any Capital Stock of the
Borrower or any direct or indirect Parent; (c) any payment on or with respect
to, or purchase, redemption, defeasement or other acquisition or retirement for
value of any Subordinated Indebtedness (excluding any intercompany Indebtedness
between or among the Borrower and any of its Subsidiaries) or the Senior Notes,
except a payment of interest or principal at the stated maturity thereof or in
connection with a Permitted Refinancing thereof; or (d) any Restricted
Investment.

“Restricted Payment Cap”: as of the date of any determination thereof, the sum
of:

(A) 100% of the Consolidated EBITDA (taken as one accounting period) since the
beginning of the Fiscal Quarter in which the Closing Date occurred to the end of
the most recently ended Fiscal Quarter for which internal financial statements
are available at the time of such Restricted Payment, plus, if any New Market
Losses are incurred for the four Fiscal Quarter period for which internal
financial statements are available prior to the date of determination, the
amount of such New Market Losses for such four Fiscal Quarter period up to the
New Market Losses Cap, less the product of 1.50 multiplied by Consolidated
Interest Expense since the beginning of the Fiscal Quarter in which the Closing
Date occurred; plus

 

33



--------------------------------------------------------------------------------

(B) 100% of, without duplication, (i)(a) the aggregate net cash proceeds, or
(b) the Fair Market Value, as the case may be, of (x) marketable securities
(other than marketable securities of the Borrower) of an Affiliate of the
Borrower, (y) Capital Stock of a Person (other than the Borrower or an Affiliate
of the Borrower) engaged primarily in any business permitted by Section 8.19;
provided that Person becomes a Subsidiary Guarantor, or is a Person in which an
Investment pursuant to clause (x) or (xiv) of the definition of Permitted
Investment has been made and which Person shall have granted a Group Member a
sole first priority Lien on substantially all of the assets of such Person
(except (x) as may be limited by a Requirement of Law or (y) for Other Approved
Liens), and (z) other assets used in any business permitted by Section 8.19, in
the case of clauses (a) and (b), received by the Borrower since the Closing Date
as a contribution to its common equity capital, or from the issue or sale of
Capital Stock (other than Disqualified Stock) of any Parent and contributed to
the Borrower or from the issue or sale of convertible or exchangeable
Disqualified Stock or convertible or exchangeable debt securities of any Parent
that have been converted into or exchanged for such Capital Stock (other than
Capital Stock (or Disqualified Stock or debt securities) sold to a Subsidiary of
Holdings), (ii) the amount by which Indebtedness of the Borrower or any
Subsidiary Guarantor is reduced on the Borrower’s consolidated balance sheet
upon the conversion or exchange after the Closing Date of any such Indebtedness
into or for Capital Stock of any Parent (other than Disqualified Stock), and
(iii) the aggregate net cash proceeds, if any, received by the Borrower or any
Subsidiary Guarantor upon any conversion or exchange described in clause
(ii) above; plus

(C) to the extent that any Restricted Investment that was made after the Closing
Date is sold for Cash or Cash Equivalents, or is otherwise liquidated or repaid
for Cash or Cash Equivalents, an amount equal to such Cash or Cash Equivalents,
but not to exceed the initial amount of such Restricted Investment; plus

(D) 100% of any Cash dividends or Cash distributions actually received directly
or indirectly by the Borrower or a Subsidiary Guarantor after the Closing Date
from a Subsidiary of the Borrower that is not a Subsidiary Guarantor, to the
extent that such dividends or distributions were not otherwise included in
Consolidated Net Income of the Borrower; plus

(E) $25,000,000.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” on Schedule B to the Amendment
Agreement or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof, including through any Incremental Revolving Loan Commitments
pursuant to Section 2.4. The amount of the Total Revolving Commitments is
$[72,500,000]1 as of the Restatement Date, and such amount may be changed from
time to time pursuant to the terms hereof, including through any Incremental
Revolving Loan Commitments made pursuant to Section 2.4.

 

 

1

TBD based on final commitments on Restatement Date.

34



--------------------------------------------------------------------------------

“Revolving Commitment Period”: the period from and including the day after the
Closing Date to the Revolving Termination Date.

“Revolving Extension Agreement” shall mean a Revolving Extension Agreement by
and among, and in form and substance satisfactory to, the Administrative Agent,
the Borrower, and the Extending Revolving Lenders party thereto.

“Revolving Extension Offer” as defined in Section 11.1(f).

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

“Revolving Lender”: each Lender (including each Extended Revolving Lender, if
any) that has a Revolving Commitment or that holds Revolving Loans.

“Revolving Loans”: as defined in Section 3.1(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding).

“Revolving Termination Date”: November 3, 2011.

“Royal Street”: Royal Street Communications, LLC, a Delaware limited liability
company.

“Royal Street Agreements”: the Royal Street Credit Agreement, the Royal Street
Letter of Credit Agreement, the Royal Street Equipment and Facilities Lease
Agreement, the Royal Street LLC Agreement, the Royal Street Pledge Agreement,
the Royal Street Promissory Note, the Royal Street Security Agreement and the
Royal Street Services Agreement.

“Royal Street Credit Agreement”: the Second Amended and Restated Credit
Agreement, executed on December 15, 2005 as of December 22, 2004, by and between
Royal Street and the Borrower, as amended from time to time, as in effect on the
date hereof, as amended, supplemented or modified from time to time to the
extent not prohibited hereunder.

“Royal Street Equipment and Facilities Lease Agreement”: the Master Equipment
and Facilities Lease Agreement executed as of May 17, 2006, by and between Royal
Street and the Borrower, as amended, supplemented or modified from time to time.

 

35



--------------------------------------------------------------------------------

“Royal Street Letter of Credit Agreement”: the Letter of Credit Agreement, dated
November 24, 2004, by GWI PCS1, Inc. to and for the benefit of C9 Wireless II,
LLC, as amended, supplemented or modified from time to time.

“Royal Street LLC Agreement”: the Amended and Restated Limited Liability Company
Agreement of Royal Street, executed on December 15, 2005 as of November 24, 2004
by and between C9 Wireless, LLC, GWI PCS1, Inc., and the Borrower, as amended,
supplemented or modified from time to time.

“Royal Street Loan”: the aggregate amount of loans by the Borrower to Royal
Street in order to fund the purchase by Royal Street of the Auction 58
Acquisition and the build-out of the Royal Street systems and the operations of
Royal Street, as amended, supplemented or modified from time to time.

“Royal Street Pledge Agreement”: the Amended and Restated Pledge Agreement,
executed on December 15, 2005 as of December 22, 2004, by and between Royal
Street and the Borrower, as amended from time to time, as in effect on the date
hereof, as amended, supplemented or modified from time to time to the extent not
prohibited hereunder.

“Royal Street Promissory Note”: the Amended and Restated Promissory Note,
executed on December 15, 2005 as of December 22, 2004, by Royal Street to the
order of the Borrower, as amended, supplemented or modified from time to time.

“Royal Street Security Agreement”: the Amended and Restated Security Agreement,
executed on December 15, 2005 as of December 22, 2004, by and between Royal
Street and the Borrower, as amended from time to time, as in effect on the date
hereof, as amended, supplemented or modified from time to time to the extent not
prohibited hereunder.

“Royal Street Services Agreement”: the Amended and Restated Services Agreement,
executed on December 15, 2005 as of November 24, 2004, by and between Royal
Street and the Borrower, as amended, supplemented or modified from time to time.

“S&P”: Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“SEC”: the U.S. Securities and Exchange Commission or any successor Governmental
Authority.

“Secured Indebtedness”: with respect to any specified Person, any Indebtedness
of such Person that is secured by a Lien on the assets of such Person (in the
case of Indebtedness of a Loan Party, other than any such Liens that are in
favor of another Loan Party), plus any Indebtedness of any other Person to the
extent that such Indebtedness is secured by a Lien on the assets of the
specified Person (but if such Indebtedness is not assumed by the specified
Person, limited to the lesser of (i) the Fair Market Value of such assets at the
date of determination and (ii) the amount of Indebtedness of the other Person so
secured).

“Secured Parties”: the collective reference to the Lenders, the Agents, the
Qualified Counterparties, the Issuing Lender and the Swingline Lender.

 

36



--------------------------------------------------------------------------------

“Securities Act”: the Securities Act of 1933, as amended from time to time, and
any successor statute.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting or perfecting a Lien on any property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.

“Senior Note Indenture”: the Indenture, dated as of November 3, 2006, entered
into by Superholdings, Holdings, the Borrower and certain of its Subsidiaries in
connection with the issuance of the Senior Notes, together with all instruments
and other agreements entered into by Superholdings, Holdings, the Borrower or
such Subsidiaries in connection therewith.

“Senior Notes”: the Borrower’s 9 1/4% Senior Notes due 2014 issued pursuant to
the Senior Note Indenture.

“Significant Subsidiary”: any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Exchange Act of 1934, as amended, as such regulation
was in effect on the Closing Date.

“Solvent”: with respect to any Group Member, that as of the date of
determination, both (i) (a) the sum of such Group Member’s Indebtedness
(including contingent liabilities) does not exceed the present fair saleable
value of such Group Member’s present assets; (b) such Group Member’s capital is
not unreasonably small in relation to its business as contemplated on the
Restatement Date or with respect to any transaction contemplated herein to be
undertaken after the Restatement Date; and (c) such Person has not incurred and
does not intend to incur, or believe (nor should it reasonably believe) that it
will incur, debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise); and (ii) such Person is “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

“Specified Interest Hedge Agreement”: any Specified Hedge Agreement entered into
with respect to interest payments on the Loans.

“Specified Hedge Agreement”: any Hedge Agreement (a) entered into by (i) the
Borrower or any of its Subsidiaries and (ii) any Qualified Counterparty, as
counterparty and (b) that has been designated by such Qualified Counterparty and
the Borrower, by notice to the Administrative Agent, as a Specified Hedge
Agreement provided, that (i) subject to Section 11.14, obligations of the
Borrower or any Subsidiary under any Specified Hedge Agreement shall be secured
and guaranteed pursuant to the Security Documents and (ii) any release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall not require the consent of holders of obligations under Specified Hedge
Agreements. The designation of any Hedge Agreement as a Specified Hedge
Agreement shall not create in favor

 

37



--------------------------------------------------------------------------------

of any Qualified Counterparty that is a party thereto any rights in connection
with the management or release of any Collateral or of the obligations of any
Guarantor under the Guarantee and Collateral Agreement except as provided in
Section 11.14.

“Subfacility”: the Tranche B-1 Term Loan Subfacility, the Tranche B-2 Term Loan
Subfacility, any Extended Revolving Subfacility, or the Revolving Loans and
Revolving Commitments of all Revolving Lenders that are not Extended Revolving
Loans or Extended Revolving Commitments.

“Subordinated Indebtedness”: any unsecured Indebtedness of the Borrower or a
Subsidiary Guarantor, no part of the principal of which is required to be paid
(whether by way of mandatory sinking fund, mandatory redemption or mandatory
prepayment), prior to the Tranche B-2 Term Loan Maturity Date (it being
understood that any required offer to purchase such Indebtedness as a result of
a change of control or asset sale shall not violate the foregoing restriction)
and the payment of principal and interest of which and other obligations of the
Borrower or such Subsidiary in respect thereof are subordinated to the prior
payment in full of the Obligations on terms and conditions satisfactory to the
Administrative Agent and the Required Lenders. Notwithstanding the fact that
intercompany Indebtedness permitted by Section 8.2(c) is contractually
subordinated to the Obligations pursuant to the Subordinated Intercompany Note,
such intercompany Indebtedness shall not constitute “Subordinated Indebtedness”.

“Subordinated Intercompany Note”: the promissory note dated as of
November 3, 2006, evidencing Indebtedness owed by any Group Member to any Loan
Party.

“Subsidiary”: with respect to any Person, any corporation, partnership, limited
liability company, association, joint venture or other business entity of which
more than 50% of the total voting power of shares of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, managers, trustees
or other Persons performing similar functions) having the power to direct or
cause the direction of the management and policies thereof is at the time owned
or controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; provided, in
determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interest in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding. Unless otherwise specified,
all references herein to a Subsidiary mean a Subsidiary of the Borrower.

“Subsidiary Guarantor”: each domestic Wholly-Owned Subsidiary of the Borrower
that is a Guarantor as of the date hereof or that becomes a Guarantor hereunder
or that is required to become a Guarantor pursuant to the terms hereof.

“Superholdings”: MetroPCS Communications, Inc., a Delaware corporation.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 3.3 in an aggregate principal amount at any one time
outstanding not to exceed $20,000,000.

 

38



--------------------------------------------------------------------------------

“Swingline Lender”: J.P. Morgan Chase Bank, N.A., in its capacity as the lender
of Swingline Loans.

“Swingline Loans”: as defined in Section 3.3.

“Swingline Participation Amount”: as defined in Section 3.4.

“Syndication Agent”: as defined in the preamble to this Agreement.

“Tax”: any present or future tax, levy, impost, duty, assessment, charge, fee,
deduction or withholding of any nature and whatever called, by whomsoever, on
whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided, “Tax on the overall net income” of a Person (or similar words or
phrases) shall be construed as a reference to a tax imposed by the jurisdiction
in which that Person is organized or in which that Person’s applicable principal
office (and/or, in the case of a Lender, its lending office) is located or in
which that Person (and/or, in the case of a Lender, its lending office) is
deemed to be doing business on all or part of the net income, profits or gains
(whether worldwide, or only insofar as such income, profits or gains are
considered to arise in or to relate to a particular jurisdiction, or otherwise)
of that Person (and/or, in the case of a Lender, its applicable lending office).

“Term Lenders”: the collective reference to Tranche B-1 Term Lenders, the
Tranche B-2 Term Lenders, and the Incremental Lenders that have made Incremental
Term Loans, if any.

“Term Loans”: the collective reference to Tranche B Term Loans and the
Incremental Term Loans (including Other Term Loans), if any.

“Term Loan Modification Agreement” shall mean a Term Loan Modification Agreement
by and among, and in form and substance satisfactory to, the Administrative
Agent, the Borrower and the Accepting Term Lenders.

“Term Loan Modification Offer” as defined in Section 11.1(g).

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Tranche B Term Loans”: the collective reference to Tranche B-1 Term Loans and
the Tranche B-2 Term Loans.

“Tranche B-1 Term Lender”: (a) each Lender under the Original Credit Agreement
immediately prior to the Restatement Date that executes and delivers a signature
page to the Amendment Agreement solely in its capacity as an Existing Term
Lender but not specifically in the capacity of an Extending Term Lender,
(b) each Lender under the Original Credit Agreement immediately prior to the
Restatement Date that executes and delivers a signature page to the Amendment
Agreement in its capacity as an Existing Term Lender that

 

39



--------------------------------------------------------------------------------

does not choose to convert all of its Existing Term Loans into Tranche B-2 Term
Loans, (c) each Lender under the Original Credit Agreement that holds a Term
Loan immediately prior to the Restatement Date that does not execute and deliver
a signature page to the Amendment Agreement and (d) any other Person that
becomes a party hereto as a Tranche B-1 Term Lender hereunder pursuant to an
Assignment and Acceptance, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance or otherwise ceases to have any
Tranche B-1 Term Loans hereunder.

“Tranche B-1 Term Loan Maturity Date”: the seventh anniversary of the Closing
Date.

“Tranche B-1 Term Loan Subfacility”: the Tranche B-1 Term Loans outstanding
hereunder.

“Tranche B-1 Term Loans”: as defined in the recitals to this Agreement. The
aggregate amount of the Tranche B-1 Term Loans as of the Restatement Date is
$540,000,000.

“Tranche B-1 Term Percentage”: as to any Tranche B-1 Term Lender at any time,
the percentage which the aggregate principal amount of such Lender’s Tranche B-1
Term Loans then outstanding constitutes of the aggregate principal amount of the
Tranche B-1 Term Loans then outstanding.

“Tranche B-2 Term Commitment”: as to any Lender, the obligation of such Lender,
if any, to convert an Existing Term Loan into a Tranche B-2 Term Loan hereunder
in a principal amount not to exceed the amount set forth under the heading
“Tranche B-2 Term Commitment” under such Lender’s name on Schedule B to the
Amendment Agreement, and “Tranche B-2 Term Commitments” means such commitments
of all Tranche B-2 Term Lenders in the aggregate. The aggregate amount of the
Tranche B-2 Term Commitments as of the Restatement Date is $1,000,000.

“Tranche B-2 Term Lender”: (a) each Lender under the Original Credit Agreement
immediately prior to the Restatement Date that executes and delivers a signature
page to the Amendment Agreement specifically in the capacity of an Extending
Term Lender, and (b) any other Person that becomes a party hereto as a Tranche
B-2 Term Lender hereunder pursuant to an Assignment and Acceptance, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Acceptance or otherwise ceases to have any Tranche B-2 Term Loans or Tranche B-2
Term Commitments hereunder.

“Tranche B-2 Term Loan”: a term loan made by a Lender pursuant to Section 2.1(b)
or 11.1(g).

“Tranche B-2 Term Loan Maturity Date”: the tenth anniversary of the Closing
Date; provided, that if on May 1, 2014 (a) the Consolidated Total Leverage Ratio
is greater than 2.5x, and (b) at least $500,000,000 in aggregate principal
amount of Senior Notes remain outstanding, the Tranche B-2 Term Loan Maturity
Date shall be May 1, 2014.

“Tranche B-2 Term Loan Subfacility”: the Tranche B-2 Term Commitments and the
Tranche B-2 Term Loans made thereunder.

 

40



--------------------------------------------------------------------------------

“Tranche B-2 Term Percentage”: as to any Tranche B-2 Term Lender at any time,
the percentage which such Lender’s Tranche B-2 Term Commitment then constitutes
of the aggregate Tranche B-2 Term Commitments (or, at any time after the
conversion pursuant to Section 2.1(b) of the Tranche B-2 Term Loans, the
percentage which the aggregate principal amount of such Lender’s Tranche B-2
Term Loans then outstanding constitutes of the aggregate principal amount of the
Tranche B-2 Term Loans then outstanding).

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as a Base Rate Loan or Eurodollar Loan.

“United States”: the United States of America.

“Waivable Mandatory Prepayment”: as defined in Section 4.2(d).

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (x) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect of the Indebtedness, by (y) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment; by (b) the then outstanding principal amount of
such Indebtedness.

“Wholly Owned Subsidiary”: any Subsidiary of which all of the outstanding
Capital Stock (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, is owned by the Borrower or one or
more of the Wholly Owned Subsidiaries of the Borrower.

1.2. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (ii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), and (iii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including Cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, and (iv) references to agreements or
other Material Contractual Obligations shall, unless otherwise specified, be
deemed to refer to such agreements or Material Contractual Obligations as
amended, supplemented, restated or otherwise modified from time to time (subject
to any applicable restrictions hereunder).

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

41



--------------------------------------------------------------------------------

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) The expressions, “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to the Obligations shall mean the
payment in full, in immediately available funds, of all the Obligations.

(f) Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by the Borrower to Lenders pursuant to Section 7.1(a) and 7.1(b) shall be
prepared in accordance with GAAP as in effect at the time of such preparation
(and delivered together with the reconciliation statements provided for in
Section 7.1(c), if applicable).

1.3. Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Letter of Credit,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time (the difference between
the stated amount in effect at such time and the maximum stated amount of such
Letter of Credit, the “Additional Stated LC Amount”).

1.4. Relationship with Original Credit Agreement.

(a) This Agreement amends and restates the provisions of the Original Credit
Agreement and (i) all of the terms and provisions of the Original Credit
Agreement shall continue to apply for the period from the Original Restatement
Date to the Restatement Date, including any determinations of payment dates,
interest rates, Events of Default or any amount that may be payable to any Agent
or any Lender (or their assignees or replacements) and (ii) the obligations
under the Original Credit Agreement which have not been repaid or deemed repaid
shall from and after the Restatement Date continue to be owing in accordance
with, and subject to, the terms of this Agreement. On and after the Restatement
Date, all references in any Loan Document to (i) the “Credit Agreement” shall be
deemed to include references to this Agreement and (ii) the “Lenders” or a
“Lender” or the “Administrative Agent” shall mean such terms as defined in this
Agreement. As to all periods occurring on or after the Restatement Date, all of
the terms and conditions set forth in the Original Credit Agreement shall be of
no further force and effect, it being understood that all obligations of each
Loan Party under the Original Credit Agreement and related Loan Documents shall
be governed by this Agreement and the related Loan Documents from and after the
Restatement Date.

(b) The parties hereto acknowledge and agree that all principal, interest, fees,
costs, reimbursable expenses and indemnification obligations accruing or arising
under or in

 

42



--------------------------------------------------------------------------------

connection with the Original Credit Agreement which remain unpaid and
outstanding as of the Restatement Date shall be and remain outstanding and
payable as an Obligation under this Agreement and the other Loan Documents.

SECTION 2. AMOUNT AND TERMS OF TERM LOANS AND TERM COMMITMENTS; INCREMENTAL
FACILITIES

2.1. Term Loans and Term Commitments.

(a) The parties hereto acknowledge and agree that the Existing Term Loans
(i) have been made prior to the Restatement Date and (ii) shall either remain
outstanding as set forth in this Section 2.1(a) or shall be converted into new
Tranche B-2 Term Loans as set forth in Section 2.1(b). The Existing Term Loans
that are not converted into new Tranche B-2 Term Loans as set forth in
Section 2.1(b) shall hereafter be referred to as “Tranche B-1 Term Loans”, and,
on and after the Restatement Date, shall have all of the rights and benefits of
Tranche B-1 Term Loans as set forth in this Agreement and the other Loan
Documents.

(b) Subject to the terms and conditions hereof and of the Amendment Agreement,
each Extending Term Lender severally agrees, pursuant to the Amendment
Agreement, to make (or be deemed to have made) a Tranche B-2 Term Loan on the
Restatement Date to the Borrower in the amount of the Tranche B-2 Term
Commitment of such Tranche B-2 Term Lender. Subject to the terms and conditions
hereof and of the Amendment Agreement, each Extending Term Lender agrees that
the principal amount of Existing Term Loans made by such Lender under the
Original Credit Agreement equal to such Extending Term Lender’s Tranche B-2 Term
Commitment shall remain outstanding on and after the Restatement Date as Tranche
B-2 Term Loans made pursuant to this Agreement, and shall be converted into
Tranche B-2 Term Loans deemed to be made pursuant to this Agreement on the
Restatement Date. The conversion of an Existing Term Loan of an Extending Term
Lender shall be deemed to satisfy, dollar for dollar, such Extending Term
Lender’s obligation to make Tranche B-2 Term Loans on the Restatement Date. Such
Existing Term Loans of the Extending Term Lenders shall on and after the
Restatement Date have all of the rights and benefits of Tranche B-2 Term Loans
as set forth in this Agreement and the other Loan Documents. Each Extending Term
Lender’s Tranche B-2 Term Commitment shall terminate immediately and without
further action on the Restatement Date after giving effect to the conversion of
such Lender’s Tranche B-2 Term Loan on such date. Notwithstanding anything
herein to the contrary, all Tranche B-2 Term Loans of Extending Term Lenders
deemed to be made hereunder on the Restatement Date pursuant to this
Section 2.1(b) that are Eurodollar Loans will have initial Interest Periods
ending on the same dates as the Interest Periods applicable to the Existing Term
Loans of such Extending Term Lenders.

2.2. Procedure for Tranche B Term Loan Borrowing. The Borrower shall give the
Administrative Agent notice (which notice must be received by the Administrative
Agent prior to 10:00 A.M., New York City time, one Business Day prior to the
anticipated Restatement Date) requesting that the Tranche B-2 Term Lenders make
the Tranche B-2 Term Loans (by converting Existing Term Loans into Tranche B-2
Term Loans) on the Restatement Date and specifying the amount to be borrowed.
Upon receipt of such notice the Administrative Agent shall promptly notify each
Existing Term Lender thereof. On the Restatement Date the

 

43



--------------------------------------------------------------------------------

Administrative Agent shall credit the account of the Borrower on the books of
such office of the Administrative Agent with the aggregate of the Tranche B-2
Term Loans converted by the Term Lenders.

2.3. Repayment of Term Loans.

(a) The Tranche B-1 Term Loans of each Tranche B-1 Lender shall mature in 13
consecutive quarterly installments, commencing on September 30, 2010, each of
which shall be in an amount equal to (a) such Lender’s Tranche B-1 Term
Percentage multiplied by $1,402,597.40, with the remainder due on the Tranche
B-1 Term Loan Maturity Date, each such installment being subject to any
reduction pursuant to Section 4.2(c).

(b) The Tranche B-2 Term Loans of each Tranche B-2 Lender shall mature in 25
consecutive quarterly installments, commencing on September 30, 2010, each of
which shall be in an amount equal to (a) such Lender’s Tranche B-2 Term
Percentage multiplied by $2,597,402.60, with the remainder due on the Tranche
B-2 Term Loan Maturity Date, each such installment being subject to any
reduction pursuant to Section 4.2(c).

(c) In the event that any Incremental Term Loans (including Other Term Loans)
are made, the Incremental Term Loan of each Incremental Lender shall not
amortize unless specifically stated in an Incremental Commitment Agreement.

2.4. Increase in Commitments. (a) The Borrower may request (in writing)
Incremental Commitments in an aggregate amount not to exceed, in the aggregate,
$750,000,000 (minus the aggregate principal amount of all Indebtedness issued
pursuant to Section 8.2(p) on or prior to the date of such request, but not to
be reduced by the aggregate principal amount of any such Incremental Term Loans,
or Indebtedness issued pursuant to Section 8.2(p), the proceeds of which are
applied to the refinancing of all or any portion of the Tranche B Term Loans),
in increments of (x) no less than $75,000,000 (or such lesser amount if the
remaining available Incremental Commitment pursuant to this Section 2.4 is less
than $75,000,000) at any one time with respect to Incremental Term Loans and
(y) no less than $5,000,000 (or such lesser amount if the remaining available
Incremental Commitment pursuant to this Section 2.4 is less than $5,000,000) at
any one time with respect to Incremental Revolving Loans, from one or more
Incremental Lenders (approved by the Administrative Agent if such Incremental
Lender is not already a Revolving Lender and is to be a Revolving Lender after
the effective date of the applicable Incremental Commitment Agreement) willing
to provide such Incremental Commitments. Requests for such Incremental
Commitments may be, at the Borrower’s option, for Incremental Revolving Loans
(at any time prior to the later of the (i) Revolving Termination Date and
(ii) the latest Extended Revolving Termination Date, if any) and/or Incremental
Term Loans. In the event the Borrower shall request Incremental Term Loans, such
request shall set forth (i) the amount of the Incremental Term Loans being
requested, (ii) the date on which such Incremental Term Loans are requested to
be made, (iii) any requested differences between the

 

44



--------------------------------------------------------------------------------

Incremental Term Loans and the existing Tranche B-2 Term Loans (which shall not
be effective until set forth in an executed Incremental Commitment Agreement
executed by the Group Members and each applicable Incremental Lender), provided,
that in any event (A) the Weighted Average Life to Maturity of all Incremental
Term Loans shall be no shorter than the Weighted Average Life to Maturity of the
Tranche B-2 Term Loans at the time of the borrowing of such Incremental Term
Loan, and (B) the Maturity Date of any Incremental Term Loans shall be no
shorter than the final maturity of the Tranche B-2 Term Loans, and (iv) whether
such Incremental Term Loans are to have the same yield (taking into account the
interest rate margin and after giving effect to all upfront fees or similar fees
on original issue discount (“OID”) as to the Tranche B-1 Term Loans or whether
such Incremental Term Loans are to have a different yield than the Tranche B-1
Term Loans (“Other Term Loans”); provided, that, if the yield in respect of any
Other Term Loan exceeds the yield for the Tranche B-1 Term Loans the Applicable
Margin for the Tranche B-1 Term Loans, and, if applicable, the Tranche B-2 Term
Loans, shall be increased so that the yield in respect of such Other Term Loans
(giving effect to any upfront or similar fees or OID issued in connection with
such Other Term Loans) is no higher than the yield for the Tranche B-1 Term
Loans. All Incremental Term Loans (including Other Term Loans) shall otherwise
be made on substantially identical terms as the Tranche B-2 Term Loans, except
as set forth in any applicable Incremental Commitment Agreement, and, in the
case of Other Term Loans, with respect to the interest rate margin applicable
thereto. No Agent or Lender shall be obligated to deliver or fund any
Incremental Commitment. The Borrower may borrow under the Incremental
Commitments only five times during the term of this Agreement.

(b) No Incremental Commitment shall be effective unless the Borrower delivers to
the Administrative Agent an Incremental Commitment Agreement executed and
delivered by the Loan Parties and the proposed Incremental Lenders and such
other documentation relating thereto as the Administrative Agent may reasonably
request. Each Incremental Commitment Agreement shall, upon due execution,
constitute a Loan Document and, to the extent set forth therein, an amendment of
this Agreement, and such amendment shall be effective when and as set forth
therein and need not be executed, delivered or consented to by any other Agent
or Lender. In addition, each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Commitment Agreements, this Agreement shall be
amended automatically to the extent (but only to the extent) necessary to
reflect the existence and terms of the Incremental Term Loans. Any such
amendment may be memorialized in writing by the Administrative Agent with the
Borrower’s consent (not to be unreasonably withheld) and furnished to the other
parties hereto.

(c) The terms and provisions (other than the interest rate margin) of any
Incremental Revolving Loans shall be identical to the Revolving Loans or the
Extended Revolving Loans, provided, that, if the interest rate margin in respect
of any Incremental Revolving Loans is to exceed the Applicable Margin for the
Extended Revolving Loans or Revolving Loans (it being understood that any such
increase may take the form of original issue discount (“OID”), with OID being
equated to the interest rates in a manner determined by the Administrative Agent
based on an assumed four-year life to maturity), such Applicable Margin shall be
increased so that the interest rate margin in respect of such Incremental
Revolving Loans (giving effect to any OID issued in connection with such
Incremental Revolving Loans) is no higher than the Applicable Margin for the
Extended Revolving Loans or Revolving Loans, as the

 

45



--------------------------------------------------------------------------------

case may be. On any date on which Incremental Revolving Loan Commitments are
effected, subject to the satisfaction of the terms and conditions in this
Section 2.4, (i) each of the Extended Revolving Lenders (and/or Revolving
Lenders, as the case may be) shall assign to each of the Incremental Lenders
with an Incremental Revolving Loan Commitment, and each of the Incremental
Lenders shall purchase from each of the Extended Revolving Lenders (and/or
Revolving Lenders, as the case may be), at the principal amount thereof
(together with accrued interest), such interests in the Extended Revolving Loans
(and/or Revolving Loans, as the case may be) outstanding on such date as shall
be necessary in order that, after giving effect to all such assignments and
purchases, such Extended Revolving Loans (and/or Revolving Loans, as the case
may be) will be held by existing Extended Revolving Lenders (and/or Revolving
Lenders) and Incremental Lenders ratably in accordance with their Extended
Revolving Loan Commitments (and/or Revolving Loan Commitments, as the case may
be) after giving effect to the addition of such Incremental Revolving Loan
Commitments to the existing Extended Revolving Commitments (and/or Revolving
Commitments, as the case may be), (ii) each Incremental Revolving Loan
Commitment shall be deemed for all purposes an Extended Revolving Commitment (or
Revolving Commitment, as the case may be) and each Incremental Revolving Loan
made thereunder shall be deemed, for all purposes, an Extended Revolving Loan
(or Revolving Loan, as the case may be) and (iii) each Incremental Lender shall
become a Lender with respect to the Incremental Revolving Loan Commitment and
all matters relating thereto.

(d) The Administrative Agent shall promptly notify each Lender whenever any
Incremental Commitment becomes effective.

(e) No Incremental Commitment Agreement shall become effective unless the
Administrative Agent has received (i) a certificate executed by an Authorized
Officer of the Borrower to the effect that no Default or Event of Default has
occurred and is continuing, and (ii) such additional Security Documents, legal
opinions, board resolutions, certificates and other documentation as may be
required by such Incremental Commitment Agreement or reasonably requested by the
Administrative Agent.

(f) Each Incremental Commitment Agreement shall contain representations and
warranties by the Borrower substantially in the form of those made by the
Borrower in this Agreement, except for any exceptions, disclosures or
modifications reasonably acceptable to the Administrative Agent, the Borrower
and the Incremental Lender(s) making a Loan pursuant to such Incremental
Commitment Agreement.

SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

3.1. Revolving Commitments.

(a) Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans (“Revolving Loans”) to the Borrower from
time to time during the Revolving Commitment Period in an aggregate principal
amount at any one time outstanding which, when added to such Lender’s Revolving
Percentage of the sum of (i) the L/C Obligations then outstanding and (ii) the
aggregate principal amount of the Swingline Loans then outstanding, does not
exceed the amount of such Lender’s Revolving Commitment. During

 

46



--------------------------------------------------------------------------------

the Revolving Commitment Period the Borrower may use the Revolving Commitments
by borrowing, prepaying and reborrowing the Revolving Loans in whole or in part,
all in accordance with the terms and conditions hereof. The Revolving Loans may
from time to time be Eurodollar Loans or Base Rate Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with
Sections 3.2 and 4.3.

(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

3.2. Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to
12:00 Noon, New York City time, (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) one Business Day prior
to the requested Borrowing Date, in the case of Base Rate Loans) (provided that
any such notice of a borrowing of Base Rate Loans to finance payments required
to be made pursuant to Section 3.5 may be given not later than 12:00 Noon,
New York City time, on the date of the proposed borrowing), specifying (i) the
amount and Type of Revolving Loans to be borrowed, (ii) the requested Borrowing
Date and (iii) in the case of Eurodollar Loans, the respective amounts of each
such Type of Loan and the respective lengths of the initial Interest Period
therefor. Each borrowing under the Revolving Commitments shall be in an amount
equal to (x) in the case of Base Rate Loans, $1,000,000 or a whole multiple
thereof (or, if the then aggregate Available Revolving Commitments are less than
$1,000,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; provided, that
(x) the Swingline Lender may request, on behalf of the Borrower, borrowings
under the Revolving Commitments that are Base Rate Loans in other amounts
pursuant to Section 3.4 and (y) borrowings of Base Rate Loans pursuant to
Section 3.11 shall not be subject to the foregoing minimum amounts. Upon receipt
of any such notice from the Borrower, the Administrative Agent shall promptly
notify each Revolving Lender thereof. Each Revolving Lender will make the amount
of its pro rata share of each borrowing available to the Administrative Agent
for the account of the Borrower at the Funding Office prior to 12:00 Noon,
New York City time, on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Borrower on such Borrowing Date by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.

3.3. Swingline Commitment.

(a) Subject to the terms and conditions hereof, the Swingline Lender agrees to
make a portion of the credit otherwise available to the Borrower under the
Revolving Commitments from time to time during the Revolving Commitment Period
by making swing line loans (“Swingline Loans”) to the Borrower; provided that
(i) the aggregate principal amount of Swingline Loans outstanding at any time
shall not exceed the Swingline Commitment then in effect (notwithstanding that
the Swingline Loans outstanding at any time, when aggregated with the Swingline
Lender’s other outstanding Revolving Loans hereunder, may exceed the Swingline

 

47



--------------------------------------------------------------------------------

Commitment then in effect) and (ii) the Borrower shall not request, and the
Swingline Lender shall not make, any Swingline Loan if, after giving effect to
the making of such Swingline Loan, the aggregate amount of the Available
Revolving Commitments would be less than zero. During the Revolving Commitment
Period, the Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swingline
Loans shall be Base Rate Loans only.

(b) The Borrower shall repay all outstanding Swingline Loans on the Revolving
Termination Date.

3.4. Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 1:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment Period).
Each borrowing under the Swingline Commitment shall be in an amount equal to
$500,000 or a whole multiple of $100,000 in excess thereof. Not later than
3:00 P.M., New York City time, on the Borrowing Date specified in a notice in
respect of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender. The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by depositing such proceeds in
the account of the Borrower with the Administrative Agent on such Borrowing Date
in immediately available funds.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Revolving Lender to make, and each Revolving Lender hereby agrees
to make, a Revolving Loan, in an amount equal to such Revolving Lender’s
Revolving Percentage of the aggregate amount of the Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date of such notice, to repay the
Swingline Lender. Each Revolving Lender shall make the amount of such Revolving
Loan available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 3.4(b), one of the events described in Section 9(f) or 9(g)
shall have occurred

 

48



--------------------------------------------------------------------------------

and be continuing with respect to the Borrower or if for any other reason, as
determined by the Swingline Lender in its sole discretion, Revolving Loans may
not be made as contemplated by Section 3.4(b), each Revolving Lender shall, on
the date such Revolving Loan was to have been made pursuant to the notice
referred to in Section 3.4(b) (the “Refunding Date”), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Lender’s Revolving Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 3.4(b) and to purchase participating interests pursuant to
Section 3.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 6; (iii) any
adverse change in the condition (financial or otherwise) of the Borrower;
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Group Member or any other Revolving Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

3.5. Commitment Fees, etc.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee for the period from and including the
Closing Date to the last day of the Revolving Commitment Period, computed at the
Commitment Fee Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on the last day of each March, June, September and December
and on the Revolving Termination Date, commencing on the first of such dates to
occur after the date hereof.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.

 

49



--------------------------------------------------------------------------------

(c) The Borrower agrees to pay to the Lead Arrangers the fees in the amounts and
on the dates previously agreed to in writing by the Borrower and the Lead
Arrangers.

3.6. Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate (a) the Revolving Commitments or, from time to time, to
reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments. Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Revolving Commitments then in effect;
and/or (b) the Extended Revolving Commitments or, from time to time, to reduce
the amount of the Extended Revolving Commitments; provided that no such
termination or reduction of Extended Revolving Commitments shall be permitted
if, after giving effect thereto and to any prepayments of the Extended Revolving
Loans and Swingline Loans made under the Extended Revolving Subfacility on the
effective date thereof, the Total Extended Revolving Extensions of Credit would
exceed the Total Extended Revolving Commitments. Any such reduction shall be in
an amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the Extended Revolving Commitments then in effect.

3.7. L/C Commitment.

(a) Subject to the terms and conditions hereof, the Issuing Lender, in reliance
on the agreements of the other Revolving Lenders set forth in Section 3.10(a),
agrees to issue letters of credit (“Letters of Credit”) for the account of the
Borrower on any Business Day during the Revolving Commitment Period in such form
as may be approved from time to time by the Issuing Lender; provided that the
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment or (ii) the aggregate amount of the Available Revolving Commitments
would be less than zero. Each Letter of Credit shall (i) be denominated in
Dollars, (ii) have a face amount of at least $5,000 (unless otherwise agreed by
the Issuing Lender) and (iii) expire no later than the earlier of (x) the first
anniversary of its date of issuance and (y) the date that is five Business Days
prior to the Revolving Termination Date, provided that any Letter of Credit with
a one-year term may provide for the auto extension thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (y) above). On the Restatement Date, the Existing Letters of Credit will
automatically, without any action of any Person, be deemed to be Letters of
Credit issued hereunder for the account of the Borrower for all purposes of this
Agreement and the other Loan Documents.

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

 

50



--------------------------------------------------------------------------------

(c) The Issuing Lender shall not be under any obligation to issue any Letter of
Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from issuing
such Letter of Credit, or any Governmental Requirement applicable to the Issuing
Lender or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the Issuing Lender shall
prohibit, or request that the Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it; or

(ii) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Lender applicable to all letters of credit issued by the Issuing
Lender.

3.8. Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, with a copy to the Administrative Agent, completed to the satisfaction
of the Issuing Lender, and such other certificates, documents and other papers
and information as the Issuing Lender may request. Upon receipt of any
Application, the Issuing Lender will notify the Administrative Agent of the
amount, the beneficiary and the requested expiration of the requested Letter of
Credit, and upon receipt of confirmation from the Administrative Agent that
after giving effect to the requested issuance, the Available Revolving
Commitments would not be less than zero, the Issuing Lender will process such
Application delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor) by issuing the original of such Letter of Credit to the
beneficiary thereof or as otherwise may be agreed to by the Issuing Lender and
the Borrower. The Issuing Lender shall furnish a copy of such Letter of Credit
to the Borrower (with a copy to the Administrative Agent) promptly following the
issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

3.9. Fees and Other Charges.

(a) The Borrower will pay to the Administrative Agent a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility, shared
ratably among the Revolving Lenders and payable quarterly in arrears on each L/C
Fee Payment Date after the issuance date. In addition, the Borrower shall pay to
the Issuing Lender for its own account a fronting fee on the undrawn and
unexpired amount of each Letter of Credit as agreed by the Borrower and the
Issuing Lender, payable quarterly in arrears on each L/C Fee Payment Date after
the Issuance Date. Any fees paid for Existing Letters of Credit will
automatically, without any action by any Person, be deemed paid for Letters of
Credit issued hereunder.

 

51



--------------------------------------------------------------------------------

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit; provided,
however, that no costs or expenses shall be payable for conversion of the
Existing Letters of Credit to Letters of Credit issued hereunder.

3.10. L/C Participations.

(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Participant’s own account and risk an
undivided interest equal to such L/C Participant’s Revolving Percentage in the
Issuing Lender’s obligations and rights under and in respect of each Letter of
Credit issued hereunder and the amount of each draft paid by the Issuing Lender
thereunder. Each L/C Participant unconditionally and irrevocably agrees with the
Issuing Lender that, if a draft is paid under any Letter of Credit for which the
Issuing Lender is not reimbursed in full by the Borrower in accordance with the
terms of this Agreement, such L/C Participant shall pay to the Administrative
Agent upon demand of the Issuing Lender an amount equal to such L/C
Participant’s Revolving Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed. The Administrative Agent shall promptly
forward such amounts to the Issuing Lender.

(b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of the Issuing Lender pursuant to
Section 3.10(a) in respect of any unreimbursed portion of any payment made by
the Issuing Lender under any Letter of Credit is paid to the Administrative
Agent for the account of the Issuing Lender within three Business Days after the
date such payment is due, such L/C Participant shall pay to the Administrative
Agent for the account of the Issuing Lender on demand an amount equal to the
product of (i) such amount, times (ii) the daily average Federal Funds Effective
Rate during the period from and including the date such payment is required to
the date on which such payment is immediately available to the Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any such amount
required to be paid by any L/C Participant pursuant to Section 3.10(a) is not
made available to the Administrative Agent for the account of the Issuing Lender
by such L/C Participant within three Business Days after the date such payment
is due, the Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to Base Rate Loans under the Revolving
Facility. A certificate of the Issuing Lender submitted to any L/C Participant
(through the Administrative Agent) with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.10(a), the Administrative Agent
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the
Administrative Agent, will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
Administrative Agent,

 

52



--------------------------------------------------------------------------------

shall be required to be returned by the Administrative Agent, such L/C
Participant shall return to the Administrative Agent for the account of the
Issuing Lender the portion thereof previously distributed by the Administrative
Agent.

3.11. Reimbursement Obligation of the Borrower. The Borrower agrees to reimburse
the Issuing Lender on the Business Day next succeeding the Business Day on which
the Issuing Lender notifies the Borrower of the date and amount of a draft
presented under any Letter of Credit and paid by the Issuing Lender for the
amount of (a) such draft so paid and (b) any taxes, fees, charges or other
actual out-of-pocket costs or expenses incurred by the Issuing Lender in
connection with such payment. Each such payment shall be made to the Issuing
Lender at its address for notices referred to herein in Dollars and in
immediately available funds. Interest shall be payable on any such amounts from
the date on which the relevant draft is paid until payment in full at the rate
set forth in (i) until the Business Day next succeeding the date of the relevant
notice, Section 4.5(b) and (ii) thereafter, Section 4.5(c). Each drawing under
any Letter of Credit shall (unless an event of the type described in
Section 9(f) or 9(g) shall have occurred and be continuing, in which case the
procedures specified in Section 3.10 for funding by L/C Participants shall
apply) constitute a request by the Borrower to the Administrative Agent for a
borrowing pursuant to Section 3.2 of Base Rate Loans (or, at the option of the
Administrative Agent and the Swingline Lender in their sole discretion, a
borrowing pursuant to Section 3.4 of Swingline Loans) in the amount of such
drawing. The Borrowing Date with respect to such borrowing shall be the first
date on which a borrowing of Revolving Loans (or, if applicable, Swingline
Loans) could be made, pursuant to Section 3.2 or, if applicable, Section 3.4),
if the Administrative Agent had received a notice of such borrowing at the time
the Administrative Agent receives notice from the Issuing Lender of such drawing
under such Letter of Credit.

3.12. Obligations Absolute. The Borrower’s obligations under Section 3.11 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.11 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct and in accordance with the standards
of care specified in the Uniform Commercial Code of the State of New York, shall
be binding on the Borrower and shall not result in any liability of the Issuing
Lender to the Borrower.

 

53



--------------------------------------------------------------------------------

3.13. Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

3.14. Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

4.1. Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans in whole or in part, without premium or penalty (“Optional
Prepayment”), except as provided below, upon notice delivered to the
Administrative Agent no later than 12:00 Noon, New York City time, three
Business Days prior thereto in the case of Eurodollar Loans and no later than
12:00 Noon, New York City time, one Business Day prior thereto in the case of
Base Rate Loans, which notice shall specify (a) the date and amount of
prepayment, (b) whether the prepayment is of Revolving Loans, Tranche B-1 Term
Loans only, all Tranche B Term Loans, or all Tranche B Term Loans and
Incremental Term Loans, and (c) whether the prepayment is of Eurodollar Loans or
Base Rate Loans; provided, that if a Eurodollar Loan is prepaid on any day other
than the last day of the Interest Period applicable thereto, the Borrower shall
also pay any amounts owing pursuant to Section 4.11. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof. Partial prepayments of Term Loans and Revolving Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple thereof. Partial
prepayments of Swingline Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof. Notwithstanding anything to the contrary
above, optional prepayments of any Tranche B-2 Term Loans made after the
Restatement Date but prior to July [16], 2011, shall include all accrued and
unpaid interest thereon as well as a premium of 1.0% interest on the aggregate
amount of such Tranche B-2 Term Loans prepaid.

4.2. Mandatory Offers to Prepay. (a) If any Indebtedness (other than Excluded
Indebtedness) shall be issued or incurred by the Borrower or any Subsidiary
Guarantor, Borrower shall make an offer pursuant to the terms set forth in
Section 4.2(d) to prepay the Term Loans in an amount equal to 100% of the Net
Cash Proceeds of such Indebtedness and such prepayment shall be applied as set
forth in Section 4.2(c) toward the prepayment of the Term Loans within ten
Business Days after receipt of such Net Cash Proceeds.

(b) If on any date the Borrower or any Subsidiary Guarantor shall receive Net
Cash Proceeds from any Asset Sale or Recovery Event then, unless a Reinvestment
Notice shall be delivered in respect thereof, such Borrower shall make an offer
pursuant to the terms set forth in Section 4.2(d) to prepay the Term Loans in an
amount equal to 100% of the Net Cash Proceeds of such Asset Sale or Recovery
Event and such prepayment shall be applied as set forth

 

54



--------------------------------------------------------------------------------

in Section 4.2(c) toward the prepayment of the Term Loans within ten Business
Days after receipt of such Net Cash Proceeds; provided, that, on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Term Loans as set forth in Section 4.2(c).

(c) Amounts to be applied in connection with prepayments made pursuant to
Section 4.2 shall be applied to the prepayment of the principal amount of the
Term Loans ratably between the Tranche B Term Loans and the Incremental Term
Loans based on the outstanding principal amounts thereof at such time. The
application of any prepayment pursuant to Section 4.2 shall be made, first, to
Base Rate Loans and, second, to Eurodollar Loans. Each prepayment of the Term
Loans under Section 4.2 shall be accompanied by accrued interest to the date of
such prepayment on the amount prepaid. Each prepayment of the Term Loans shall
be applied ratably to the respective remaining installments thereof.

(d) Anything contained herein to the contrary notwithstanding, in the event
Borrower is required to make any mandatory prepayment pursuant to Section 4.2(a)
or (b) (a “Waivable Mandatory Prepayment”) of the Term Loans, not less than
three Business Days prior to the date (the “Required Prepayment Date”) on which
the Borrower is required to make such Waivable Mandatory Prepayment, the
Borrower shall notify Administrative Agent of the amount (or its good faith
estimate thereof) of such prepayment, and the Administrative Agent will promptly
thereafter notify each Lender holding an outstanding Term Loan of the amount of
such Lender’s pro rata share of such Waivable Mandatory Prepayment and of such
Lender’s option to refuse such amount. Each such Lender may exercise such option
by giving written notice to the Borrower and the Administrative Agent of its
election to do so on or before the first Business Day prior to the Required
Prepayment Date (it being understood that any Lender which does not notify the
Borrower and the Administrative Agent of its election to exercise such option on
or before the first Business Day prior to the Required Prepayment Date shall be
deemed to have elected, as of such date, not to exercise such option).

(e) Concurrently with any prepayment of the Term Loans pursuant to Sections
4.2(a) and (b), the Borrower shall deliver to Administrative Agent a certificate
of an Authorized Officer demonstrating the calculation of the amount of the
applicable Net Cash Proceeds. In the event that the Borrower shall subsequently
determine that the actual amount received exceeded the amount set forth in such
certificate, the Borrower shall promptly make an additional prepayment of the
Term Loans in an amount equal to such excess, and the Borrower shall
concurrently therewith deliver to Administrative Agent a certificate of an
Authorized Officer demonstrating the derivation of such excess.

4.3. Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurodollar Loans to Base
Rate Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 11:00 A.M., New York City time, on the Business Day
preceding the proposed conversion date, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert Base Rate
Loans to Eurodollar Loans by giving the Administrative Agent prior

 

55



--------------------------------------------------------------------------------

irrevocable notice of such election no later than 11:00 A.M., New York City
time, on the Business Day preceding the proposed conversion date (which notice
shall specify the length of the initial Interest Period therefor), provided that
no Base Rate Loan under a particular Facility or Subfacility may be converted
into a Eurodollar Loan when any Event of Default has occurred and is continuing
and the Administrative Agent or the Majority Facility Lenders in respect of such
Facility or Subfacility have determined in its or their sole discretion not to
permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan under a particular Facility or Subfacility may be continued as such when
any Event of Default has occurred and is continuing and the Administrative Agent
has or the Majority Facility Lenders in respect of such Facility or Subfacility
have determined in its or their sole discretion not to permit such
continuations, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to Base Rate Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

4.4. Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $5,000,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than ten
Eurodollar Tranches shall be outstanding at any one time.

4.5. Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin; provided, that Other Term Loans that are Eurodollar Loans
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurodollar Rate determined for such
date plus the interest rate margin applicable thereto.

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin; provided, that Other Term Loans that are
Base Rate Loans shall bear interest at a rate per annum equal to the Base Rate
plus the interest rate margin applicable thereto.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
2%, or (y) in the case of Reimbursement Obligations,

 

56



--------------------------------------------------------------------------------

the rate applicable to Base Rate Loans under the Revolving Facility, plus 2%,
and (ii) if all or a portion of any interest payable on any Loan or
Reimbursement Obligation or any commitment fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate then applicable to Base Rate Loans under the relevant Facility plus 2%
(or, in the case of any such other amounts that do not relate to a particular
Facility, the rate then applicable to Base Rate Loans under the Revolving
Facility plus 2%), in each case, with respect to clauses (i) and (ii) above,
from the date of such non-payment until such amount is paid in full (as well
after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

4.6. Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to Base
Rate Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the Base Rate or the Applicable Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of the effective date
and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 4.5.

4.7. Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received written notice from the
Majority Facility Lenders in respect of the relevant Facility or Subfacility
that the Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,

 

57



--------------------------------------------------------------------------------

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then-current
Interest Period, to Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans under the relevant Facility
shall be made or continued as such, nor shall the Borrower have the right to
convert Loans under the relevant Facility to Eurodollar Loans.

4.8. Pro Rata Treatment and Payments.

(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any commitment fee and any reduction of the
Commitments of the Lenders shall be made pro rata according to the respective
Tranche B-1 Term Percentages, Tranche B-2 Term Percentages, Incremental Term
Percentages or Revolving Percentages, as the case may be, of the relevant
Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of Tranche B Term Loans and
Incremental Term Loans then held by the relevant Lenders (for the avoidance of
doubt, it being understood that the Borrower may choose to optionally prepay
Tranche B-1 Term Loans pursuant to Section 4.1 without prepaying any Tranche B-2
Term Loans or Incremental Term Loans, and that the relevant Lenders with respect
to certain payments of principal and interest may only include the Term Lenders
under a certain Subfacility). Amounts repaid or prepaid on account of the Term
Loans may not be reborrowed.

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the relevant Revolving Lenders. Each payment (including each
prepayment) by the Borrower on account of principal of and interest solely on
the Revolving Loans that are not Extended Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the relevant Revolving Lenders that are not Extended Revolving
Lenders. Each payment (including each prepayment) by the Borrower on account of
principal of and interest solely on the Extended Revolving Loans shall be made
pro rata according to the respective outstanding principal amounts of the
Extended Revolving Loans then held by the relevant Extended Revolving Lenders.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment

 

58



--------------------------------------------------------------------------------

hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent on the Borrowing Date, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount on the Borrowing Date. If such amount is not
made available to the Administrative Agent by the required time on the Borrowing
Date therefor, such Lender shall pay to the Administrative Agent, on demand,
such amount with interest thereon at a rate equal to the greater of (i) the
Federal Funds Effective Rate and (ii) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation for
the period until such Lender makes such amount immediately available to the
Administrative Agent. A certificate of the Administrative Agent submitted to any
Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to Base Rate Loans under the relevant Facility, on demand,
from the Borrower. In addition to the rights described above, in the event that
the Administrative Agent shall make available to the Borrower all or any portion
of the Term Loans of any Lender and such Lender shall fail to make available to
the Administrative Agent a corresponding amount by 5:00 P.M. New York City time
within one Business Day of extension of credit, the Administrative Agent in its
sole discretion shall be entitled to immediately and without further action on
the part of such Lender register a transfer of such Lender’s Term Loans to a
replacement Lender, which shall be the Administrative Agent. The Administrative
Agent agrees to purchase any such Term Loans at par and in accordance with
Section 11.6 (other than the requirement for the signature of the defaulting
Lender on the Assignment and Assumption in connection with such transfer). In
addition to any other remedies the Borrower or the Administrative Agent may have
against such defaulting Lender, the Administrative Agent shall be entitled to
recover from such defaulting Lender the difference (if positive) between par and
the amount for which it is able to sell such purchased Term Loans in the
secondary market.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 3.4(b), 3.10(a) or (b), 4.8(e) or (g), or 11.5, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Lender to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

59



--------------------------------------------------------------------------------

(g) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

4.9. Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it (except for Non-Excluded Taxes and Taxes on the net income of such
Lenders), or change the basis of taxation of payments to such Lender in respect
thereof (except for Non-Excluded Taxes covered by Section 4.10 and changes in
the rate of tax on the overall net income of such Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

 

60



--------------------------------------------------------------------------------

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation by
the relevant Governmental Authority or application thereof or compliance by such
Lender or any corporation controlling such Lender with any request or directive
regarding capital adequacy (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder or under or in respect of any Letter
of Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount reasonably deemed by such Lender to be material, then from time to
time, after submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor, the Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender or
such corporation for such reduction.

(c) A certificate, accompanied by such supporting information as Borrower may
reasonably request, as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Lender pursuant to this Section for any amounts
incurred more than six months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such six-month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the Term
Loans and all other amounts payable hereunder.

4.10. Taxes.

(a) All payments made by the Borrower under this Agreement shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes, franchise taxes (imposed in lieu of net income taxes) and other
similar Taxes imposed on any Agent or any Lender as a result of a present or
former connection between such Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
such Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document). If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes
are required to be withheld from any amounts payable to any Agent or any Lender
hereunder, the amounts so payable to such Agent or such Lender shall be
increased to the extent necessary to yield to such Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes

 

61



--------------------------------------------------------------------------------

(i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) or (e) of this Section or (ii) that are United
States withholding taxes imposed on amounts payable to such Lender at the time
such Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to this paragraph.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Agent or Lender, as
the case may be, a certified copy of an original official receipt received by
the Borrower showing payment thereof. If the Borrower fails to pay any
Non-Excluded Taxes or Other Taxes (after receipt of notice that such
Non-Excluded Taxes or Other Taxes are due) when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the Agents and
the Lenders for any incremental taxes, interest or penalties that may become
payable by any Agent or any Lender as a result of any such failure, except to
the extent such failure results from any Agent’s or Lender’s gross negligence or
willful misconduct.

(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit H and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law and as
reasonably requested in writing by the Borrower, such properly completed

 

62



--------------------------------------------------------------------------------

and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate, provided that such
Lender is legally entitled to complete, execute and deliver such documentation
and in such Lender’s judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.

(f) If any Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 4.10, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 4.10 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses of such Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund) within ten (10) Business
Days of such determination; provided, that the Borrower, upon the request of
such Agent or such Lender, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Agent or such Lender in the event such Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require any Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.

(g) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

4.11. Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense that such Lender may sustain or incur
as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification shall include an amount equal
to the excess, if any, of (i) the amount of interest that would have accrued on
the amount so prepaid, or not so borrowed, converted or continued, for the
period from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

63



--------------------------------------------------------------------------------

4.12. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 4.9 or 4.10(a) with respect to
such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 4.9
or 4.10(a).

4.13. Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 4.9, 4.10(a) or 4.15 or (b) becomes a Defaulting Lender, with a
replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law and is an Eligible Assignee, (ii) no Event
of Default shall have occurred and be continuing at the time of such
replacement, (iii) prior to any such replacement, such Lender shall have taken
no action under Section 4.12 so as to eliminate the continued need for payment
of amounts owing pursuant to Section 4.9 or 4.10(a), (iv) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement, (v) the Borrower
shall be liable to such replaced Lender under Section 4.11 if any Eurodollar
Loan owing to such replaced Lender shall be purchased other than on the last day
of the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Revolving Lender and if it is to be a Revolving
Lender upon such replacement, shall be reasonably satisfactory to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 11.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) until such time as such replacement shall be consummated,
the Borrower shall pay all additional amounts (if any) required pursuant to
Section 4.9 or 4.10(a), as the case may be, and (ix) any such replacement shall
not be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender.

4.14. Evidence of Debt.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(b) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 11.6(b), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.

 

64



--------------------------------------------------------------------------------

(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 4.14(a) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded absent manifest error; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.

(d) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Tranche B-1 Term Loans, Tranche B-2 Term
Loans, Revolving Loans or Swingline Loans, as the case may be, of such Lender,
substantially in the form of Exhibit G-1, G-2, G-3 or G-4, respectively, with
appropriate insertions as to date and principal amount. Each Extending Term
Lender who has a note evidencing its Existing Term Loan shall promptly deliver
to the Borrower such note in exchange for a Note evidencing its Tranche B-1 Term
Loan and/or Tranche B-2 Term Loan.

4.15. Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 4.11.

4.16. Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any
Revolving Lender becomes a Defaulting Lender, then the following provisions
shall apply for so long as such Revolving Lender is a Defaulting Lender, to the
extent permitted by applicable law:

(a) fees shall cease to accrue and be payable on the unfunded portion of the
Revolving Commitments of such Defaulting Lender pursuant to Section 3.5;

(b) the Revolving Commitments and Term Loans of such Defaulting Lender shall not
be included in determining whether the Required Lenders, Majority Facility
Lenders, all Lenders, or all Lenders under any Facility have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1); provided, that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of each Lender or each Lender affected
(or adversely affected) thereby;

 

65



--------------------------------------------------------------------------------

(c) if any Swingline Loans or L/C Obligations exist at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Defaulting Lender’s Revolving Percentage of the
Swingline Loans then outstanding and L/C Obligations of such Defaulting Lender
shall be reallocated among the Revolving Lenders that are non-Defaulting Lenders
in accordance with their respective Revolving Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Extensions of Credit plus such
Defaulting Lender’s Revolving Percentage of the Swingline Loans then outstanding
and L/C Obligations does not exceed the total of all non-Defaulting Lenders’
Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three Business Days following
the Borrower’s receipt of notice from the Administrative Agent (x) first, prepay
such Defaulting Lender’s Revolving Percentage of the Swingline Loans then
outstanding and (y) second, cash collateralize for the benefit of the Issuing
Lender only the Borrower’s obligations corresponding to such Defaulting Lender’s
L/C Obligations (after giving effect to any partial reallocation pursuant to
clause (i) above) in accordance with the procedures set forth in Section 9 for
so long as such L/C Obligations are outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to clause (ii) above, the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section 3.9
with respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Obligations are cash collateralized;

(iv) if the L/C Obligations of the Revolving Lenders that are non-Defaulting
Lenders are reallocated pursuant to clause (i) above, then the fees payable to
the Revolving Lenders pursuant to Section 3.5 and Section 3.9 shall be adjusted
in accordance with such non-Defaulting Lenders’ Revolving Percentages; and

(v) if all or any portion of such Defaulting Lender’s L/C Obligations are
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Lender or any other Lender hereunder, all fees payable pursuant to Section 3.5
that otherwise would have been payable to such Defaulting Lender (solely with
respect to the portion of such Defaulting Lender’s Commitment that was utilized
by such L/C Obligations) and fees payable under Section 3.9 with respect to such
Defaulting Lender’s L/C Obligations shall be payable to the Issuing Lender until
and to the extent that such L/C Obligations are reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Obligations will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 4.16(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 4.16(c)(i) (and such Defaulting Lender shall not participate therein).

 

66



--------------------------------------------------------------------------------

If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Lender, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, reasonably satisfactory to
the Swingline Lender or the Issuing Lender, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

(e) In the event that the Administrative Agent, the Borrower, the Swingline
Lender and the Issuing Lender each agrees in writing that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Lenders’ Revolving Percentages of the Swingline Loans then
outstanding and the L/C Obligations of the Revolving Lenders shall be readjusted
to reflect the inclusion of such Lender’s Revolving Commitment and on such date
such Lender shall purchase at par such of the Revolving Loans of the other
Revolving Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Revolving Loans
in accordance with its Applicable Percentage.

SECTION 5. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans (other than Incremental Term Loans) and issue or participate in the
Letters of Credit, the Borrower hereby represents and warrants to each Agent and
each Lender that:

5.1. Financial Condition.

(a) [Reserved]

(b) The audited consolidated balance sheet of Superholdings as of December 31,
2009, and the consolidated statements of income and comprehensive income and
stockholders’ equity for the fiscal year ended on such date, reported on by and
accompanied by unqualified reports from Deloitte & Touche LLP, present fairly in
all material respects the consolidated financial condition of Superholdings as
of such date, and the consolidated results of its operations and its
consolidated cash flows for the fiscal year then ended. The unaudited condensed
consolidated balance sheet of Superholdings as of March 31, 2010, and the
related unaudited condensed consolidated statements of income and comprehensive
income and cash flows for the three-month period ended on such date, present
fairly in all material respects the consolidated financial condition of
Superholdings as of such date, and the consolidated results of its operations
and its consolidated cash flows for the three-month period then ended (subject
to normal year end audit adjustments). All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP applied consistently throughout the periods involved (except as approved by
the aforementioned firm of accountants

 

67



--------------------------------------------------------------------------------

and disclosed therein). As of the Restatement Date, no Group Member had any
material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long term leases or unusual forward or long term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the most
recent financial statements referred to in this paragraph. During the period
from December 31, 2009 to and including the Restatement Date there has been no
Asset Disposition by the Borrower of any material part of its business or
property.

5.2. No Change. Since June 30, 2006, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

5.3. Corporate Existence; Compliance with Law. Each Group Member is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority, and has
all material governmental licenses, authorizations, consents and approvals
necessary, to own its assets and to carry on its business as now conducted, and
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where failure to have such power,
authority, licenses, authorizations, consents, approvals and qualifications
could not reasonably be expected to have a Material Adverse Effect. Except as
set forth on Schedule 5.3, each Group Member is in compliance with all
Governmental Requirements applicable to it or its Property and all agreements
and other instruments binding upon it or its Property, and possesses all
licenses, permits, franchises, exemptions, approvals and other Governmental
Authorizations necessary for the ownership of its Property and the conduct of
its business, except in any of the foregoing cases where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

5.4. Power; Authorization; Enforceable Obligations. The execution and delivery
of this Agreement are within each Group Member’s corporate, limited liability
company or partnership (as applicable) powers and have been duly authorized by
all necessary corporate, limited liability company or partnership (as
applicable) and, if required, stockholder, member or partner (as applicable)
action (including, without limitation, any action required to be taken by any
class of directors of the Borrower, whether interested or disinterested, in
order to ensure the due authorization of this Agreement). Each Loan Document has
been duly executed and delivered by each Group Member thereto and constitutes a
legal, valid and binding obligation of such Group Member enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. The execution and delivery of this Agreement
does not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority or any other third Person (including
shareholders, or any class of directors, whether interested or disinterested, of
the Borrower or any other person), nor is any such consent, approval,
registration, filing or other action necessary for the validity or
enforceability of any Loan Document, except (i) such as have been obtained or
made and are in full force and effect, (ii) those third party approvals or
consents listed on Schedule 5.4 which, if not made or obtained, would not cause
a Default or Event of Default hereunder, (iii) such consents, approvals,
registrations, filings or other actions, other than those specified in clause
(iv) below, the absence of which or failure to obtain, could not reasonably be
expected to have a Material Adverse

 

68



--------------------------------------------------------------------------------

Effect, (iv) to the extent that the exercise of certain of the rights, powers,
privileges and remedies of the Agents or the Lenders may constitute a de jure or
de facto voluntary or involuntary assignment of an FCC license or a voluntary or
involuntary transfer of de jure or de facto control of the holder of any such
FCC license, the FCC’s prior consent thereto, and (v) the licenses issued by the
FCC pursuant to the Auction 66 Acquisition have not yet been issued via a Final
Order.

5.5. No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of the Letters of Credit and the
borrowings hereunder and the use of the proceeds thereof (a) will not violate
any applicable law, regulation or any order of any Governmental Authority
(except for any violation that could not reasonably be expected to have a
Material Adverse Effect) or the charter, by-laws or other organizational
documents of any Group Member, (b) will not violate or result in a default under
any Material Contractual Obligation binding upon any Group Member or its
Properties, or give rise to a right thereunder to require any payment to be made
by such Group Member (except for any of the foregoing that could not reasonably
be expected to have a Material Adverse Effect) and (c) will not result in the
creation or imposition of any Lien on any Property of any Group Member (other
than Liens securing the Obligations hereunder).

5.6. Litigation. Except as disclosed to the Lead Arrangers and the
Administrative Agent prior to the Restatement Date, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened in
writing against or affecting any Group Member (i) as to which there is a
reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any Loan Document.

5.7. No Default. No Group Member is in default under or with respect to any of
its Material Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect and no Default or Event of Default
has occurred and is continuing.

5.8. Ownership of Property; Liens, Etc.

(a) Except as disclosed on Schedule 5.8, each Group Member has good and
defensible title to its Properties which constitute real property and good title
to all its personal Properties, in each case, (i) free and clear of all Liens
except Liens permitted by Section 8.3 or (ii) where the exceptions to such title
should not reasonably be expected to result in a Material Adverse Effect.

(b) All material leases and agreements necessary for the conduct of the business
of each Group Member are valid and subsisting, in full force and effect, and
there exists no default or event or circumstance which with the giving of notice
or the passage of time or both would give rise to a default under any such lease
or leases and which could reasonably be expected to result in a Material Adverse
Effect.

 

69



--------------------------------------------------------------------------------

(c) The rights and Properties presently owned, leased or licensed by each Group
Member including, without limitation, all easements and rights of way, include
all rights and Properties necessary to permit such Group Member to conduct its
business in all respects in the same manner as its business has been conducted
prior to the date hereof, except where the failure to have such rights and
Properties could not reasonably be expected to have a Material Adverse Effect.

(d) None of the Group Members or any of their respective Properties or assets
are subject to any Liens other than Liens permitted by Section 8.3, and such
Liens as do not materially interfere with such Group Member’s ability to conduct
its business and, in the aggregate, as could not reasonably be expected to have
a Material Adverse Effect.

5.9. Intellectual Property. Except as disclosed in Schedule 5.9, each Group
Member owns, or is licensed to use, all trademarks, trade names, copyrights,
patents and other Intellectual Property material to its business, and, to the
extent the Group Member holds title to such Intellectual Property, the use
thereof by such Group Member does not infringe upon the rights of any other
Person, except for any such failure to own, be licensed or infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

5.10. Taxes. Each Group Member has timely filed or caused to be filed all
federal and other material Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Group Member has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. The
charges, accruals and reserves on the books of the Group Members in respect of
Taxes and other governmental charges are, in the reasonable opinion of the
Borrower, adequate. No Tax Lien has been filed and, to the knowledge of the
Borrower, no claim is being asserted with respect to any such Tax, in each case
that does not constitute an Excepted Lien.

5.11. Federal Regulations. The Group Members are not engaged principally, or as
one of its or their important activities, in the business of extending credit
for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock. No part of the proceeds of any Loan will be used for any
purpose which violates the provisions of Regulations T, U or X of the Board.
None of the Group Members is subject to any statute, rule or regulation limiting
its ability to incur indebtedness for borrowed money.

5.12. Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of any
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of such Group
Member.

 

70



--------------------------------------------------------------------------------

5.13. ERISA.

(a) Except as could not reasonably be expected to result in a Material Adverse
Effect, the Group Members and each ERISA Affiliate have complied in all respects
with ERISA and, where applicable, the Code regarding each Plan.

(b) Except as could not reasonably be expected to result in a Material Adverse
Effect, each Plan is, and has been, maintained in compliance with ERISA and,
where applicable, the Code.

(c) To the best knowledge of the Borrower no act, omission or transaction has
occurred which could reasonably be expected to result in imposition on any Group
Member or any ERISA Affiliate (whether directly or indirectly) of (i) either a
civil penalty assessed pursuant to subsections (c), (i) or (l) of section 502 of
ERISA or a tax imposed pursuant to Chapter 43 of Subtitle D of the Code or
(ii) breach of fiduciary duty liability damages under section 409 of ERISA.

(d) No Plan or any trust created under any such Plan has been terminated in the
six consecutive year period ending on the date hereof and no steps have been
taken to terminate any plan. No liability to the PBGC (other than for the
payment of current premiums which are not past due) has been or is expected to
be incurred by any Group Member or any ERISA Affiliate with respect to any Plan.
No ERISA Event with respect to any Plan has occurred.

(e) Full payment when due has been made of all amounts which any Group Member or
any ERISA Affiliate is required under the terms of each Plan or applicable law
to have paid as contributions to such Plan as of the date hereof, and no
accumulated funding deficiency (as defined in section 302 of ERISA and section
412 of the Code), whether or not waived, exists with respect to any Plan.

(f) The actuarial present value of the benefit liabilities under each Plan does
not, as of the end of the Borrower’s most recently ended Fiscal Year, exceed the
current value of the assets (computed on a plan termination basis in accordance
with Title IV of ERISA) of such Plan allocable to such benefit liabilities by
any amount in excess of $10,000,000. The term “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA.
No contribution failure has occurred with respect to any Plan sufficient to give
rise to a lien under section 302(f) of ERISA in an amount equal to $10,000,000
or more.

(g) Neither any Group Member nor any ERISA Affiliate sponsors, maintains, or
contributes to an employee welfare benefit plan, as defined in section 3(1) of
ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by any
Group Member or any ERISA Affiliate in its sole discretion at any time without
any material current liability in excess of $10,000,000.

(h) Neither any Group Member nor any ERISA Affiliate sponsors, maintains or
contributes to, or has at any time in the six-year period immediately preceding
the date hereof sponsored, maintained or contributed to, any Multiemployer Plan.

 

71



--------------------------------------------------------------------------------

(i) Neither any Group Member nor any ERISA Affiliate is required to provide
security under section 401(a)(29) of the Code due to a Plan amendment that
results in an increase in current liability for the Plan.

(j) Except as could not reasonably be expected to result in a Material Adverse
Effect, there are no going-concern unfunded actuarial liabilities, past service
unfunded liabilities or solvency deficiencies with respect to any employee
benefit plan that is exempt from ERISA by reason of section 4(b)(4) thereof and
is sponsored, maintained, or contributed to by any Group Member or any ERISA
affiliate.

5.14. Investment Company Act. No Group Member is an “investment company” or a
company “controlled” by an “investment company,” within the meaning of, or
subject to regulation under, the Investment Company Act of 1940, as amended.

5.15. Subsidiaries. Except as set forth on Schedule 5.15 or as disclosed to the
Administrative Agent by the Borrower in writing from time to time after the
Restatement Date, Holdings has no Subsidiaries, each Subsidiary of Holdings is
wholly owned by Holdings or its Subsidiaries and Holdings has no Subsidiaries
organized in a jurisdiction outside the United States.

5.16. Use of Proceeds. The proceeds of the Existing Term Loans were used on the
Original Restatement Date to consummate the Refinancing in accordance with the
exercise by the Borrower of its optional prepayment rights and to pay related
premiums, fees and expenses and for general corporate purposes. The proceeds of
any Incremental Term Loans shall be used for general corporate purposes. The
proceeds of the Revolving Loans shall be used, together with the proceeds of the
Swingline Loans and the Letters of Credit, for general corporate purposes.

5.17. Environmental Matters. Except as could not in the aggregate, be reasonably
expected to have a Material Adverse Effect (or with respect to (c), (d) and
(e) below, where the failure to take such actions could not, individually or in
the aggregate, be reasonably expected to have a Material Adverse Effect):

(a) neither any Property of any Group Member nor the operations conducted
thereon violate (i) any decree, order or requirement of any Governmental
Authority or (ii) any Environmental Laws or any related Governmental
Authorization.

(b) no Property of any Group Member nor the operations currently conducted
thereon or, to the knowledge of the Borrower, by any prior owner or operator of
such Property or operation, are in violation of any Environmental Law or any
remedial obligations under Environmental Law.

(c) all notices, or similar Government Authorizations, if any, required to be
obtained or filed in connection with the operation or use of any and all
Property of each Group Member, including, without limitation, past or present
treatment, storage, disposal or Release of a Hazardous Material or solid waste
into the environment, have been duly obtained or filed, and each Group Member is
in compliance with the terms and conditions of all such notices, and Government
Authorizations.

 

72



--------------------------------------------------------------------------------

(d) all Hazardous Materials and solid waste, if any, generated at any and all
Property of any Group Member have in the past been Released, stored,
transported, treated and disposed of in accordance with Environmental Laws and
so as not to pose an imminent and substantial endangerment to public health or
welfare or the environment.

(e) the Borrower has taken all steps reasonably necessary to determine and has
determined that no Hazardous Materials or solid waste, have been disposed of or
otherwise Released and there has been no threatened Release, on or to any
Property of any Group Member except in compliance with Environmental Laws and so
as not to pose an imminent and substantial endangerment to public health or
welfare or the environment.

(f) No Group Member has any known contingent liability or Remedial Work in
connection with any Release or threatened Release into the environment.

(g) No Hazardous Material Activity has been conducted either by or on behalf of
Borrower, or on any Property of any Group Member in a location or manner that
could require any Remedial Work.

5.18. Accuracy of Information, etc. The Borrower has made available to the
Administrative Agent and the Lenders (either directly or through publicly
available filings) all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the other reports, financial statements,
certificates or other information (including, without limitation, the
Confidential Information Memorandum but subject to the qualifications,
limitations, exceptions and assumptions set forth therein) furnished by or on
behalf of any Group Member to the Administrative Agent or any Lender or any of
their Affiliates in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole, in the light of the circumstances
under which they were made, not misleading; provided that with respect to
financial statements other than projected financial information, the Borrower
represents only that such financial statements present fairly in all material
respects the consolidated financial condition of Superholdings as at the dates
of such financial statements; provided, further, that with respect to projected
financial information and any other projections, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
by the Borrower to be reasonable at the time made.

5.19. Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Stock described in the Guarantee and Collateral Agreement, when stock
certificates representing such Pledged Stock are delivered to the Administrative
Agent, and in the case of the other Collateral described in the Guarantee and
Collateral Agreement in which a Lien can be perfected by the filing of a
financing statement, when financing statements specified on Schedule 5.19(a) in
appropriate form are filed in the offices specified on Schedule 5.19(a), the
Guarantee and Collateral Agreement shall constitute a fully

 

73



--------------------------------------------------------------------------------

perfected Lien on, and security interest in, all right, title and interest of
the Group Members in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the Guarantee and Collateral Agreement), in each
case prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 8.3 and, in the
case of Collateral that constitutes Pledged Stock, Liens described in clauses
(a), (i) and (j) of the definition of Excepted Liens).

(b) Each of the Mortgages is effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on the Mortgaged Properties described therein and proceeds thereof, and
when the Mortgages are filed in the offices specified on Schedule 5.19(b), each
such Mortgage shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Group Members in the Mortgaged
Properties and the proceeds thereof, as security for the Obligations (as defined
in the relevant Mortgage), in each case prior and superior in right to any other
Person (except Liens permitted by Section 8.3). As of the Restatement Date, no
Group Member owns any parcel of real property that has a value in excess of
$10,000,000.

5.20. Solvency. Each Group Member is Solvent.

5.21. Maintenance of Properties. Except for such acts or failures to act as
could not be reasonably expected to have a Material Adverse Effect, the Group
Members’ Properties have been maintained, operated and developed in a good and
workmanlike manner and in conformity with all Governmental Requirements and in
conformity with the provisions of all leases, subleases or other contracts to
which they are bound. All material improvements, fixtures and equipment owned in
whole or in part by any Group Member that are necessary to conduct normal
operations (ordinary wear and tear excepted) are being maintained in a state
adequate to conduct normal operations, and with respect to such of the foregoing
which are operated by such Group Member, in a manner consistent with such Group
Member’s past practices (other than those the failure of which to maintain in
accordance with this Section 5.21 could not reasonably be expect to have a
Material Adverse Effect).

5.22. [Reserved].

5.23. Certain Fees. No broker’s or finder’s fee or commission will be payable
with respect hereto.

5.24. Certain Documents. The Borrower has delivered to the Administrative Agent
a complete and correct copy of the Royal Street Credit Agreement, the Royal
Street Security Agreement and the Royal Street Pledge Agreement and the Senior
Note Indenture, including any material amendments, supplements or modifications
with respect to any of the foregoing.

5.25. Regulation H. Except as set forth on Schedule 5.19(b) as it may be
supplemented from time to time, no Mortgage encumbers improved real property
that is located in an area that has been identified by the Secretary of Housing
and Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968.

 

74



--------------------------------------------------------------------------------

SECTION 6. CONDITIONS PRECEDENT

6.1. Conditions to the Restatement Date. The effectiveness of this Agreement and
the amendment and restatement evidenced hereby, and the agreement of each
Tranche B-2 Term Lender to convert any Existing Term Loan into a Tranche B-2
Term Loan is subject to the satisfaction (or waiver in writing in accordance
with Section 11.1), prior to or concurrently with the conversion on the
Restatement Date, of the following conditions precedent:

(a) Loan Documents. All legal matters incident to this Agreement and the other
Loan Documents shall be satisfactory to the Administrative Agent, and the
Administrative Agent shall have received (i) the Amendment Agreement, executed
and delivered by the Existing Agent, the Borrower, each Guarantor, the Required
Lenders (as defined in the Original Credit Agreement) and each Existing Lender
that is a Revolving Lender (as such terms are defined in the Original Credit
Agreement), and (ii) the Reaffirmation Agreement, substantially in the form of
Exhibit A hereto, executed and delivered by each Loan Party on the Restatement
Date.

(b) [Reserved].

(c) [Reserved].

(d) Restatement Date Certificate. The Administrative Agent shall have received a
certificate of the Borrower, dated the Restatement Date, substantially in the
form of Exhibit C (or such other form acceptable to the Administrative Agent).

(e) Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of Baker Botts L.L.P., counsel to the Loan Parties, substantially
in the form of Exhibit F.

(f) Secretary’s Certificate. The Administrative Agent shall have received a
certificate of each Group Member, dated the Restatement Date, substantially in
the form of Exhibit K, with appropriate insertions and attachments including
(i) the certificate of incorporation of each Loan Party that is a corporation
certified by the relevant authority of the jurisdiction of organization of such
Loan Party (or a certification that there have been no changes to such
certificate of incorporation since its delivery on the Closing Date), and (ii) a
good standing certificate for each Loan Party from its jurisdiction of
organization.

(g) [Reserved].

(h) [Reserved].

(i) [Reserved].

(j) Amendment Agreement. The effectiveness of the amendment and restatement of
the Original Credit Agreement in the form of this Agreement shall also be
subject to the satisfaction of the conditions set forth in Section 5 of the
Amendment Agreement.

 

75



--------------------------------------------------------------------------------

6.2. Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit (except, with respect to clause (a) hereof, the
issuance of Letters of Credit that, together with all other Letters of Credit
issued pursuant to the exclusion permitted by this parenthetical, do not exceed
an aggregate stated amount of $500,000) requested to be made by it on any date
(including its initial extension of credit) is subject to the satisfaction (or
waiver in writing in accordance with Section 11.1) of the following conditions
precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Group Member in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing (other than an Incremental Term Loan) by and issuance of a Letter
of Credit on behalf of the Borrower hereunder shall constitute a representation
and warranty by the Borrower as of the date of such extension of credit that the
conditions contained in this Section 6.2 have been satisfied.

SECTION 7. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder, the Borrower shall and shall cause each of its
Subsidiaries to:

7.1. Financial Statements. Furnish to the Administrative Agent and each Lender
(except for those documents or other information posted to Intralinks by the
Administrative Agent):

(a) Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 90 days after the end of
each Fiscal Year of Superholdings, Superholdings’ and its Consolidated
Subsidiaries’ audited consolidated balance sheet and related statements of
income and comprehensive income, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all reported on by Deloitte & Touche LLP
or other independent public accountants of recognized national standing (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of Superholdings and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied (except as approved by the Superholdings’ accountants and
disclosed therein).

(b) Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 45 days after the end of
each of the first

 

76



--------------------------------------------------------------------------------

three Fiscal Quarters of each Fiscal Year of Superholdings, in each case,
Superholdings’ and its Consolidated Subsidiaries’ consolidated balance sheet and
related statements of income and comprehensive income, stockholders’ equity and
cash flows as of the end of and for such Fiscal Quarter and the then elapsed
portion of the Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous Fiscal Year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of Superholdings and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied (except as approved by Superholdings’ accountants and
disclosed therein), subject to normal year-end audit adjustments.

(c) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the audited financial statements of Superholdings for the
Fiscal Year ended December 31, 2005, the consolidated financial statements of
Superholdings and its Consolidated Subsidiaries delivered pursuant to
Section 7.1(a) or 7.1(b) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance reasonably satisfactory to
Administrative Agent.

(d) Reporting Company. Notwithstanding the requirements of Sections 7.1(a)
through 7.1(c), if Superholdings, Holdings or the Borrower is a public reporting
company under the Securities Exchange Act of 1934, as amended, the Borrower may,
in lieu of the financial reports required pursuant to Section 7.1(a) through
7.1(c), furnish only the quarterly and annual reports filed with the SEC
pursuant to Section 7.2(f).

(e) Stand Alone Information. In the case of financial statements delivered
pursuant to Sections 7.1(a), (b) and (d), if the combined operations of
Superholdings and its Consolidated Subsidiaries, excluding the operations of the
Borrower and its Consolidated Subsidiaries and excluding Cash and Cash
Equivalents, would, if held by a single Subsidiary of the Borrower, constitute a
Significant Subsidiary of the Borrower, then the quarterly and annual financial
information required by the preceding paragraphs will include a reasonably
detailed presentation, either on the face of the financial statements or in the
footnotes thereto, of the financial condition and results of operations of the
Borrower and its Consolidated Subsidiaries separate from the financial condition
and results of operations of Superholdings and its other Consolidated
Subsidiaries; provided, that the requirements of this paragraph shall not apply
if Superholdings or Holdings files with the SEC the reports referred to in
Section 7.1(d), and any such report contains the information required in this
clause (e).

7.2. Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (k), to the relevant Lender) (except for
those documents or other information posted to Intralinks by the Administrative
Agent):

(a) concurrently with the delivery of any financial statements pursuant to
Section 7.1(a) or (b), a Compliance Certificate of a Financial Officer
(i) containing all

 

77



--------------------------------------------------------------------------------

information and calculations necessary for determining compliance with the
covenants set forth in Section 8.18, (ii) certifying as to whether a Default or
Event of Default has occurred and, if a Default or Event of Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (iii) stating whether any change in GAAP or in the
application thereof has occurred since Superholdings’ and its Consolidated
Subsidiaries’ audited consolidated financial statements for the year ended
December 31, 2005 and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate, and
(iv) certifying that the amount of any New Market Losses added back to
Consolidated EBITDA in connection with any covenant calculation set forth in
Section 8.18 is in accordance with the definition of New Market Losses.

(b) as soon as available, and in any event no later than 45 days after the end
of each Fiscal Year of the Borrower, a detailed consolidated budget for the
following Fiscal Year on a Fiscal Quarter basis (including a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following Fiscal Year, the related consolidated statements of projected cash
flow, projected changes in financial position and projected income and a
description of the underlying assumptions applicable thereto), and, as soon as
available, significant revisions, if any, of such budget and projections with
respect to such Fiscal Year (collectively, the “Projections”), which Projections
shall in each case be accompanied by a certificate of an Authorized Officer
stating that such Projections are based on reasonable estimates, information and
assumptions and that such Authorized Officer has no reason to believe that such
Projections are incorrect or misleading in any material respect.

(c) as soon as available, and in any event within 45 days after the end of each
Fiscal Quarter of Superholdings (90 days, in the case of the fourth Fiscal
Quarter of any Fiscal Year), a narrative discussion and analysis of the
financial condition and results of operations of Superholdings and its
Consolidated Subsidiaries for such Fiscal Quarter and for the period from the
beginning of the then current Fiscal Year to the end of such Fiscal Quarter, as
compared to the comparable periods of the previous year. Such analysis and
narrative shall include operating data of the nature disclosed by the Borrower
in the Confidential Information Memorandum (which shall include, without
limitation, revenues, service revenues, ARPU, CPU, CPGA, adjusted EBITDA,
subscriber counts, penetration, churn, covered POPS and capital expenditures),
provided that this clause (c) shall not apply, and the Borrower need not comply
with this clause (c), at any time that Superholdings, Holdings or the Borrower
is then a reporting company under the Securities Exchange Act of 1934, as
amended; provided further, however, if the combined operations of Superholdings
and its Consolidated Subsidiaries, excluding the operations of the Borrower and
its Consolidated Subsidiaries and excluding Cash and Cash Equivalents, would, if
held by a single Subsidiary of the Borrower, constitute a Significant Subsidiary
of the Borrower, then the quarterly and annual financial information required by
the preceding paragraphs will include a reasonably detailed presentation of the
narrative discussion and analysis of the financial condition and results of
operations of the Borrower and its Consolidated Subsidiaries separate from the
financial condition and results of operations of Superholdings and its other
Consolidated Subsidiaries; provided, further, that the requirements of this
paragraph shall not apply if Superholdings or Holdings files with the SEC the
reports referred to in this covenant, and any such report contains the
information required in this paragraph.

 

78



--------------------------------------------------------------------------------

(d) no later than five (5) Business Days prior to the effectiveness thereof,
copies of substantially final drafts of any material proposed amendment,
supplement, waiver or other modification with respect to the Senior Note
Indenture.

(e) promptly upon receipt thereof, a copy of each other report or letter (except
standard and customary correspondence or requests for information) submitted to
Superholdings or any of its Subsidiaries by independent accountants in
connection with any annual, interim or special audit made by them of the books
of Superholdings or any such Subsidiary, and a copy of any response by the
Borrower or any such Subsidiary, or the board of directors of Superholdings or
any such Subsidiary, to such letter or report.

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Superholdings
or any of its Subsidiaries with the SEC, or with any national securities
exchange, as applicable and as the case may be.

(g) promptly after the furnishing thereof, copies of any material financial
statement, report or notice furnished to or by any Person pursuant to the terms
of any preferred stock designation (other than capital call notices and
communications related thereto), indenture, loan or credit or other similar
agreement to which a Group Member is the borrower or the issuer, other than this
Agreement and not otherwise required to be furnished to the Lenders pursuant to
any other provision of this Section 7.2.

(h) prompt written notice of the occurrence of any Recovery Event or the
commencement of any action or proceeding that could reasonably be expected to
result in a Recovery Event.

(i) prompt written notice (and in any event no less than ten (10) Business Days
prior thereto) of any change (i) in Holdings or any Group Member’s corporate
name or in any trade name used to identify such Person in the conduct of its
business or in the ownership of its Properties, (ii) in the location of
Holdings’ or any Group Member’s chief executive office or principal place of
business, (iii) in Holdings’ or any Group Member’s identity or corporate
structure or in the jurisdiction in which such Person is incorporated or formed,
(iv) in Holdings or any Group Member’s jurisdiction of organization or such
Person’s organizational identification number in such jurisdiction of
organization, and (v) in Holdings or any Group Member’s federal taxpayer
identification number.

(j) promptly, but in any event within five (5) Business Days after the execution
thereof, copies of any amendment, modification or supplement to the certificate
or articles of incorporation, by-laws, any preferred stock designation or any
other charter document of any Group Member.

(k) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Group Member
(including, without limitation, any Plan or Multiemployer Plan and any reports
or other information required to be filed under ERISA), or compliance with the
terms of this Agreement or any other Loan Document, as the Administrative Agent
or any Lender may reasonably request in a written notice given in accordance
with Section 11.2.

 

79



--------------------------------------------------------------------------------

7.3. Payment of Obligations. Pay its obligations, including Tax liabilities
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the applicable Group Member has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect or result in the seizure or levy of any material
Property of any Group Member.

7.4. Maintenance of Existence; Compliance. (a) Preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of its business and maintain,
if necessary, its qualification to do business in each other jurisdiction in
which its Properties are located or the ownership of its Properties requires
such qualification, except where the failure to do any of the foregoing could
not reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, conversion, consolidation, liquidation
or dissolution permitted under Section 8.4; and (b) comply with Material
Contractual Obligations and all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

7.5. Maintenance of Property; Insurance.

(a) operate its Properties or cause such Properties to be operated in a careful
and efficient manner in accordance with the practices of the industry and in
compliance with all Material Contractual Obligations and in compliance with all
Governmental Requirements, including, without limitation, applicable pro ration
requirements and Environmental Laws, and all applicable laws, rules and
regulations of every other Governmental Authority from time to time constituted
to regulate the development and operation of its Properties, except, in each
case, where the failure to comply could not reasonably be expected to have a
Material Adverse Effect.

(b) keep and maintain all Property used in to the conduct of its business in
good working order and condition (ordinary wear and tear excepted) and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its Properties, including, without limitation, all
equipment, machinery and facilities, except where such a failure could not
reasonably be expected to result in a Material Adverse Effect.

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to Properties and will do all commercially reasonable things
necessary to keep unimpaired their rights with respect thereto and prevent any
forfeiture or termination thereunder, except where such a failure could not
reasonably be expected to result in a Material Adverse Effect.

 

80



--------------------------------------------------------------------------------

(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Properties, except where such a
failure could not reasonably be expected to result in a Material Adverse Effect.

(e) to the extent the Borrower is not the operator of any Property, use
reasonable efforts to cause the operator to comply with this Section 7.5, except
where such a failure could not reasonably be expected to result in a Material
Adverse Effect.

(f) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks which in the reasonable
business judgment of the Borrower are appropriate for companies engaged in the
same or similar businesses operating in the same or similar locations.

7.6. Inspection of Property; Books and Records; Discussions.

(a) Keep proper books of record and account in which full, true and correct
entries in conformity with (i) GAAP and (ii) in all material respects
Requirements of Law, are made of all dealings and transactions in relation to
its business and activities, and

(b) Permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior written notice, and as coordinated by each Lender
through the Administration Agent, to visit and inspect its Properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times during normal business hours and as often as
reasonably requested on an individual and aggregate basis.

7.7. Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against any Group Member not previously disclosed in
writing to the Lenders or any material adverse development in any action, suit,
proceeding, investigation or arbitration previously disclosed to the Lenders
that, if adversely determined, could reasonably be expected to result in
liability in excess of $10,000,000;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Group Members in an aggregate amount exceeding $10,000,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

81



--------------------------------------------------------------------------------

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
an Authorized Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.

7.8. Environmental Laws.

(a) At the Borrower’s sole expense:

(i) cause its Properties and operations to comply with all applicable
Environmental Laws, the breach of which could be reasonably expected to have a
Material Adverse Effect;

(ii) not perform any Hazardous Material Activity or dispose of or otherwise
Release any Hazardous Material or solid waste on, under, about or from any of
the Group Members’ Properties or any other Property to the extent caused by the
Group Members’ operations except in compliance with applicable Environmental
Laws, the performance, disposal or Release of which could reasonably be expected
to have a Material Adverse Effect;

(iii) timely obtain or file all notices, or Governmental Authorizations, if any,
required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of the Group Members’ Properties, which
failure to obtain or file could reasonably be expected to have a Material
Adverse Effect; and

(iv) promptly commence and diligently prosecute to completion any assessment,
evaluation, investigation, monitoring, containment, cleanup, removal, repair,
restoration, remediation or other remedial obligations (collectively, the
“Remedial Work”) in the event any Remedial Work is required or reasonably
necessary under applicable Environmental Laws because of or in connection with
the actual or suspected past, present or future disposal or other Release of any
Hazardous Materials or solid waste on, under, about or from any of the Group
Members’ Properties or by any Group Member, which failure to commence and
diligently prosecute to completion could reasonably be expected to have a
Material Adverse Effect.

(b) promptly, but in no event later than ten Business Days of the occurrence of
a triggering event, notify the Administrative Agent in writing of any threatened
action, investigation or inquiry by any Governmental Authority or any threatened
demand or lawsuit by any landowner or other third party against the Group
Members or their Properties of which the Borrower has knowledge in connection
with any applicable Environmental Laws (excluding routine testing and corrective
action) if the Borrower reasonably anticipates that such action will result in
liability (whether individually or in the aggregate) in excess of $10,000,000
not fully covered by insurance, subject to normal deductibles.

(c) undertake reasonable environmental audits and tests in accordance with
reasonable industry standards upon the request of the Administrative Agent no
more than once per year in the absence of any Event of Default (or as otherwise
required to be obtained by the Administrative Agent or the Lenders by any
Governmental Authority).

 

82



--------------------------------------------------------------------------------

7.9. Interest Rate Protection. In the case of the Borrower, maintain Hedge
Agreements to the extent necessary to provide that at least 50% of the aggregate
principal amount of the Term Loans and the Senior Notes is subject to either a
fixed interest rate or interest rate protection (including swaps and/or caps or
collars) for a period of not less than three years after the Original
Restatement Date, which Hedge Agreements shall, if such Hedge Agreements
constitute Specified Hedge Agreements, have terms and conditions reasonably
satisfactory to the Administrative Agent.

7.10. Additional Collateral, etc. (a) With respect to any property acquired
after the Closing Date by the Borrower or any Subsidiary Guarantor (other than
(w) leasehold interests in real property, (x) any property described in
paragraph (b) or (c) below, (y) any property subject to a Lien securing
Indebtedness permitted by Section 8.2(m) and (z) as otherwise provided in the
Guarantee and Collateral Agreement) as to which the Administrative Agent, for
the benefit of the Secured Parties, does not have a perfected Lien, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Administrative
Agent deems reasonably necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in such
property and (ii) take all actions reasonably necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a perfected
first priority security interest in such property, including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Administrative Agent.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $10,000,000 acquired after the
Closing Date by the Borrower or any Subsidiary Guarantor, promptly (i) execute
and deliver a first priority Mortgage, in favor of the Administrative Agent, for
the benefit of the Secured Parties, covering such real property, (ii) if
reasonably requested by the Administrative Agent, provide the Secured Parties
with (x) title and extended coverage insurance covering such real property in an
amount at least equal to the purchase price of such real property (or such other
amount as shall be reasonably specified by the Administrative Agent) as well as
a current ALTA survey thereof, together with a surveyor’s certificate and
(y) will use commercially reasonable efforts to obtain any consents or estoppels
reasonably deemed necessary or advisable by the Administrative Agent in
connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if reasonably
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to such Mortgage, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

(c) With respect to any new domestic Wholly-Owned Subsidiary created or acquired
after the Closing Date by the Borrower or any Subsidiary Guarantor, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent deems necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Subsidiary that is owned by the Borrower or any Subsidiary
Guarantor, (ii) deliver to the Administrative Agent the certificates, if any,
representing such Capital Stock, together with undated stock powers, in blank,
executed and

 

83



--------------------------------------------------------------------------------

delivered by a duly Authorized Officer of the relevant Group Member, (iii) cause
such new Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement, (B) to take such actions necessary or advisable to grant to the
Administrative Agent for the benefit of the Secured Parties a perfected first
priority security interest in the Collateral described in the Guarantee and
Collateral Agreement with respect to such new Subsidiary, including the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such Subsidiary, substantially in the form
of Exhibit C (or such other form acceptable to the Administrative Agent), with
appropriate insertions and attachments, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

7.11. Further Assurances. Promptly execute and deliver to the Administrative
Agent all such other documents, agreements and instruments reasonably requested
by the Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of the Group Members in the Loan
Documents, including the Notes, or to correct any omissions in this Agreement.

7.12. ERISA Compliance. Promptly furnish to the Administrative Agent
(i) promptly after the filing thereof with the United States Secretary of Labor,
the Internal Revenue Service or the PBGC, copies of each annual and other report
with respect to each Plan or any trust created thereunder, (ii) promptly upon
becoming aware of the occurrence of any ERISA Event or of any “prohibited
transaction,” as described in section 406 of ERISA or in section 4975 of the
Code, in connection with any Plan or any trust created thereunder, a written
notice signed by the President or the principal Financial Officer, the
Subsidiary or the ERISA Affiliate, as the case may be, specifying the nature
thereof, what action the Borrower, the Subsidiary or the ERISA Affiliate is
taking or proposes to take with respect thereto, and, when known, any action
taken or proposed by the Internal Revenue Service, the Department of Labor or
the PBGC with respect thereto, and (iii) promptly upon receipt thereof, copies
of any notice of the PBGC’s intention to terminate or to have a trustee
appointed to administer any Plan. With respect to each Plan, the Borrower will,
and will cause each Subsidiary and ERISA Affiliate to, (a) satisfy in full and
in a timely manner, without incurring any late payment or underpayment charge or
penalty and without giving rise to any lien, all of the contribution and funding
requirements of section 412 of the Code (determined without regard to
subsections (d), (e), (f) and (k) thereof) and of section 302 of ERISA
(determined without regard to sections 303, 304 and 306 of ERISA), and (b) pay,
or cause to be paid, to the PBGC in a timely manner, without incurring any late
payment or underpayment charge or penalty, all premiums required pursuant to
sections 4006 and 4007 of ERISA and (c) maintain each Plan in material
compliance with ERISA and the Code, as applicable.

7.13. Lender Meetings. Upon the request of Administrative Agent or the Required
Lenders, participate in a meeting of Administrative Agent and Lenders once
during each Fiscal Year to be held at the Borrower’s corporate offices (or at
such other location as may be agreed to by the Borrower and Administrative
Agent) at such time as may be agreed to by the Borrower and Administrative
Agent.

 

84



--------------------------------------------------------------------------------

7.14. Royal Street Loan Documents. The Borrower shall provide the Administrative
Agent with copies of all material written notices and, upon the request of the
Administrative Agent, financial statements received and delivered pursuant to
the Royal Street Credit Agreement and all ancillary agreements related thereto.

SECTION 8. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder, the Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly:

8.1. Acquisitions. Enter into or consummate any Acquisition other than Permitted
Acquisitions.

8.2. Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of the Borrower or any Subsidiary Guarantor pursuant to any
Loan Document, not including amounts incurred pursuant to Section 2.4;

(b) Indebtedness associated with worker’s compensation claims, self-insurance
obligations, bankers’ acceptances, performance bonds, completion bonds, bid
bonds, appeal bonds and surety bonds or similar bonds or other obligations in
the ordinary course of business, and any guarantees or letters of credit
functioning as or supporting any of the foregoing;

(c) intercompany Indebtedness incurred by the Borrower or any Subsidiary
Guarantor in connection with a loan made by any Loan Party to the Borrower or
such Subsidiary Guarantor, evidenced by the Subordinated Intercompany Note;
provided that such Indebtedness is not held, assigned, transferred, negotiated
or pledged to any Person other than the Secured Parties pursuant to the
Subordinated Intercompany Note;

(d) endorsements of negotiable instruments for collection in the ordinary course
of business;

(e) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of the Borrower or any
Subsidiary Guarantor;

(f) Indebtedness outstanding on the date hereof and listed on Schedule 8.2(f)
and any refinancings, refundings, renewals or extensions thereof with Permitted
Refinancing Indebtedness;

(g) Indebtedness and obligations in respect of Hedge Agreements permitted under
Section 8.10;

(h) obligations in respect of letters of credit required to be issued (i) for
the benefit of C9 Wireless, LLC (or its successors and assigns) in accordance
with the Royal Street

 

85



--------------------------------------------------------------------------------

Agreements or (ii) up to an aggregate amount of $25,000,000, for the benefit of
any Person that controls a Person in which the Borrower or any Subsidiary makes
an Investment permitted by clause (x) or (xiv) of the definition of Permitted
Investments (provided such Person in which such Investment was made shall have
granted to the Borrower or the Subsidiary making such Investment a sole first
priority Lien on substantially all of its assets (except (x) as may be limited
by a Requirement of Law or (y) for Other Approved Liens)) to secure any put
right for the benefit of the Person controlling such Person;

(i) (i) Indebtedness of the Borrower in respect of the Senior Notes in an
aggregate principal amount not to exceed $1,000,000,000 and (ii) Guarantee
Obligations of the Subsidiary Guarantors in respect of such Indebtedness;

(j) Indebtedness for relocation or clearing obligations relating to the
Borrower’s or any Subsidiary Guarantor’s FCC licenses in an aggregate principal
amount (or accreted value, as applicable) at any time outstanding not to exceed
$50,000,000;

(k) Indebtedness secured by Liens permitted by clauses (i) and (j) of the
definition of Excepted Liens;

(l) the guarantee by the Borrower or any of its Subsidiaries of Indebtedness of
the Borrower or a Subsidiary of the Borrower that was permitted by another
provision of this Section 8.2;

(m) Indebtedness represented by (i) Capital Lease Obligations, mortgage
financings or purchase money obligations, in each case, incurred for the purpose
of financing (whether prior to or within 270 days after) all or any part of the
purchase price or cost of design, construction, installation or improvement of
property, plant or equipment or the Capital Stock of any Person owning such
assets used in the business of the Borrower or any of Subsidiary Guarantor, in
an aggregate principal amount, including all Permitted Refinancing Indebtedness
incurred to renew, refund, refinance, replace, defease or discharge any
Indebtedness incurred pursuant to this clause (m), not to exceed the greater of
(a) $150,000,000 and (b) 5.0% of the Consolidated Total Assets of the Borrower
and its Consolidated Subsidiaries on the date such Indebtedness in incurred, at
any time outstanding, and (ii) Capital Lease Obligations (it being understood
that once such Indebtedness is properly incurred pursuant to this clause it
shall at all times thereafter be permitted to exist pursuant to this clause)
incurred for the purpose of financing (whether prior to or within 270 days
after) all or any part of the purchase price or cost of design, construction,
installation or improvement of property, plant or equipment used in the business
of the Borrower or any Subsidiary Guarantor, so long as at the time of
incurrence (assuming all Revolving Commitments are fully funded), the
Consolidated Senior Secured Leverage Ratio for the Borrower’s most recently
ended four Fiscal Quarters for which internal financial statements are available
immediately preceding the date on which such additional unsecured Indebtedness
is incurred would be in accordance with, and as set forth in, the applicable
Compliance Certificate, has been no greater than the ratio set forth in
Section 8.18(a) for such period as if such covenant were at the time of
incurrence in effect determined on a pro forma basis (including a pro forma
application of the net proceeds therefrom), as if such additional unsecured
Indebtedness had been incurred at the beginning of such four-Fiscal Quarter
period; provided, that such Indebtedness shall (1) have a greater Weighted
Average Life to

 

86



--------------------------------------------------------------------------------

Maturity than the Tranche B-2 Term Loans, (2) not mature prior to the Tranche
B-2 Term Loan Maturity Date, and (3) have covenants less restrictive than those
set forth herein (taken as a whole);

(n) additional secured Indebtedness (it being understood that once such
Indebtedness is properly incurred pursuant to this clause it shall at all times
thereafter be permitted to exist pursuant to this clause) of the Borrower or any
Subsidiary Guarantor, so long as at the time of incurrence (assuming all
Revolving Commitments are fully funded) the Consolidated Senior Secured Leverage
Ratio for the Borrower’s most recently ended four Fiscal Quarters for which
internal financial statements are available immediately preceding the date on
which such additional secured Indebtedness is incurred would be in accordance
with, and as set forth in, the applicable Compliance Certificate, has been no
greater than the ratio set forth in Section 8.18(a) for such period as if such
covenant were at the time of incurrence in effect, determined on a pro forma
basis (including a pro forma application of the net proceeds therefrom), as if
such additional secured Indebtedness had been incurred at the beginning of such
four-Fiscal Quarter period; provided that if such Indebtedness is secured by
Liens that are pari passu with those in favor of the Secured Parties, such
Indebtedness must be incurred pursuant to Section 2.4 hereof; provided further,
that if such Indebtedness is secured by Liens that are junior to those in favor
of the Secured Parties, such Indebtedness shall (1) have a greater Weighted
Average Life to Maturity than the Tranche B-2 Term Loans, (2) not mature prior
to the Tranche B-2 Term Loan Maturity Date, (3) have covenants less restrictive
than those set forth herein (taken as a whole), and (4) be subject to an
intercreditor agreement to be entered into by the Administrative Agent and the
agent or other representative for the holders of such Indebtedness, reasonably
satisfactory in form and substance to the Administrative Agent;

(o) additional unsecured Indebtedness (it being understood that once such
Indebtedness is properly incurred pursuant to this clause it shall at all times
thereafter be permitted to exist pursuant to this clause) of the Borrower or any
Subsidiary Guarantor so long as at the time of incurrence (assuming all
Revolving Commitments are fully funded), the Consolidated Total Leverage Ratio
for the Borrower’s most recently ended four Fiscal Quarters for which internal
financial statements are available immediately preceding the date on which such
additional unsecured Indebtedness is incurred would be in accordance with, and
as set forth in, the applicable Compliance Certificate, has been no greater than
the ratio set forth in Section 8.18(b) for such period as if such covenant were
at the time of incurrence in effect determined on a pro forma basis (including a
pro forma application of the net proceeds therefrom), as if such additional
unsecured Indebtedness had been incurred at the beginning of such four-Fiscal
Quarter period;

(p) up to $750,000,000 of debt securities (it being understood that once such
Indebtedness is properly incurred pursuant to this clause it shall at all times
thereafter be permitted to exist pursuant to this clause) of the Borrower or any
Subsidiary Guarantor (minus the aggregate principal amount of all Incremental
Commitments provided pursuant to Section 2.4 on or prior to the date of issuance
of such securities), provided that such Indebtedness shall (1) have a greater
Weighted Average Life to Maturity than the Tranche B-2 Term Loans at the time of
issuance of such securities, (2) not mature prior to the Tranche B-2 Term Loan
Maturity Date, (3) have covenants less restrictive than those set forth herein
(taken as a whole), and (4) if such Indebtedness is secured, be subject to an
intercreditor agreement to be entered into by the

 

87



--------------------------------------------------------------------------------

Administrative Agent and the trustee or other representative for the holders of
such debt securities, reasonably satisfactory in form and substance to the
Administrative Agent;

(q) Notwithstanding any restrictions on intercompany Indebtedness set forth in
Section 8.17 of the Guarantee and Collateral Agreement, Indebtedness of Royal
Street and its Subsidiaries existing on the Restatement Date; and

(r) Permitted Refinancing Indebtedness in exchange for, or the net proceeds of
which are used to renew, refund, refinance, replace, defease or discharge any
Indebtedness (other than intercompany Indebtedness) that was permitted to be
incurred under clauses (i), (j), (k), (n), (o), (p), (q) or (r) of this
Section 8.2.

For purposes of determining compliance with this Section 8.2, in the event that
an item of proposed Indebtedness meets the criteria of more than one of the
categories or subcategories described in the clauses above, or is otherwise
entitled to be incurred pursuant to this Section, the Borrower will be permitted
to classify such item of Indebtedness on the date of its incurrence, or later
reclassify all or a portion of such item of Indebtedness, in any manner that
complies with this Section. The accrual of interest, the accretion or
amortization of original issue discount, the payment of interest on any
Indebtedness in the form of additional Indebtedness with the same terms, and the
payment of dividends on Disqualified Stock in the form of additional shares of
the same class of Disqualified Stock will not be deemed to be an incurrence of
Indebtedness for purposes of this Section; provided, in each such case, that the
amount thereof is included in Consolidated Interest Expense as accrued.
Notwithstanding any other provision of this Section, the maximum amount of
Indebtedness that the Borrower or any of its Subsidiaries may incur pursuant to
this Section shall not be deemed to be exceeded solely as a result of
fluctuations in exchange rates or currency values. The amount of any
Indebtedness outstanding as of any date will be: (i) the accreted value of the
Indebtedness, in the case of any Indebtedness issued with original issue
discount; (ii) in respect of Indebtedness of another Person secured by a Lien on
assets of a Group Member, the lesser of (A) the Fair Market Value of such assets
at the date of determination and (B) the amount of the Indebtedness of the other
Person; and (iii) the principal amount of the Indebtedness, in the case of any
other Indebtedness.

8.3. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:

(a) Liens securing the Obligations under the Loan Documents; and

(b) Excepted Liens.

8.4. Fundamental Changes. Merge into or with or consolidate with any other
Person, or sell, lease or otherwise dispose of (whether in one transaction or in
a series of transactions) all or substantially all of the Property of the Group
Members, taken as a whole, to any other Person (any such transaction, a
“consolidation”), provided that any Subsidiary may participate in a
consolidation, merger, sale or otherwise with the Borrower (provided that the
Borrower shall be the continuing or surviving Person or the Person that acquires
the Property in question) or with any Person (provided that the continuing or
surviving Person or Person that acquires the Property in question is a
Subsidiary Guarantor or becomes a Subsidiary Guarantor under Section 7.10).

 

88



--------------------------------------------------------------------------------

8.5. Disposition of Property. Sell, assign, transfer, convey or otherwise
dispose of all or substantially all of its properties or assets (with the
consideration received for such properties or assets at least equal to the Fair
Market Value thereof), to another Person, except:

(a) to the Borrower or any Subsidiary Guarantor (or a Person that becomes a
Subsidiary Guarantor immediately following such sale, assignment or transfer);

(b) Asset Sales and sales of Capital Stock so long as the Net Cash Proceeds from
such Asset Sale or sale of Capital Stock are applied in accordance with
Section 4.2(b); and

(c) Property described in clauses (i)-(viii) of the definition of Asset Sale.

provided, that:

(i) with respect to any Asset Sale or series of related Asset Sales involving
aggregate consideration in excess of $10,000,000, the Borrower delivers to the
Administrative Agent a resolution of the Borrower’s or the applicable Subsidiary
Guarantor’s board of directors (or similar governing body) set forth in an
officers’ certificate certifying that such Asset Sale has been approved by the
Borrower’s or the applicable Subsidiary Guarantor’s board of directors (or
similar governing body); and

(ii) with respect to any Asset Sale or series of related Asset Sales involving
aggregate consideration in excess of $50,000,000, the approval of the board of
directors (or similar governing body) required by clause (i) above must be based
on an opinion or appraisal from a financial point of view issued by an
accounting, appraisal or investment banking firm of recognized standing.

8.6. Restricted Payments. Permit any Restricted Payment, except that:

(a) so long as (i) no Default has occurred or is continuing or would result from
such Restricted Payment, (ii) after giving effect to such Restricted Payment,
the Borrower would be permitted to incur an additional dollar of Indebtedness
under Section 8.2(o), (iii) after giving effect to such Restricted Payment, the
Consolidated Senior Secured Leverage Ratio for the Borrower’s most recently
ended four Fiscal Quarter period would have been no greater than the ratio set
forth in Section 8.18(a) for such period, determined on a Pro Forma Basis as if
such Restricted Payment had been made at the beginning of such period, and
(iv) such Restricted Payment, together with all other Restricted Payments
(excluding Restricted Payments made pursuant to Sections 8.6(b)(2), (3), (4),
(6), (7), (8), (9) and (11)) since the beginning of the most recent Fiscal
Quarter of the Borrower commencing after the Closing Date, is less than the
Restricted Payment Cap, then the Borrower and its Subsidiaries may make
Restricted Payments.

 

89



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of Section 8.6(a), so long as no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, the Borrower and its Subsidiaries may make, do, take or otherwise
effectuate the following actions:

(1) the payment of any dividend or the consummation of any irrevocable
redemption within 60 days after the date of declaration of the dividend or
giving of the redemption notice, as the case may be, if at the date of
declaration or notice, the dividend or redemption payment would have complied
with the provisions of this Agreement;

(2) make any Restricted Payment out of the Net Cash Proceeds from the
substantially concurrent sale of Capital Stock to Holdings by the Borrower or
from the substantially concurrent contribution by Holdings of capital to the
Borrower in respect of its Capital Stock (other than Disqualified Stock);
provided that the amount of any such Net Cash Proceeds that are utilized for any
such Restricted Payment shall be excluded from clause (B) of the definition of
Restricted Payment Cap;

(3) the defeasance, redemption, repurchase, retirement or other acquisition of
the Senior Notes or any Subordinated Indebtedness with the Net Cash Proceeds
from a substantially concurrent incurrence of Permitted Refinancing
Indebtedness; provided that the amount of any such Net Cash Proceeds that are
utilized for any such defeasance, redemption, repurchase, retirement or other
acquisition of Indebtedness will be excluded from clause (B) of the definition
of Restricted Payment Cap;

(4) the payment of any dividend (or, in the case of any partnership or limited
liability company, any similar distribution) by any Subsidiary of the Borrower
to the holders of its Capital Stock on a pro rata basis;

(5) the repurchase, redemption or other acquisition or retirement for value of
any Capital Stock of any Parent, the Borrower or any Subsidiary Guarantor held
by any current or former officer, director or employee of any Parent, the
Borrower or any Subsidiary of the Borrower pursuant to any equity subscription
agreement, stock option agreement, shareholders’ agreement or similar agreement;
provided that the aggregate price paid for all such repurchased, redeemed,
acquired or retired Capital Stock shall not exceed $5,000,000 in any
twelve-month period;

(6) the repurchase, redemption or other acquisition or retirement of Capital
Stock deemed to occur upon the exercise or exchange of stock options, warrants
or other similar rights to the extent such Capital Stock represent a portion of
the exercise or exchange price of those stock options, and the repurchase,
redemption or other acquisition or retirement of Capital Stock made in lieu of
withholding taxes resulting from the exercise or exchange of stock options,
warrants or other similar rights;

(7) the declaration and payment of regularly scheduled or accrued dividends to
holders of any class or series of Disqualified Stock of any Subsidiary of the
Borrower, or any class or series of preferred stock of a Subsidiary of the
Borrower, in each case issued after the Closing Date, so long as the
Consolidated

 

90



--------------------------------------------------------------------------------

Total Leverage Ratio for the Borrower’s most recently ended four-Fiscal Quarters
for which internal financial statements are available immediately preceding the
date on which such dividend payment is made would in accordance with, and as set
forth in, the applicable Compliance Certificate, have been no greater than the
ratio set forth in Section 8.18(b) for such period, assuming such ratio were
required to be tested for such period, determined on a pro forma basis, as if
such dividend payment had been made at the beginning of such four-Fiscal Quarter
period;

(8) Permitted Payments to any Parent;

(9) the repurchase, redemption or other acquisition or retirement for value of
any Capital Stock of Superholdings to the extent necessary to comply with law or
to prevent the loss or to secure the renewal or reinstatement of any FCC license
held by Superholdings or any of its Subsidiaries;

(10) make required distributions or payments to Royal Street in accordance with
the Royal Street Agreements; and

(11) other Restricted Payments not to exceed $10,000,000 in the aggregate since
the Closing Date.

The amount of all Restricted Payments (other than cash) will be the Fair Market
Value on the date of the Restricted Payment of the assets or securities proposed
to be transferred or issued by the Borrower or its Subsidiaries pursuant to the
Restricted Payment. The Fair Market Value of any assets or securities that are
required to be valued by this Section 8.6 will be determined as follows:

(i) with respect to any Restricted Payment or series of related Restricted
Payments involving aggregate consideration in excess of $10,000,000, a
resolution of the Borrower’s or the applicable Subsidiary Guarantor’s board of
directors (or similar governing body) set forth in an officers’ certificate
certifying that such Restricted Payment has been approved by the Borrower’s or
the applicable Subsidiary Guarantor’s board of directors (or similar governing
body); and

(ii) with respect to any Restricted Payment or series of related Restricted
Payments involving aggregate consideration in excess of $50,000,000, the
approval of the board of directors (or similar governing body) required by
clause (i) above must be based on an opinion or appraisal from a financial point
of view issued by an accounting, appraisal or investment banking firm of
recognized standing.

8.7. Modifications of Certain Debt Instruments. Amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to (a) the Royal Street Credit Agreement, Royal Street Security
Agreement or Royal Street Pledge Agreement that materially adversely affects the
Liens granted to any Group Member pursuant to the Royal Street Credit Agreement,
Royal Street Security Agreement or Royal Street Pledge Agreement without the
prior written consent of the Administrative Agent; (b) any of the material terms
of the Senior Notes or any Subordinated Indebtedness or any related documents

 

91



--------------------------------------------------------------------------------

providing for the subordination thereof (other than any such amendment,
modification, waiver or other change that (i) would extend the maturity or
reduce the amount of any payment of principal thereof or reduce the rate or
extend any date for payment of interest thereon and/or otherwise amend the
covenants therein so long as such amended covenants are less restrictive than
those set forth herein (taken as a whole) and (ii) does not (other than, solely
in the case of an amendment to the Senior Notes Indenture to (x) extend the
maturity of the Senior Notes beyond the Tranche B-2 Term Loan Maturity Date
and/or (y) otherwise amend the covenants therein so long as such amended
covenants are less restrictive than those set forth herein (taken as a whole))
involve the payment of a consent fee); or (c) any agreement relating to Liens
granted to the Borrower or any Subsidiary Guarantor by a Person in which such
Loan Party has made an Investment pursuant to clause (x) or (xiv) of the
definition of Permitted Investments that materially adversely affects the Liens
granted to such Loan Party pursuant to any such agreement without the prior
written consent of the Administrative Agent.

8.8. Transactions with Affiliates. Enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property or the
rendering of any service, with any Affiliate unless such transactions are
otherwise not prohibited by this Agreement and are upon fair and reasonable
terms no less favorable to it than it would obtain in a comparable arm’s length
transaction with a Person not an Affiliate (it being understood that
transactions with any Affiliate involving the transfer of Property (including
sale-leaseback transactions) at book value shall be deemed to be fair and
reasonable). Notwithstanding the preceding sentence, the following items will
not be prohibited by the provisions of the preceding sentence:

(1) any employment agreement, employee benefit plan, agreement or plan relating
to employee or officer compensation, officer or director indemnification
agreement or any similar arrangement entered into by the Borrower or any of its
Subsidiaries existing on the Closing Date (other than any Plans), or entered
into thereafter in the ordinary course of business, and any indemnitees or other
transactions permitted or required by bylaw, statutory provisions or any of the
foregoing agreements, plans or arrangements and payments pursuant thereto;

(2) transactions between or among the Loan Parties;

(3) payment of reasonable directors’ fees;

(4) any issuance of Capital Stock (other than Disqualified Stock) of the
Borrower to Holdings;

(5) any receipt of any capital contribution from, any Affiliate of the Borrower;

(6) transactions with Royal Street in accordance with the applicable Royal
Street Agreements, transactions with any Person in which Borrower or any of its
Subsidiaries has a Permitted Joint Venture Investment and transactions in
connection with any Person in which the Borrower or any of its Subsidiaries has
made an Investment pursuant to clause (xiv) of the definition of Permitted
Investments (provided such Person in which such Investment was made shall have
granted to the Borrower or the Subsidiary making such Investment a sole first
priority Lien on substantially all of its assets (except (x) as may be limited
by a Requirement of Law or (y) for Other Approved Liens));

 

92



--------------------------------------------------------------------------------

(7) any Permitted Investments or Restricted Payments that do not violate the
provisions of this Agreement;

(8) any contracts, agreements or understandings existing as of the Closing Date
and disclosed in the notes to the consolidated financial statements of
Superholdings for the year ended December 31, 2005 or for the nine months ended
September 30, 2006, and any amendments to or replacements of such contracts,
agreements or understandings so long as any such amendment or replacement, taken
as a whole, is not more disadvantageous to the Borrower or to the Lenders in any
material respect than the original agreement as in effect on the Closing Date;
and

(9) transactions with customers, clients, suppliers or purchasers or sellers of
goods and services, in each case in the ordinary course of business and
otherwise in compliance with the terms of the Credit Agreement, provided that in
the good faith determination of the Board of Directors or the senior management
of the Borrower, such transactions are, taken as a whole, on terms not
materially less favorable to the Borrower or the relevant Subsidiary than those
that could reasonably be expected to be obtained in a comparable transaction at
such time on an arm’s length basis from a Person that is not an Affiliate of the
Borrower.

8.9. Sales and Leasebacks. Except for sale and leaseback transactions with
consideration of less than $20,000,000 in the aggregate for all such
transactions, enter into any arrangement with any Person (other than (a) among
the Borrower and one or more Subsidiary Guarantors or (b) among the Borrower or
any Subsidiary Guarantor and Royal Street or any Person in which the Borrower or
any of its Subsidiaries has made an Investment pursuant to clause (x) or
(xiv) of the definition of Permitted Investments (provided such Person in which
such Investment was made shall have granted to the Borrower or the Subsidiary
making such Investment a sole first priority Lien on substantially all of its
assets (except (x) as may be limited by a Requirement of Law or (y) for Other
Approved Liens))) providing for the leasing by the Borrower or any Subsidiary of
Property that has been or is to be sold or transferred by the Borrower or such
Subsidiary Guarantor to such Person or to any other Person to whom funds have
been or are to be advanced by such Person on the security of such property or
rental obligations of the Borrower or such Subsidiary Guarantor.

8.10. Hedge Agreements. Enter into any Hedge Agreement, except (a) Hedge
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Capital Stock),
(b) Hedge Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary, (c) any Eurodollar
cap purchased with respect to any Eurodollar Loan, and (d) Hedge Agreements
required pursuant to Section 7.9.

8.11. Changes in Fiscal Year. Change its Fiscal Year-end from December31.

 

93



--------------------------------------------------------------------------------

8.12. Negative Pledge Clauses; Subsidiary Distributions. Create, incur, assume
or suffer to exist (except as may exist as of the date hereof) any contract,
agreement or understanding which in any way prohibits or restricts (i) the
ability of the Borrower or any Subsidiary of the Borrower to create, incur or
permit any Lien upon any of its Property (other than Liens permitted by
Section 8.3), (ii) any Subsidiary of the Borrower from paying dividends or
making distributions, loans or advances to the Borrower or any Subsidiary of the
Borrower, or which requires the consent of or notice to other Persons in
connection with the paying of dividends or the making of distributions or
(iii) the ability of any Subsidiary to transfer any of its assets to the
Borrower or any other Subsidiary; provided, however, that the preceding
restrictions will not apply to encumbrances or restrictions arising under or by
reason of (a) this Agreement, (b) any leases or licenses or similar contracts as
they affect any Property or Lien subject to a lease or license, (c) the Senior
Note Indenture, (d) agreements or instruments governing Excluded Indebtedness
and Capital Stock and any amendments, restatements, modifications, renewals,
increases, supplements, refundings, replacements or refinancings of these
agreements or instruments permitted hereunder; provided that the amendments,
restatements, modifications, renewals, increases, supplements, refundings,
replacements or refinancings are not materially more restrictive, taken as a
whole, with respect to such dividend, other payment and asset transfer
restrictions than those contained in those agreements or instruments on the
Closing Date, (e) applicable law, rule, regulation or order, (f) any instrument
to which a Person acquired by the Borrower or any of its Subsidiaries is bound,
as in effect at the time of such acquisition (except to the extent such
instrument governs Indebtedness or Capital Stock that was incurred or issued in
connection with or in contemplation of such acquisition), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person, or the property or assets of the Person, so
acquired (and any refinancing, replacement, or extension of any such instrument,
so long as such restrictions are, in the good faith judgment of the Board of
Directors, not materially more restrictive, taken as a whole, than those in
effect in such instrument on the date of acquisition); provided that, in the
case of Indebtedness, such Indebtedness was permitted by the terms of this
Agreement to be incurred, (g) customary non-assignment provisions in contracts
and licenses entered into in the ordinary course of business, (h) any instrument
governing any secured Indebtedness or Capital Lease Obligation that imposes
restrictions on the assets securing such Indebtedness or the subject of such
lease of the nature described in clause (iii) above, (i) Excepted Liens that
limit the right of the debtor to dispose of the assets subject to such Liens,
(j) customary provisions limiting the disposition or distribution of assets or
property in joint venture agreements, asset sale agreements, sale-leaseback
agreements, stock sale agreements and other similar agreements entered into with
the approval of the Borrower’s Board of Directors, which limitation is
applicable only to the assets that are the subject of such agreements, and
(k) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business.

8.13. International Operations; Foreign Subsidiaries. Acquire or make any other
expenditure (whether such expenditure is capital, operating or otherwise) in or
related to, any Property which after consummation of such acquisition will not
be located within the geographical boundaries of the United States, including
any equity interests in a Subsidiary or any other Person not incorporated under
the laws of a jurisdiction within the United States.

8.14. [Reserved]

 

94



--------------------------------------------------------------------------------

8.15. ERISA Compliance. (a) Engage in, or permit any ERISA Affiliate to engage
in, any transaction in connection with which the Borrower, any of its
Subsidiaries or any ERISA Affiliate could be subjected to either a civil penalty
assessed pursuant to subsections (c), (i) or (l) of section 502 of ERISA or a
tax imposed by Chapter 43 of Subtitle D of the Code, if either of which could
reasonably be expected to have a Material Adverse Effect.

(b) Terminate, or permit any ERISA Affiliate to terminate, any Plan in a manner,
or take any other action with respect to any Plan, which could reasonably be
expected to result in any liability of any Group Member or any ERISA Affiliate
to the PBGC if any such liability could reasonably be expected to result in a
Material Adverse Effect.

(c) Fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower or any of its Subsidiaries or
any ERISA Affiliate is required to pay as contributions thereto if such failure
could reasonably be expected to have a Material Adverse Effect.

(d) Permit to exist, or allow any ERISA Affiliate to permit to exist, any
accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Plan which
exceeds $10,000,000.

(e) Permit, or allow any ERISA Affiliate to permit, the actuarial present value
of the benefit liabilities under any Plan maintained by the Borrower, any of its
Subsidiaries or any ERISA Affiliate which is regulated under Title IV of ERISA
to exceed the current value of the assets (computed on a plan termination basis
in accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities by an amount in excess of $10,000,000. The term “actuarial present
value of the benefit liabilities” shall have the meaning specified in section
4041 of ERISA.

(f) Contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
Multiemployer Plan.

(g) Acquire, or permit any ERISA Affiliate to acquire, an interest in any Person
that causes such Person to become an ERISA Affiliate with respect to the
Borrower, any of its Subsidiaries or any ERISA Affiliate if such Person
sponsors, maintains or contributes to, or at any time in the six-year period
preceding such acquisition has sponsored, maintained, or contributed to, (i) any
Multiemployer Plan, or (ii) any other Plan that is subject to Title IV of ERISA
under which the actuarial present value of the benefit liabilities under such
Plan exceeds the current value of the assets (computed on a plan termination
basis in accordance with Title IV of ERISA) of such Plan allocable to such
benefit liabilities by any amount in excess of $10,000,000.

(h) Incur, or permit any ERISA Affiliate to incur, a liability to or on account
of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA if such
liability could reasonably be expected to have a Material Adverse Effect.

 

95



--------------------------------------------------------------------------------

(i) Contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material current liability in excess of
$10,000,000.

(j) Amend, or permit any ERISA Affiliate to amend, a Plan resulting in a
material increase in current liability such that any Group Member or any ERISA
Affiliate is required to provide security to such Plan under section 401(a)(29)
of the Code.

8.16. Environmental Matters. (a) Cause or permit any of its Property by its
Hazardous Materials Activities or other actions or by Hazardous Materials
Activities or other actions of third parties under its control, to be in
violation of, or do anything or permit anything to be done which will subject
any such Property to any Remedial Work under any applicable Environmental Laws,
assuming disclosure to the applicable Governmental Authority of all relevant
facts, conditions and circumstances, if any, pertaining to such Property where
such violations or remedial obligations could reasonably be expected to have a
Material Adverse Effect and (b) take reasonable actions to prevent their
respective Property from being in violation or the subject of remedial
obligations in clause (a) above.

8.17. Subsidiaries. (a) Create or acquire any additional Subsidiary unless the
Borrower gives written notice to the Administrative Agent of such creation or
acquisition and complies with Section 7.10, (b) sell, assign or otherwise
dispose of any Capital Stock in any Subsidiary except in compliance with
Section 8.5, (c) have any Subsidiaries other than Subsidiaries organized in a
jurisdiction in the United States, or (d) have any Subsidiaries that own Capital
Stock in any Group Member, unless such Subsidiary becomes a Guarantor hereunder.

8.18. Financial Condition Covenants.

(a) Consolidated Senior Secured Leverage Ratio. Permit the Consolidated Senior
Secured Leverage Ratio as at the last day of any period of four consecutive
Fiscal Quarters of the Borrower ending after the Restatement Date to be greater
than 4.5x.

(b) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as at the last day of any period of four consecutive Fiscal Quarters of
the Borrower ending after the Restatement Date to be greater than 6.0x; provided
however, that the Consolidated Total Leverage Ratio shall be tested only at the
last day of any such four Fiscal Quarter period when Total Revolving Extensions
of Credit (without giving effect to any Additional Stated LC Amount) are in
excess of $25,000,000 on an average daily basis during the last Fiscal Quarter
of such four Fiscal Quarter period.

(c) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for any period of four consecutive Fiscal Quarters of the
Borrower ending after the Restatement Date to be less than 1.1x; provided,
however, that the Consolidated Fixed Charge Coverage Ratio shall be tested only
at the last day of any such four Fiscal Quarter

 

96



--------------------------------------------------------------------------------

Period when Total Revolving Extensions of Credit (without giving effect to any
Additional Stated LC Amount) are in excess of $25,000,000 on an average daily
basis during the last Fiscal Quarter of such four Fiscal Quarter period.

8.19. Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related thereto or are related to the telecommunications industry.

SECTION 9. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) Failure to Make Payments When Due. Failure by the Borrower to pay (i) when
due any principal of any Loan or Reimbursement Obligation, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; or (ii) any interest on any Loan or Reimbursement
Obligation or any fee or any other amount due hereunder within five days after
the date due; or

(b) Default in Other Agreements. (i) Failure of any Loan Party to pay when due
any principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness (including any Hedge Agreement, but excluding any
Indebtedness referred to in Section 9(a)), in each case beyond the grace period,
if any, provided therefore and aggregating $10,000,000 or more; or (ii) breach
or default by any Loan Party with respect to any other material term of (1) one
or more items of Indebtedness in the individual or aggregate principal amount
referred to in clause (i) above or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness in the individual or
aggregate principal amount referred to in clause (i) above, in each case beyond
the grace period, if any, provided therefor, if the effect of such breach or
default is to cause, or permit the holder or beneficiary of such Indebtedness to
cause, with the giving of notice if required, that Indebtedness to become or be
declared due and payable (or redeemable or subject to a mandatory offer to
purchase by the obligor thereon) prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be; or

(c) Breach of Certain Covenants. Failure of any Group Member to perform or
comply with any term or condition contained in (i) Section 5.16, Section 7.4(a)
(with respect to the Borrower only), Section 7.7(a), Section 7.10 or Section 8
of this Agreement or (ii) Section 5.12 or Section 5.13 of the Guarantee and
Collateral Agreement; provided, however, that a failure to perform or comply
with any term or condition in Section 8.3 which occurs solely by reason of the
existence of purchase money Liens on Property (other than real property)
purchased by any Group Member, securing amounts payable related to such Property
in an amount exceeding $150,000,000, shall not constitute an Event of Default if
such failure is remedied not later than 10 days from the date of such failure;
or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Loan Party in any Loan Document or
in any statement or certificate at any time given by any Loan Party in writing
pursuant hereto or thereto or in connection herewith or therewith shall be
inaccurate in any material respect as of the date made or deemed made; or

 

97



--------------------------------------------------------------------------------

(e) Other Defaults Under Loan Documents. Any Loan Party shall default in the
performance of or compliance with any term contained herein or any of the other
Loan Documents, other than any such term referred to in any other Section of
this Section 9, and such default shall not have been remedied or waived within
thirty days after the earlier of (i) a Financial Officer of the Borrower
obtaining actual knowledge of such default or (ii) receipt by the Borrower of
notice from Administrative Agent or any Lender of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a final decree or order for relief in respect
of any Loan Party in an involuntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, which decree or order is not stayed; or any other similar relief shall
be granted under any applicable federal or state law; or (ii) an involuntary
case shall be commenced against any Loan Party under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over any Loan Party, or over
all or a substantial part of its property, shall have been entered; or there
shall have occurred the involuntary appointment of an interim receiver, trustee
or other custodian of any Loan Party for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of any Loan Party, and
any such event described in this clause (ii) shall continue for forty-five days
without having been stayed, dismissed, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Any Loan Party shall
have an order for relief entered with respect to it or shall commence a
voluntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its property; or any Loan
Party shall make any assignment for the benefit of creditors; or (ii) any Loan
Party shall be unable, or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due; or the board of directors
(or similar governing body) of any Loan Party (or any committee thereof) shall
adopt any resolution or otherwise authorize any action to approve any of the
actions referred to herein or in Section 9(f); or

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving in the aggregate at any time an amount in excess of
$10,000,000 (in either case to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has acknowledged coverage)
shall be entered or filed against any Loan Party or any of their respective
assets and shall remain undischarged, unpaid, unvacated, unappealed, unbonded or
unstayed for a period of forty-five days (or in any event later than five days
prior to the date of any proposed sale thereunder); or

 

98



--------------------------------------------------------------------------------

(i) Dissolution. Any order, judgment or decree shall be entered against any
Group Member decreeing the dissolution or split up of such Group Member and such
order shall remain undischarged, unvacated or unstayed for a period in excess of
thirty days; or

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or might reasonably be expected to
result in liability of any Loan Party or any of their respective ERISA
Affiliates in excess of $10,000,000 during the term hereof; or (ii) there exists
any fact or circumstance that reasonably could be expected to result in the
imposition of a Lien or security interest under Section 412(n) of the Code or
under ERISA; or

(k) Loan Documents. At any time after the execution and delivery thereof,
(i) the Guarantee and Collateral Agreement for any reason, other than the
satisfaction in full of all Obligations, shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void or any Group Member shall repudiate its obligations thereunder,
(ii) this Agreement ceases to be in full force and effect (other than by reason
of the satisfaction in full of the Obligations in accordance with the terms
hereof) or shall be declared null and void, or (iii) any Group Member shall
contest the validity or enforceability of any Loan Document in writing or deny
in writing that it has any further liability, including with respect to future
advances by Lenders, under any Loan Document to which it is a party, or (iv) any
lien created by any of the Security Documents shall cease to be enforceable and
of the same effect and priority purported to be created thereby; or

(l) a Change of Control shall occur; or

(m) any material Subordinated Indebtedness or the guarantees thereof shall
cease, for any reason, to be validly subordinated to the Obligations or the
obligations of the Subsidiary Guarantors under the Guarantee and Collateral
Agreement, as the case may be, as provided in any document governing any
Subordinated Indebtedness; or

(n) any Group Member (i) defaults in making any payment or delivery due on the
last payment, delivery or exchange date of, or any payment due on early
termination of, any Specified Hedge Agreement, in each case beyond the period of
grace, if any, provided in such Specified Hedge Agreement; or (iii) defaults in
the observance or performance of any other agreement or condition relating to
any such Specified Hedge Agreement, or any other event shall occur or condition
exist, the effect of which default or other event or condition is to cause, or
to permit the holder or beneficiary of such Indebtedness (or a trustee or agent
on behalf of such holder or beneficiary) to cause, after the giving of notice if
required or the elapse of any grace period, a liquidation, acceleration or early
termination of such Specified Hedge Agreement; provided, that a default, event
or condition described in clause (i) or (ii) of this paragraph (n) shall not at
any time constitute an Event of Default unless, at such time, one or more
defaults, events or conditions of the type described in clauses (i) and (ii) of
this paragraph (n) shall have occurred and be continuing under Specified Hedge
Agreements which have an outstanding principal amount of Indebtedness thereunder
which exceeds $10,000,000;

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) or (g) above as to the Borrower, automatically the Commitments
shall immediately terminate and

 

99



--------------------------------------------------------------------------------

the Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents and any
Specified Hedge Agreements. After all such Letters of Credit shall have expired
or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents and any Specified Hedge Agreements shall have been paid in
full, the balance, if any, in such cash collateral account shall be returned to
the Borrower (or such other Person as may be lawfully entitled thereto). Except
as expressly provided above in this Section, presentment, demand, protest and
all other notices of any kind are hereby expressly waived by the Borrower.

SECTION 10. THE AGENTS

10.1. Appointment. Each Lender (and, if applicable, each other Secured Party)
hereby irrevocably designates and appoints each Agent as the agent of such
Lender (and, if applicable, each other Secured Party) under this Agreement and
the other Loan Documents, and each such Lender irrevocably authorizes such
Agent, in such capacity, to take such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to such Agent by the terms of
this Agreement and the other Loan Documents, together with such other powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender or other Secured Party, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any Agent.

 

100



--------------------------------------------------------------------------------

10.2. Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys in-fact selected by it with reasonable care.

10.3. Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders or any other Secured Party
for any recitals, statements, representations or warranties made by any Group
Member or any officer thereof contained in this Agreement or any other Loan
Document or any Specified Hedge Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agents under or in connection with, this Agreement or any other Loan Document or
any Specified Hedge Agreement for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or any Specified Hedge Agreement or for any failure of any Group Member
a party thereto to perform its obligations hereunder or thereunder. The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document or any Specified Hedge
Agreement, or to inspect the properties, books or records of any Group Member.

10.4. Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by such Agent.
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. Each Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Agents shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans and all other Secured Parties.

10.5. Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
has received notice from a Lender or the Borrower referring to this Agreement,
describing such

 

101



--------------------------------------------------------------------------------

Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Secured Parties.

10.6. Non-Reliance on Agents and Other Lenders. Each Lender (and, if applicable,
each other Secured Party) expressly acknowledges that neither the Agents nor any
of their respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates have made any representations or warranties to it and that no act by
any Agent previously or hereafter taken, including any review of the affairs of
a Loan Party or any Affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender or any other Secured
Party. Each Lender (and, if applicable, each other Secured Party) also
represents to the Agents that it has, independently and without reliance upon
any Agent or any other Lender or any other Secured Party, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their Affiliates
and made its own decision to make its Loans hereunder and enter into this
Agreement, and the Amendment Agreement (if applicable), or any Specified Hedge
Agreement. Each Lender (and, if applicable, each other Secured Party) also
represents that it will, independently and without reliance upon any Agent or
any other Lender (or any other Secured Party), and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents or any Specified Hedge Agreement,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to disclose or otherwise provide to any Lender or any
other Secured Party any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any Affiliate of a Loan Party that may
come into the possession of the Person serving as Administrative Agent or any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates in
any capacity.

10.7. Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought under this Section (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be

 

102



--------------------------------------------------------------------------------

Imposed on, incurred by or asserted against such Agent in any way relating to or
arising out of, the Commitments, this Agreement, any of the other Loan
Documents, any Specified Hedge Agreement or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent under or in connection with any of
the foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s gross negligence or willful misconduct. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

10.8. Agent in Its Individual Capacity. Each Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Group Member as though such Agent were not an Agent. With respect to its
Loans made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender”, “Lenders”, “Secured
Party” and “Secured Parties” shall include each Agent in its individual
capacity.

10.9. Successor Administrative Agent and Issuing Lender. (a) The Administrative
Agent may resign as Administrative Agent upon 30 Business Days’ notice to the
Lenders and the Borrower. If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default under
Section 9(a) or Section 9(f) with respect to the Borrower shall have occurred
and be continuing) be subject to approval by the Borrower (which approval shall
not be unreasonably withheld or delayed), whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 Business
Days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. The Syndication Agent may, at
any time, by notice to the Lenders and the Administrative Agent, resign as
Syndication Agent hereunder, whereupon the duties, rights, obligations and
responsibilities of the Syndication Agent hereunder shall automatically be
assumed by, and inure to the benefit of, the Administrative Agent, without any
further act by the Syndication Agent, the Administrative Agent or any Lender.
After any retiring Administrative Agent’s resignation as Administrative Agent,
the provisions of this Section 10 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.

 

103



--------------------------------------------------------------------------------

(b) The Borrower shall be permitted to replace the then existing Issuing Lender
(the “Departing Issuing Lender”) upon 10 Business Days’ notice to the
Administrative Agent and the Departing Issuing Lender (or such shorter time as
the Departing Issuing Lender may agree) if the Departing Issuing Lender becomes
a Defaulting Lender or requests reimbursement under Section 3.7(c) or otherwise
declines to issue a Letter of Credit pursuant to the provisions of
Section 3.7(c). The Borrower shall select from among the Lenders a successor
Issuing Lender, subject to approval by such successor Issuing Lender and by the
Administrative Agent (the approval of the Administrative Agent shall not be
unreasonably withheld or delayed), whereupon such successor Issuing Lender shall
succeed to the rights, powers and duties of the Departing Issuing Lender, and
the term “Issuing Lender” shall mean such successor Issuing Lender effective
upon such appointment and approval, and (subject to the final two sentences of
this Section 10.9(b) the Departing Issuing Lender’s rights, powers and duties as
Issuing Lender shall be terminated, without any other or further act or deed on
the part of such Departing Issuing Lender or any of the parties to this
Agreement or any holders of the Loans. Any Letter of Credit issued by the
Departing Issuing Lender and outstanding on the effective date of the
appointment and approval of the successor Issuing Lender shall remain an
outstanding L/C Obligation. The provisions of the Loan Documents shall inure to
the benefit of the Departing Issuing Lender for so long as any Letter of Credit
issued by the Departing Issuing Lender remains outstanding.

10.10. Agents Generally. Except as expressly set forth herein, no Agent shall
have any duties or responsibilities hereunder in its capacity as such.

10.11. The Lead Arrangers. The Lead Arrangers, in their capacity as such, shall
have no duties or responsibilities, and shall incur no liability, under this
Agreement and other Loan Documents.

SECTION 11. MISCELLANEOUS

11.1. Amendments and Waivers. (a) Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 11.1. The
Required Lenders and each Group Member party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Group Member party to the relevant Loan Document may, from time to
time, (x) enter into written amendments, supplements or modifications hereto and
to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Group Members hereunder or thereunder or (y) waive, on
such terms and conditions as the Required Lenders or the Administrative Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided, however, that, in addition, no such waiver and
no such amendment, supplement or modification shall:

(i) forgive the principal amount or extend the final scheduled date of maturity
of any Loan, extend the scheduled date of any amortization payment in respect of
any Term Loan, reduce the stated rate of any interest or fee payable hereunder
(except (x) in connection with any waiver of the applicability of any
post-default increase in interest rates, which waiver shall be effective with
the consent of the Majority Facility Lenders of each adversely affected Facility

 

104



--------------------------------------------------------------------------------

and (y) that any amendment or modification of defined terms used in the
financial covenants in this Agreement shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Revolving Commitment, in each case without the
written consent of each Lender directly affected thereby;

(ii) eliminate or reduce the voting rights of any Lender under this Section 11.1
without the written consent of such Lender;

(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral (except as expressly provided by
Section 11.14(b)), release all or substantially all of the Subsidiary Guarantors
from their obligations under the Guarantee and Collateral Agreement or modify
the provisions of Section 11.6, in each case without the written consent of all
Lenders;

(iv) amend, modify or waive any condition precedent to any extension of credit
under the Revolving Facility or Extended Revolving Subfacility, as applicable,
set forth in Section 6.2 (including in connection with any waiver of an existing
Default or Event of Default) without the written consent of the Majority
Facility Lenders with respect to the Revolving Facility or Extended Revolving
Subfacility, as applicable;

(v) amend, modify or waive any provision of Section 4.8 without the written
consent of each Lender adversely affected thereby;

(vi) reduce the amount of Net Cash Proceeds required to be applied to prepay
Loans under this Agreement without the written consent of the Majority Facility
Lenders with respect to each Facility;

(vii) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility or Subfacility without the written consent
of all Lenders under such Facility or Subfacility, as applicable;

(viii) amend, modify or waive any provision of Section 10 without the written
consent of each Agent adversely affected thereby;

(ix) amend, modify or waive any provision of Section 3.3 or 3.4 without the
written consent of the Swingline Lender;

(x) amend, modify or waive any provision of Sections 3.7 to 3.14 without the
written consent of the Issuing Lender;

(xi) amend, modify or waive any provision of Section 4.16 without the written
consent of each of the Administrative Agent, the Swingline Lender and the
Issuing Lender; or

(xii) amend, modify or waive (A) any Loan Document so as to alter the ratable
treatment of the Borrower Hedge Agreement Obligations and the Borrower Credit
Agreement Obligations or (B) the definition of “Qualified Counterparty,”
“Specified Hedge Agreement,”

 

105



--------------------------------------------------------------------------------

“Obligations,” “Borrower Obligations,” or “Borrower Hedge Agreement
Obligations”, in each case in a manner adverse to any Qualified Counterparty
with Obligations then outstanding without the written consent of any such
Qualified Counterparty.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Group Members, the
Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Group Members, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

(b) If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders, the consent of Required
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained being referred to
as a “Non-Consenting Lender”), then, so long as the Administrative Agent is not
a Non-Consenting Lender, the Administrative Agent or a Person reasonably
acceptable to the Administrative Agent (and the Administrative Agent or such
Person agrees to consent to the proposed amendment, modification, waiver or
termination for which such Non-Consenting Lender’s consent has not been
obtained) shall have the right to purchase from such Non-Consenting Lenders, and
such Non-Consenting Lenders agree that they shall, upon the Administrative
Agent’s request, sell and assign to the Administrative Agent or such Person, all
of the Term Loans of such Non-Consenting Lenders for an amount equal to the
principal balance of all Term Loans held by such Non-Consenting Lenders and all
accrued interest and fees (including any related processing and/or recordation
fees) with respect thereto through the date of sale, such purchase and sale to
be consummated pursuant to an executed Assignment and Assumption.
Notwithstanding the foregoing, technical and conforming modifications to each
Loan Document may be made with the consent (not to be unreasonably withheld) of
the Administrative Agent and each Group Member that is a party thereto to the
extent necessary to integrate any Incremental Term Loans (including Other Term
Loans) on substantially identical terms as the Tranche B Term Loans, except, in
the case of Other Term Loans, with respect to the interest rate margin
applicable thereto.

(c) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
Revolving Extensions of Credit and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders; provided, that no such
amendment shall permit the Additional Extensions of Credit to share ratably with
or with preference to the Term Loans in the application of mandatory prepayments
without the consent of the Required Lenders. Notwithstanding the foregoing, the
consent of the Required Lenders shall not be required to effectuate the
provisions of Sections 2.4 or 11.1(f).

 

106



--------------------------------------------------------------------------------

(d) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Term Loans (“Refinanced Term Loans”)
with a replacement “B” term loan tranche hereunder (“Replacement Term Loans”),
provided that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Refinanced Term Loans,
(b) the interest rate margin for such Replacement Term Loans shall not be higher
than the weighted average interest rate margin for such Refinanced Term Loans,
(c) the weighted average life to maturity of such Replacement Term Loans shall
not be shorter than the weighted average life to maturity of such Refinanced
Term Loans at the time of such refinancing and (d) all other terms applicable to
such Replacement Term Loans shall be substantially identical to, or less
favorable to the Lenders providing such Replacement Term Loans than, those
applicable to such Refinanced Term Loans, except to the extent necessary to
provide for covenants and other terms applicable to any period after the latest
final maturity of the Term Loans in effect immediately prior to such
refinancing. Any refinancing of the Term Loans as described above shall be
subject to the prepayment provisions of Section 4.1.

(e) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Borrower and the
Incremental Lenders providing any Incremental Term Loans pursuant to
Section 2.4, to effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effectuate the provisions of Section 2.4, including,
without limitation, to include appropriately the Incremental Lenders in any
determination of Required Lenders and Majority Facility Lenders, and to
incorporate appropriately any Incremental Term Loans into the definition of
Subfacility.

(f) Revolving Extension Offers.

(i) The Borrower may, by written notice to the Administrative Agent from time to
time, make one or more offers (each, a “Revolving Extension Offer”) to all the
Revolving Lenders to make one or more Permitted Amendments (as defined in
paragraph (iii) below) pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower. Such notice
shall set forth (i) the terms and conditions of the requested Permitted
Amendments and (ii) the date on which such Permitted Amendment is requested to
become effective (which shall not be less than 10 Business Days after the date
of such notice). Permitted Amendments shall become effective only with respect
to the Revolving Loans and Revolving Commitments of the Revolving Lenders that
accept the applicable Revolving Extension Offer (such Lenders, the “Extending
Revolving Lenders”).

(ii) The Borrower and each Extending Revolving Lender shall execute and deliver
to the Administrative Agent a Revolving Extension Agreement (which may take the
form of an amendment and restatement of this Agreement so long as no
modifications are made that would otherwise be prohibited by this Section 11.1
without obtaining the vote of any other Facility, Subfacility or other group of
Lenders) and such other documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Revolving Extension Agreement. The
Lenders

 

107



--------------------------------------------------------------------------------

hereby irrevocably authorize the Administrative Agent to enter into technical
amendments to this Agreement and the other Loan Documents as may be necessary or
advisable to effectuate the transactions contemplated by the Permitted
Amendments and only with respect to the Revolving Loans and Revolving
Commitments of the Extending Revolving Lenders (including amendments to
Section 4.8 hereof if deemed advisable by the Administrative Agent, and any
other amendments necessary to treat the Revolving Loans and Revolving
Commitments of the Extended Revolving Lenders as Extended Revolving Loans and/or
Extended Revolving Commitments, including, without limitation, to include
appropriately the Extended Revolving Lenders in any determination of Required
Lenders and Majority Facility Lenders, and to incorporate appropriately any
Extended Revolving Loans into the definition of Subfacility, the provisions of
Section 3 or other similar provisions). Notwithstanding the foregoing, no
Permitted Amendment shall become effective under this Section 11.1(f) unless the
Administrative Agent shall have received legal opinions, a certificate of an
Authorized Officer, board resolutions and such other corporate documents as the
Administrative Agent may reasonably request, in each case in form and substance
reasonably satisfactory to the Administrative Agent.

(iii) “Permitted Amendments” shall be, when used in this Section 11.1(f), (i) an
extension of the final maturity date of the Revolving Loans and/or Revolving
Commitments of the Extending Revolving Lenders (provided that such extensions
may not result in having more than one additional final maturity date under this
Agreement in any year without the consent of the Administrative Agent), (ii) an
increase in the Applicable Margin with respect to the applicable Revolving Loans
and/or Revolving Commitments of the Extending Revolving Lenders and the payment
of increased commitment fees and/or other additional fees to the Extending
Revolving Lenders, (iii) the requirement that all Letters of Credit or Swingline
Loans be drawn only under an Extended Revolving Subfacility, and (iv) technical
requirements regarding borrowings, prepayments, conversion or cancellation of
existing Revolving Loans or Swingline Loans or Letters of Credit and other
similar matters.

(g) Term Loan Modification Offers.

(i) The Borrower may, by written notice to the Administrative Agent from time to
time, make one or more offers (each, a “Term Loan Modification Offer”) to all
the Tranche B-1 Term Lenders and/or all the Lenders of one or more Subfacilities
of Incremental Term Loans to make one or more Permitted Amendments (as defined
in paragraph (iii) below) pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to Borrower. Such notice shall
set forth (i) the terms and conditions of the requested Permitted Amendments and
(ii) the date on which such Permitted Amendments are requested to become
effective (which shall not be less than 10 Business Days after the date of such
notice). Permitted Amendments shall become effective only with respect to the
Term Loans of the Lenders that accept the applicable Term Loan Modification
Offer (such Lenders, the “Accepting Term Lenders”).

(ii) The Borrower and each Accepting Term Lender shall execute and deliver to
the Administrative Agent a Term Loan Modification Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the acceptance of the Permitted Amendments and the terms and conditions thereof.
The

 

108



--------------------------------------------------------------------------------

Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Term Loan Modification Agreement. The Lenders hereby irrevocably
authorize the Administrative Agent to enter into technical amendments to this
Agreement and the other Loan Documents as may be necessary or advisable to
effectuate the transactions contemplated by the Permitted Amendments and only
with respect to the Term Loans of the Accepting Term Lenders, and if applicable
with respect to any increase in Applicable Margin, the other Tranche B-2 Term
Lenders (including any amendments necessary to treat the Term Loans of the
Accepting Term Lenders as Tranche B-2 Term Loans). Notwithstanding the
foregoing, no Permitted Amendment shall become effective under this
Section 11.1(g) unless the Administrative Agent shall have received legal
opinions, a certificate of an Authorized Officer, board resolutions and such
other corporate documents as the Administrative Agent may reasonably request, in
each case in form and substance reasonably satisfactory to the Administrative
Agent.

(iii) “Permitted Amendments” shall be, when used in this Section 11.1(g), (i) an
extension of the final maturity date of the applicable Term Loans to coincide
with the Tranche B-2 Term Loan Maturity Date and (ii) an increase in the
Applicable Margin with respect to the Term Loans of the Accepting Term Lenders
to equal that applicable to the Tranche B-2 Term Loans (or an amendment to
increase the Applicable Margin with respect to the Term Loans of the Accepting
Lenders and all the existing Tranche B-2 Term Loans such that an equal
Applicable Margin is payable on all of them and such increased Applicable Margin
is higher than that previously applicable to the Tranche B-2 Term Loans).

11.2. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

The Borrower:

  2250 Lakeside Boulevard   Richardson, Texas 75082   Attention: Executive Vice
President and Chief Financial Officer   Telecopier: (214) 265-2570

with a copy to:

  2250 Lakeside Boulevard   Richardson, Texas 75082   Attention: Executive Vice
President, General Counsel and Secretary   Telecopier: (866) 685-9618

The Administrative Agent:

  383 Madison Avenue, Floor 24   New York, New York 10179   Attention:
Christophe Vohmann   Telecopier: (212) 270-5127

 

109



--------------------------------------------------------------------------------

And

  JPMorgan Loan & Agency Services   1111 Fannin Street, Floor 10   Houston, TX
77002-6925   Attention: Sheila King   Telecopier: (713) 750-2358

with a copy to:

  Latham & Watkins LLP   885 Third Avenue, Suite 1000   New York, New York 10022
  Attention: Michele O. Penzer   Telecopier: (212) 751-4864

; provided that any notice, request or demand to or upon any Agent, the Issuing
Lender or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

11.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

11.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder so long as any Obligations are
outstanding.

11.5. Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
each Agent for all its reasonable and actual out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of outside counsel
to such Agent and filing and recording fees and expenses, with statements with
respect to the foregoing to be submitted to the Borrower prior to the
Restatement Date (in the case of amounts to be paid on the Restatement Date) and
from time to time thereafter on a quarterly basis or such other periodic basis
as such Agent shall deem

 

110



--------------------------------------------------------------------------------

appropriate, (b) to pay or reimburse each Lender and Agent for all its actual
out-of-pocket costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees and disbursements of outside
counsel to each Lender and of counsel to such Agent, (c) to pay, indemnify, and
hold each Lender and Agent harmless from, any and all recording and filing fees
and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other taxes, if any, that may be payable or determined
to be payable in connection with the execution and delivery of, or consummation
or administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold each Lender and Agent and their respective
officers, directors, employees, Affiliates, trustees, advisors, agents and
controlling persons (each, an “Indemnitee”) harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, or remedial
actions required or reasonably necessary pursuant to, any Environmental Law
applicable to the operations of any Group Member or any of the Properties or the
unauthorized use by Persons of information or other materials sent through
electronic, telecommunications or other information transmission systems that
are intercepted by such Persons and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Group Member under any Loan Document (all the foregoing in this
clause (d), collectively, the “Indemnified Liabilities”), provided, that the
Borrower shall have no obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
Without limiting the foregoing, and to the extent permitted by applicable law,
the Borrower agrees not to assert and to cause its Subsidiaries not to assert,
and hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 11.5 shall be payable not later than 10 Business Days after
written demand therefor. Statements payable by the Borrower pursuant to this
Section 11.5 shall be submitted to the Borrower, at the address of the Borrower
set forth in Section 11.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. The agreements in this Section 11.5 shall survive repayment of the Term
Loans and all other amounts payable hereunder.

11.6. Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the

 

111



--------------------------------------------------------------------------------

Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an (x) assignment to a Lender, an affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other Person, (y) any
assignment by the Administrative Agent (or its affiliates) or (z) any assignment
of Term Loans; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for (x) an assignment to an Assignee that is a Lender,
an affiliate of a Lender or an Approved Fund with respect to such Lender
immediately prior to giving effect to such assignment, except in the case of an
assignment of a Revolving Commitment to an Assignee that does not already have a
Revolving Commitment,(y) any assignment by the Administrative Agent (or its
affiliates) or (z) any assignment of Term Loans; and

(C) in the case of any assignment of a Revolving Commitment, the Issuing Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility or Subfacility, the
amount of the Commitments or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that (1) no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided that only one such fee shall be payable
in respect of contemporaneous assignments to or from related Approved Funds;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire; and

 

112



--------------------------------------------------------------------------------

(D) in the case of an assignment by a Lender to an Affiliated CLO, the assigning
Lender shall retain the sole right to approve any amendment, modification or
waiver of any provision of this Agreement and the other Loan Documents, provided
that the Assignment and Assumption between such Lender and such CLO may provide
that such Lender will not, without the consent of such CLO, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 11.1 and (2) directly affects such CLO.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 4.9,
4.10(a), 4.11 and 11.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
(absent manifest error), and the Borrower, the Administrative Agent, the Issuing
Lender and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b)(ii) of this Section,
and any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more Eligible Assignees (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this

 

113



--------------------------------------------------------------------------------

Agreement (including all or a portion of its Commitments and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 11.1 and (2) directly affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 4.9, 4.10(a) or 4.11
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.7(b)
as though it were a Lender, provided such Participant shall be subject to
Section 11.7(a) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 4.9 or 4.10(a) than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 4.10(a) unless such Participant complies with
Section 4.10(d).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 11.6(b). The Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and

 

114



--------------------------------------------------------------------------------

hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.

11.7. Adjustments; Set-off.

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or as provided in Section 4.2(f), if any
Lender (a “Benefited Lender”) shall, at any time after the Loans and other
amounts payable hereunder shall immediately become due and payable pursuant to
Section 9, receive any payment of all or part of the Obligations owing to it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 9(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefited Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefited
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower, as the case may be. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.

11.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

11.9. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

115



--------------------------------------------------------------------------------

11.10. Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Agents and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

11.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

11.12. Submission To Jurisdiction; Waivers. The Borrower, each Agent and each
Lender hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, at its
address set forth in Section 11.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

11.13. Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) no Agent or Lender has any fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Agents and Lenders, on one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and

 

116



--------------------------------------------------------------------------------

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

11.14. Releases of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Secured Party (without requirement of notice to or consent of any Secured Party
except as expressly required by Section 11.1) to take any action requested by
the Borrower having the effect of releasing any Collateral or guarantee
obligations, and the Administrative Agent shall take any such action requested
by the Borrower in a timely manner, (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 11.1 or (ii) under the
circumstances described in paragraph (b) below.

(b) At such time as the Loans, the Reimbursement Obligations and the other
Obligations (other than obligations under or in respect of Hedge Agreements and
other contingent Obligations) shall have been paid in full (or cash
collateralized in a manner satisfactory to the Administrative Agent), the
Commitments have been terminated and no Letters of Credit shall be outstanding
and, except as otherwise agreed by the affected Qualified Counterparties, the
net termination liability under or in respect of, and other amounts due and
payable under, Specified Hedge Agreements at such time shall have been paid in
full or secured by a collateral arrangement satisfactory to the Qualified
Counterparty in its reasonable discretion, the Collateral shall be released from
the Liens created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Group Member under the Security Documents
shall terminate, all without delivery of any instrument or performance of any
act by any Person.

11.15. Confidentiality. Each Lender shall hold all non-public information
regarding Superholdings and its Subsidiaries and their businesses identified as
such by the Borrower and obtained by such Lender pursuant to the requirements
hereof in accordance with such Lender’s customary procedures for handling
confidential information of such nature, it being understood and agreed by the
Borrower that, in any event, a Lender may make (i) disclosures of such
information to Affiliates of such Lender and to their agents and advisors (and
to other persons authorized by a Lender or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 11.15) on a need to know basis, (ii) disclosures of
such information reasonably required by any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation by such Lender of any Loans or any participations
therein, (iii) disclosure to any rating agency when required by it, provided
that, prior to any disclosure, such rating agency shall undertake in writing to
preserve the confidentiality of any confidential information relating to the
Group Members received by it from any of the Agents or any Lender,
(iv) disclosure necessary in connection with the defense of any action, suit or
investigation brought against a Lender, provided, that such Lender shall make
reasonable efforts to provide the Borrower with notice of such disclosure
request so that

 

117



--------------------------------------------------------------------------------

the Borrower may seek a protective order or other appropriate remedy, and
(v) disclosures required or requested by any governmental or regulatory agency
or representative thereof, and self-regulatory organization or representative
thereof, or by the NAIC or pursuant to legal or judicial process; provided,
unless specifically prohibited by applicable law or court order, each Lender
shall make reasonable efforts to notify the Borrower of any request by any
governmental agency or representative thereof or any self-regulatory
organization or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of such Lender by such governmental or regulatory agency) for
disclosure of any such non-public information prior to disclosure of such
information. Each Agent and Lender acknowledges that the information received
from any Loan Party or any Affiliate thereof relating to any Loan Party or any
Affiliate thereof or their respective businesses, other than any such
information that is available to such Agent or Lender on a nonconfidential basis
prior to disclosure by any Loan Party or any Affiliate thereof, may include
material non-public information concerning the Loan Parties or an Affiliate of
the Loan Parties, as the case may be.

(b) Auction-Related Confidentiality Provisions. If Superholdings or any of its
Affiliates (“Applicant”) holds a disclosable interest of 10% or greater in any
entity which has submitted an application to participate in an auction conducted
by the FCC, the Borrower shall promptly notify the Administrative Agent of such
application, and each Lender and each Agent acknowledge and agree that Applicant
will be subject to 47 C.F.R § 1.2105(c), the Anti-Collusion rule of the FCC (the
“Anti-Collusion Rule”). In order to avoid any possible violation of the
Anti-Collusion Rule, each Lender and each Agent agree that during the time the
Anti-Collusion Rule shall apply, they shall not (a) discuss with, or disclose in
any manner to, any representative of Applicant any Bidding Information (as
hereinafter defined) pertaining to any other applicant in such auction if such
information comes to the attention of such Lender or Agent; (b) discuss with, or
disclose in any manner to, any representative of another auction applicant
Bidding Information (as hereinafter defined) pertaining to Applicant in such
auction if such information comes to the attention of such Lender or such Agent.
For purposes of this Agreement, the term “Bidding Information” encompasses
information pertaining to the markets in which an auction applicant is eligible
to bid, the bidding eligibility and/or financial resources that an auction
applicant has at any particular point in time, the substance of the applicant’s
bids or bidding strategy, information with respect to any settlement discussions
or settlement agreement pertaining to the licenses and applicants involved in an
auction, information with respect to the post-auction market structure involving
the licenses being auctioned in an auction and any other information that could
reasonable be expected to affect an applicant’s bids or bidding strategy in, or
to undermine the integrity of, an auction.

11.16. WAIVERS OF JURY TRIAL. THE BORROWER, THE AGENTS AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

11.17. Delivery of Addenda, Joinder Agreements and Amendment Agreement. Each
Lender, by delivering to the Administrative Agent an Addendum, such Lender’s
signature page to the Amendment Agreement or a Joinder Agreement, duly executed
by such Lender and

 

118



--------------------------------------------------------------------------------

funding its Term Loans and/or Revolving Loans on the Closing Date, the Original
Restatement Date or the Restatement Date, or by funding any Incremental Term
Loans, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be approved by
any Agent, Required Lenders, Majority Facility Lenders or any group of Lenders
or all Lenders, as applicable, on the Closing Date, the Original Restatement
Date, the Restatement Date or the date of such funding, as applicable.

11.18. USA PATRIOT Act. Each Lender hereby notifies the Borrower that pursuant
to the requirements of the USA PATRIOT Act (Title III of Publ. L. 107-56 (signed
into law October 26, 2001)), (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

11.19. Certain Regulatory Requirements. Any provision herein or in any other
Loan Document to the contrary notwithstanding, no Agent or Lender will take any
action pursuant to this Agreement, the Guarantee and Collateral Agreement, or
any other agreement between any Loan Party and such Agent or Lender that would
constitute or result in any de facto or de jure assignment of an FCC license or
transfer of control of any Loan Party, if such assignment of license or transfer
of control would require under then existing law (including the written rules
and regulations promulgated by, and published policies of, the FCC), the prior
approval of the FCC, without first obtaining such approval of the FCC.

11.20. Preservation of Priority. It is the intention of each of the parties
hereto that the Original Credit Agreement be amended and restated in its
entirety pursuant to this Agreement so as to preserve the perfection and
priority of all security interests securing indebtedness and obligations under
the Original Credit Agreement and that all Indebtedness and Obligations of the
Borrower and the Guarantors hereunder and under the other Loan Documents shall
be secured by the liens evidenced under the Loan Documents and that this
Agreement does not constitute a novation or termination of the obligations and
liabilities existing under the Original Credit Agreement (or serve to terminate
Sections 4.11, 10.7 and 11.5 of the Original Credit Agreement or any of
Borrower’s obligations thereunder with respect to the Existing Lenders). The
parties hereto further acknowledge and agree that this Agreement constitutes an
amendment of the Original Credit Agreement made under and in accordance with the
terms of Section 11.1 of the Original Credit Agreement. In addition, unless
specifically amended hereby, each of the Loan Documents shall continue in full
force and effect without change. This Agreement restates and replaces, in its
entirety, the Original Credit Agreement; from and after the Restatement Date,
any reference in any of the other Loan Documents to the “Credit Agreement” shall
be deemed to refer to this Agreement.

[Signature Pages to Amendment Agreement to Evidence Execution Hereof]

 

119



--------------------------------------------------------------------------------

Annex A

PRICING GRID FOR REVOLVING LOANS, SWINGLINE LOANS AND COMMITMENT FEES

 

Pricing Level

 

Applicable Margin

for Eurodollar

Loans

 

Applicable Margin for

Base Rate Loans

 

Commitment Fee Rate

I   2.500%   1.500%   0.500% II   2.250%   1.250%   0.375% III   2.000%   1.000%
  0.250%

The Applicable Margin for Revolving Loans, Swingline Loans and the Commitment
Fee Rate shall be adjusted, based on changes in the Consolidated Senior Secured
Leverage Ratio, with such adjustments to become effective on the date (the
“Adjustment Date”) that is three Business Days after the date on which the
relevant financial statements are delivered to the Lenders pursuant to
Section 7.1 and to remain in effect until the next adjustment to be effected
pursuant to this paragraph. If any financial statements referred to above are
not delivered within the time periods specified in Section 7.1, then, until the
date that is three Business Days after the date on which such financial
statements are delivered, the highest rate set forth in each column of the
Pricing Grid shall apply. On each Adjustment Date, the Applicable Margin for
Revolving Loans, Swingline Loans and the Commitment Fee Rate shall be adjusted
to be equal to the Applicable Margins and Commitment Fee Rate opposite the
Pricing Level determined to exist on such Adjustment Date from the financial
statements relating to such Adjustment Date.

As used herein, the following rules shall govern the determination of Pricing
Levels on each Adjustment Date:

“Pricing Level I” shall exist on an Adjustment Date if the Consolidated Senior
Secured Leverage Ratio for the relevant period is greater than 3.50 to 1.00.

“Pricing Level II” shall exist on an Adjustment Date if the Consolidated Senior
Secured Leverage Ratio for the relevant period is less than or equal to 3.50 to
1.00 but greater than 3.00 to 1.00.

“Pricing Level III” shall exist on an Adjustment Date if the Consolidated Senior
Secured Leverage Ratio for the relevant period is less than or equal to 3.00 to
1.00.

 

120



--------------------------------------------------------------------------------

 

DISCLOSURE SCHEDULE TO THE

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of July 16, 2010

among

METROPCS WIRELESS, INC.,

as Borrower,

The Several Lenders

from Time to Time Parties Thereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

WELLS FARGO BANK, N.A.,

as Syndication Agent, and

J.P. MORGAN SECURITIES INC. and WELLS FARGO SECURITIES, LLC,

as Joint Lead Arranger and Joint Book-Running Managers

 

 

This Disclosure Schedule is delivered by MetroPCS Wireless, Inc. (the
“Borrower”) simultaneously with the execution and delivery of the Second Amended
and Restated Credit Agreement, dated as of July 16, 2010 (the “Credit
Agreement”), among the Borrower, the several banks and other financial
institutions or entities from time to time parties to this Agreement, J.P.
Morgan Securities Inc. and Wells Fargo Securities, LLC., as joint lead arranger
and joint book- running managers, Wells Fargo Bank, N.A., as syndication agent,
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity and
together with its successors in such capacity, the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined shall have the meaning
set forth in the Credit Agreement.

 

1



--------------------------------------------------------------------------------

SCHEDULE 1.1A

EXISTING LIENS

1. Uniform Commercial Code Filings.

 

ENTITY

  

JURISDICTION
(State Level)

  

SECURED PARTY

  

FINANCING
STATEMENT
NUMBER

  

FILING DATE

  

COLLATERAL

MetroPCS Wireless, Inc.    Delaware    Lucent Technologies Inc.    11220768   

09/24/01

as amended

9/19/06

as continued

9/19/06

   Telecommunications products and related materials supplied by Lucent MetroPCS
Wireless, Inc.    Delaware    U.S. Bancorp    92654397    8/18/09    Equipment –
C451 A00K010017140 MetroPCS Wireless, Inc.    Delaware    U.S. Bancorp   
92654405    8/18/09    Equipment – C253 A02E011014264 MetroPCS Wireless, Inc.   
Delaware    U.S. Bancorp    00188106    01/19/10    Equipment – C452
A0P2011001958 MetroPCS Michigan, Inc.    Delaware    U.S. Bancorp    01096019   
03/30/10    Equipment – 1 E3500 CCA819518BW; 1 E3500 CCA819518Color

2. Certain Liens securing Capital Leases described in Schedule 8.2(f) attached
hereto.

 

1.1-1



--------------------------------------------------------------------------------

SCHEDULE 3.7

EXISTING LETTERS OF CREDIT

None

 

3.7-1



--------------------------------------------------------------------------------

SCHEDULE 5.3

GOVERNMENTAL REQUIREMENTS

None

 

5.3-1



--------------------------------------------------------------------------------

SCHEDULE 5.4

CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES

None

 

5.4-1



--------------------------------------------------------------------------------

SCHEDULE 5.8

TITLE; LIENS

None, however, certain litigation claims disclosed under Section 5.6 of the
Credit Agreement may result in a claim against title to certain Properties.

 

5.8-1



--------------------------------------------------------------------------------

SCHEDULE 5.9

INTELLECTUAL PROPERTY

None; however, certain Group Members may be found to have put certain
Intellectual Property to infringing uses depending on the outcome of certain
litigation disclosed under Section 5.6 of the Credit Agreement.

 

5.9-1



--------------------------------------------------------------------------------

SCHEDULE 5.15

SUBSIDIARIES OF METROPCS, INC.

 

Entity

  

Jurisdiction of
Organization

MetroPCS Wireless, Inc.    Delaware MetroPCS AWS, LLC    Delaware MetroPCS
California, LLC    Delaware MetroPCS Florida, LLC    Delaware MetroPCS Georgia,
LLC    Delaware MetroPCS Massachusetts, LLC    Delaware MetroPCS Michigan, Inc.
   Delaware MetroPCS Nevada, LLC    Delaware MetroPCS New York, LLC    Delaware
MetroPCS Pennsylvania, LLC    Delaware MetroPCS Texas, LLC    Delaware MetroPCS
700 MHz, LLC    Delaware

 

5.15-1



--------------------------------------------------------------------------------

SCHEDULE 5.19(a)

UCC FILING JURISDICTIONS

 

Entity/Debtor

  

Office

MetroPCS Wireless, Inc.    Secretary of State - Delaware MetroPCS AWS, LLC   
Secretary of State - Delaware MetroPCS California, LLC    Secretary of State -
Delaware MetroPCS Florida, LLC    Secretary of State - Delaware MetroPCS
Georgia, LLC    Secretary of State - Delaware MetroPCS Massachusetts, LLC   
Secretary of State - Delaware MetroPCS Michigan, Inc.    Secretary of State -
Delaware MetroPCS Nevada, LLC    Secretary of State - Delaware MetroPCS New
York, LLC    Secretary of State - Delaware MetroPCS Pennsylvania, LLC   
Secretary of State - Delaware MetroPCS Texas, LLC    Secretary of State -
Delaware MetroPCS 700 MHz, LLC    Secretary of State - Delaware

 

5.19(a)-1



--------------------------------------------------------------------------------

SCHEDULE 5.19(b)

MORTGAGE FILING JURISDICTIONS

None

 

5.19(b)-1



--------------------------------------------------------------------------------

SCHEDULE 8.2(f)

EXISTING INDEBTEDNESS

Senior Notes

 

Notes

 

Indenture

 

Amount

91/4% Senior Notes Due 2014

  Dated as of November 3, 2006   $1,000,000,000.

91/4% Senior Notes Due 2014

  Dated as of November 3, 2006   $400,000,000.

91/4% Senior Notes Due 2014

  Dated January 20, 2009   $550,000,000.

Capital Leases

Capital Lease Obligations in an aggregate amount equal to $143,531,613.

 

8.2(f)-2



--------------------------------------------------------------------------------

Exhibit B

Restated Exhibits to the Restated Credit Agreement

See attached.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REAFFIRMATION AGREEMENT

REAFFIRMATION AGREEMENT dated as of July 16, 2010 (as amended, supplemented or
otherwise modified from time to time, this “Agreement”), among MetroPCS
Communications, Inc., a Delaware corporation (“Superholdings”), MetroPCS, Inc.,
a Delaware corporation (“Holdings”), MetroPCS Wireless, Inc., a Delaware
corporation (the “Borrower”), the Subsidiary Guarantors identified on the
signature pages hereto (Superholdings, Holdings, the Borrower and the Subsidiary
Guarantors, collectively, the “Reaffirming Parties”) and JPMorgan Chase Bank,
N.A., as Administrative Agent (as defined below).

WHEREAS, the Borrower, the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”), J.P. Morgan
Securities Inc. and Wells Fargo Securities, LLC as joint lead arrangers and
joint book-running managers, JPMorgan Chase Bank, N.A. as administrative agent
(in such capacity, the “Administrative Agent”), and Wells Fargo Bank, N.A. as
syndication agent, have approved the Second Amended and Restated Credit
Agreement dated as of the date hereof (the “Second Amended and Restated Credit
Agreement”), which amends and restates the Amended and Restated Credit Agreement
dated as of February 20, 2007 (the “Original Credit Agreement”), by and among
the Borrower, certain banks and other financial institutions (the “Existing
Lenders”), Bear Stearns & Co. Inc. as sole lead arranger and joint book runner,
Merrill Lynch, Pierce, Fenner & Smith Incorporated as joint book runner, Banc of
America Securities LLC as joint book runner and Bear Stearns Corporate Lending
Inc. as administrative agent and syndication agent;

WHEREAS, each of the Reaffirming Parties is party to one or more of the Loan
Documents (such term and each other capitalized term used but not defined herein
having the meaning assigned to such terms in the Second Amended and Restated
Credit Agreement);

WHEREAS, each Reaffirming Party expects to realize, or has realized, substantial
direct and indirect benefits as a result of the Second Amended and Restated
Credit Agreement becoming effective and the consummation of the transactions
contemplated thereby; and

WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the effectiveness of the Second Amended and Restated Credit Agreement and the
consummation of the transactions contemplated thereby;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

Reaffirmation

SECTION 1.01. Reaffirmation. Each of the Reaffirming Parties hereby consents to
the Second Amended and Restated Credit Agreement and the Transactions
contemplated thereby and hereby confirms its respective guarantees, pledges,
grants of security interests and other



--------------------------------------------------------------------------------

obligations, as applicable, under and subject to the terms of each of the Loan
Documents to which it is party, and agrees that, notwithstanding the
effectiveness of the Second Amended and Restated Credit Agreement, such
guarantees, pledges, grants of security interests and other obligations, and the
terms of each of the Loan Documents to which it is a party, are not impaired or
affected in any manner whatsoever and shall continue to be in full force and
effect and shall also secure all Obligations as amended, reaffirmed and
increased pursuant to the Second Amended and Restated Credit Agreement. Each of
the Reaffirming Parties acknowledges that (i) the Lenders providing Tranche B-2
Term Loans on the date hereof are “Lenders” and “Secured Parties” for all
purposes under the Loan Documents, and (ii) the Obligations under the Second
Amended and Restated Credit Agreement are “Guarantor Obligations” and “Borrower
Obligations,” as applicable, under the Loan Documents.

ARTICLE II

Miscellaneous

SECTION 2.01. Notices. All notices hereunder shall be given in accordance with
Section 11.2 of the Second Amended and Restated Credit Agreement; provided that,
for this purpose, the address of each Reaffirming Party shall be the one
specified for the Borrower under the Second Amended and Restated Credit
Agreement.

SECTION 2.02. Loan Document. This Agreement is a Loan Document executed pursuant
to the Second Amended and Restated Credit Agreement and shall (unless otherwise
expressly indicated herein) be construed, administered and applied in accordance
with the terms and provisions thereof.

SECTION 2.03. Effectiveness; Counterparts. This Agreement shall become effective
on the date when (i) copies hereof which, when taken together, bear the
signatures of each of the Reaffirming Parties set forth on the signature pages
hereto and the Administrative Agent shall have been received by the
Administrative Agent (or its counsel) and (ii) the Second Amended and Restated
Credit Agreement has become effective in accordance with its terms. This
Agreement may not be amended nor may any provision hereof be waived except
pursuant to a writing signed by duly authorized representatives of each of the
parties hereto. This Agreement may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute but one contract. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 2.04. No Novation. This Agreement shall not extinguish the obligations
for the payment of money outstanding under the Original Credit Agreement or
discharge or release the priority of any Loan Document or any other security
therefor. Nothing herein contained shall be construed as a substitution or
novation of the obligations outstanding under the Original Credit Agreement or
instruments securing the same, which shall remain in full force and effect,
except to any extent modified by instruments executed concurrently herewith.
Nothing in this Agreement shall be construed as a release or other discharge of
the Borrower or any other Loan Party under any Loan Document from any of its
obligations and liabilities under the Original Credit Agreement or the other
Loan Documents.

 

2



--------------------------------------------------------------------------------

SECTION 2.05. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

SECTION 2.06. No Amendments. No amendments to any Loan Document are intended by
this Agreement.

[Signature Pages follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Reaffirming Party and the Administrative Agent, for the
benefit of the Secured Parties, have caused this Agreement to be duly executed
by their respective duly authorized officers as of the day and year first above
written.

 

METROPCS COMMUNICATIONS, INC. METROPCS, INC. METROPCS WIRELESS, INC. METROPCS
GEORGIA, LLC METROPCS CALIFORNIA, LLC METROPCS MICHIGAN, INC. METROPCS 700 MHZ,
LLC METROPCS TEXAS, LLC METROPCS FLORIDA, LLC METROPCS AWS, LLC METROPCS
MASSACHUSETTS, LLC METROPCS NEVADA, LLC METROPCS NEW YORK, LLC METROPCS
PENNSYLVANIA, LLC By:  

 

Name:   Roger D. Linquist Title:   President and Chief Executive Officer

 

EXHIBIT A-1



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

Name:   Title:  

 

EXHIBIT A-2



--------------------------------------------------------------------------------

Schedule A

Revolving Commitments from and after the Restatement Date

 

Bank of America, N.A.

  $20,000,000  

JPMorgan Chase Bank, N.A

  $17,500,000  

Merrill Lynch & Co, Inc.

  $5,000,000  

Raymond James Financial, Inc.

  $10,000,000  

Wells Fargo Bank, N.A.

  $5,000,000  

Wells Fargo Capital Financial

  $10,000,000  

Total

  $67,500,000  



--------------------------------------------------------------------------------

Schedule B

List of Possessory Collateral Held by Existing Agent

 

A. Stock Certificates and Stock Powers

 

Pledgor

  

Issuer

   Class of Equity
Interest    Certificated
(Y/N)    Certificate
No(s)    Number of Units

MetroPCS, Inc.

   MetroPCS Wireless, Inc.    Common    Y    4    100

MetroPCS Wireless, Inc.

   MetroPCS Michigan, Inc.    Common    Y    2    100

MetroPCS Wireless, Inc.

   Royal Street Communications, LLC    LLC
Membership
Interest    Y    4    10

GWI PCS1, Inc.

   Royal Street Communications, LLC    LLC
Membership
Interest    Y    2    75

Royal Street

Communications, LLC*

   Royal Street Communications California, LLC    LLC
Membership
Interest    Y    1    100

Royal Street

Communications, LLC*

   Royal Street Communications Florida, LLC    LLC
Membership
Interest    Y    1    100

 

* Pledged to MetroPCS Wireless, Inc. to secure the Royal Street Loan. MetroPCS
Wireless, Inc. then pledged this asset to the Administrative Agent



--------------------------------------------------------------------------------

Pledgor

  

Issuer

   Class of Equity
Interest    Certificated
(Y/N)    Certificate
No(s)    Number of Units

Royal Street

Communications Florida,

LLC*

   Royal Street BTA, 159, LLC    LLC
Membership
Interest    Y    1    100

Royal Street

Communications Florida,

LLC*

   Royal Street BTA 212, LLC    LLC
Membership
Interest    Y    1    100

Royal Street

Communications Florida,

LLC*

   Royal Street BTA 239, LLC    LLC
Membership
Interest    Y    1    100

Royal Street

Communications Florida,

LLC*

   Royal Street BTA 289, LLC    LLC
Membership
Interest    Y    1    100

Royal Street

Communications Florida,

LLC*

   Royal Street BTA 336, LLC    LLC
Membership
Interest    Y    1    100

Royal Street

Communications

California, LLC*

   Royal Street BTA 262, LLC    LLC
Membership
Interest    Y    1    100

 

B. Pledged Debt:

 

Pledgor

  

Issuer

   Principal Amount   Maturity Date

MetroPCS Wireless, Inc.

   Royal Street Communications, LLC    Approximately


$1,173,200,000

(as of June 21, 2010)

  June 22, 2012

MetroPCS Wireless, Inc. and Subsidiary

Guarantors

   MetroPCS Wireless, Inc. and Subsidiary Guarantors    Unlimited   N/A